

EXECUTION COPY
 
AMENDED AND RESTATED
 
ASSET PURCHASE AND SALE AGREEMENT
 
BY AND AMONG
 
CHEMTURA CORPORATION,
CHEMTURA CANADA CO./CIE,
CHEMTURA INDUSTRIA QUIMICA DO BRASIL LIMITADA,
CHEMTURA ITALY S.R.L.,
CHEMTURA CORPORATION, S.A. DE C.V.,
CHEMTURA NETHERLANDS B.V.,
MONOCHEM, INC.,
UNIROYAL CHEMICAL TAIWAN LTD.
AND
 
LION COPOLYMER, LLC
Dated as of May 16, 2007
and
Effective as of February 3, 2007
SALE OF ETHYLENE PROPYLENE DIENE MONOMER
RUBBER (EPDM) AND CHEMICAL FOAMING AGENT BUSINESSES




--------------------------------------------------------------------------------




TABLE OF CONTENTS


ARTICLE 1.   DEFINITIONS
1
     
1.1
Definitions
1
 
   
1.2
Other Definitional Provisions and Interpretation
19
 
   
ARTICLE 2.   PURCHASE AND SALE OF ASSETS; ASSUMPTION OF ASSUMED OBLIGATIONS
20
 
   
2.1
Purchase and Sale of Assets
20
     
2.2
Assignment of Permits and Contracts
22
 
   
2.3
Certain Provisions Regarding Assignments
23
 
   
2.4
Excluded Assets
24
 
   
2.5
Assumed Obligations
26
 
   
2.6
Retained Obligations
27
 
   
2.7
Prorations
29
 
   
ARTICLE 3.   PURCHASE PRICE; ADJUSTMENT; ALLOCATION
30
 
   
3.1
Payment of Purchase Price
30
 
   
3.2
Purchase Price Adjustments
30
 
   
3.3
Withholding
33
 
   
3.4
Allocation of Consideration for Assets
34
 
   
ARTICLE 4.   REPRESENTATIONS AND WARRANTIES OF SELLERS
34
 
   
4.1
Due Organization
34
 
   
4.2
Due Authorization
34
 
   
4.3
Consents and Approvals; Authority Relative to this Agreement
35
 
   
4.4
Financial Statements
35
 
   
4.5
No Adverse Effects or Changes
36
 
   
4.6
Title to Assets
36
 
   
4.7
Assets
36
 
   
4.8
Real Property
37
 
   
4.9
Equipment; Leased Personal Property
37
 
   
4.10
Customers and Suppliers
38
 
   
4.11
Accounts Receivable
38
 
   
4.12
Proceedings
39

 
-i-

--------------------------------------------------------------------------------




TABLE OF CONTENTS
(continued)
 
4.13
Intellectual Property
39
 
   
4.14
Contracts
41
 
   
4.15
Permits
43
 
   
4.16
Inventory
43
 
   
4.17
Benefit Plans
44
 
   
4.18
Employment and Labor Matters
45
 
   
4.19
Taxes
46
     
4.20
No Defaults or Violations
46
 
   
4.21
Environmental Matters
47
 
   
4.22
Conduct of the Business
48
 
   
4.23
Foreign Corrupt Practices
48
 
   
4.24
EBITDA for the EPDM Business
48
 
   
4.25
Sale of Products
49
 
   
ARTICLE 5.   REPRESENTATIONS AND WARRANTIES OF THE PURCHASER
49
 
   
5.1
Due Incorporation
49
 
   
5.2
Due Authorization
49
 
   
5.3
Consents and Approvals; Authority Relative to this Agreement
49

   
5.4
Proceedings
50

   
5.5
Financing
50

   
ARTICLE 6.   COVENANTS
50

   
6.1
Access to Information
50
 
   
6.2
Preservation of Business
51
 
   
6.3
Consents and Approvals
52
 
   
6.4
Chemtura Names
54
 
   
6.5
Brokers
55

   
6.6
Preservation of Books and Records; Access and Assistance
55
 
   
6.7
Insurance
57
 
   
6.8
Confidentiality
57
 
   
6.9
Guarantees; Credit Support
59
 
   
6.10
Taxes
59

 
-ii-

--------------------------------------------------------------------------------


 


TABLE OF CONTENTS
(continued)
 
6.11
Certain Restrictions
61
 
   
6.12
Naugatuck Equipment
62
     
6.13
Chemtura’s Options
63
 
   
6.14
Wastewater Tank Decommissioning; Equipment Decommissioning; Plant
Decommissioning and Deep Wells Shutdown
63
 
   
6.15
Financial Assurance
65
 
   
6.16
Financial Statements
65
 
   
6.17
Customer Accounts Receivable
66
 
   
6.18
Customer Returns and Warranty Support Services
67
     
6.19
Certain Matters Regarding Financing
67
 
   
6.20
Intellectual Property Rights Actions
67
 
   
6.21
Attorney-Client Privilege
67
 
   
6.22
Filing of Assignments
67
 
   
6.23
Key Employees
68
 
   
6.24
Certain Related Agreements
68
 
   
6.25
Receivables Securitization Agreements
68
 
   
6.26
Foreign Accounts Receivable
68
 
   
6.27
Other Inventories
68
 
   
6.28
Estimated Working Capital Amount Condition
68
 
   
6.29
Chemtura Capital Items
69
 
   
6.30
Brazilian Inventory
70
 
   
6.31
Settlement Payment
70
 
   
6.32
Adjustment to Net Working Capital Threshold
71
 
   
ARTICLE 7.   CONDITIONS PRECEDENT TO OBLIGATIONS OF THE PURCHASER
72
 
   
7.1
Representations and Warranties True
72
 
   
7.2
Compliance with Agreements and Covenants
72
 
   
7.3
Certificate of Compliance
72
 
   
7.4
HSR Act; Premerger Notification Provisions; Brazil
72
 
   
7.5
Governmental Required Consents
72
     
7.6
No Injunctions or Other Legal Restraints
73

 
-iii-

--------------------------------------------------------------------------------




TABLE OF CONTENTS
(continued)
 
7.7
Related Agreements
73
 
   
7.8
Contractual Consents
73
     
7.9
Debt Financing
73
 
   
7.10
Business Material Adverse Effect
73
 
   
7.11
Certificate of Non-Foreign Status
73
 
   
7.12
Asbestos Abatement
73
 
   
7.13
Title Commitments
73
 
   
7.14
Surveys
74
 
   
7.15
Estimated Working Capital Amount
74
     
7.16
Effect on EBITDA of the Business
74
 
   
7.17
Permits
74
 
   
7.18
Intellectual Property Rights Actions
74
 
   
7.19
Replacement Capital Analysis
74
 
   
7.20
Consent under Chemtura Credit Agreement
74
 
   
ARTICLE 8.   CONDITIONS PRECEDENT TO OBLIGATIONS OF THE SELLERS
74
 
   
8.1
Representations and Warranties True
75
 
   
8.2
Compliance with Agreements and Covenants
75
 
   
8.3
Certificate of Compliance
75
 
   
8.4
HSR Act; Premerger Notification Provisions; Brazil
75
 
   
8.5
No Injunctions or Other Legal Restraints
75
 
   
8.6
Related Agreements
75
 
   
8.7
Consents
75
 
   
8.8
Consent under Chemtura Credit Agreement
75
 
   
ARTICLE 9.   CLOSING
75
 
   
9.1
Closing
76
 
   
9.2
Deliveries by the Sellers
76
 
   
9.3
Deliveries by the Purchaser
77
 
   
ARTICLE 10.   TERMINATION
78
 
   
10.1
Termination
78

 
 
-iv-

--------------------------------------------------------------------------------




TABLE OF CONTENTS
(continued)
 
10.2
Effect of Termination
79
 
   
ARTICLE 11.   EMPLOYEES AND EMPLOYEE BENEFITS
79
 
   
11.1
Offers of Employment
79
 
   
11.2
Vesting and Service Credit
79
 
   
11.3
Non-U.S. Employees
80
 
   
11.4
Severance Costs
81
 
   
11.5
Retention Payments
82
 
   
11.6
No Third Party Beneficiaries
82
 
   
11.7
UK Employees and Other Non-U.S. Employee Matters
82
 
   
ARTICLE 12.   INDEMNIFICATION
83
 
   
12.1
Survival
84
 
   
12.2
Indemnification by the Sellers
84
 
   
12.3
Indemnification by the Purchaser
85
 
   
12.4
Limitations on Liability
85
 
   
12.5
Claims
87
 
   
12.6
Notice of Third Party Claims; Assumption of Defense
87
 
   
12.7
Settlement or Compromise
88
 
   
12.8
Mitigation; Net Losses; Subrogation
88
 
   
12.9
Environmental Indemnification
89
 
   
12.10
Purchase Price Adjustments
91
 
   
ARTICLE 13.   MISCELLANEOUS
91
 
   
13.1
Expenses
91
 
   
13.2
Amendment
91
 
   
13.3
Notices
91
 
   
13.4
Payments in Dollars
92
 
   
13.5
Waivers
92
 
   
13.6
Binding Effect; Assignment
92
 
   
13.7
No Third Party Beneficiaries
94
 
   
13.8
Publicity
94
 
   
13.9
Further Assurances
94

 
-v-

--------------------------------------------------------------------------------


 
TABLE OF CONTENTS
(continued)
 
13.10
Severability
94
 
   
13.11
Entire Understanding
95
 
   
13.12
Language
95
 
   
13.13
Applicable Law
95
 
   
13.14
Remittances
95
 
   
13.15
Bulk Sales
95
 
   
13.16
Jurisdiction of Disputes; Waiver of Jury Trial
95
 
   
13.17
Schedules; Communication
96
 
   
13.18
Disclaimer of Warranties
96
 
   
13.19
Counterparts
97



-vi-

--------------------------------------------------------------------------------






EXHIBITS
     
Exhibit A
2007 Capex Budget
Exhibit B
Act of Cash Sale
Exhibit C
Assignment and Assumption Agreement
Exhibit D
Bill of Sale
Exhibits E-1, E-2
and E-3
License Agreements
Exhibit F
Patent Assignment
Exhibit G
Purchaser’s Knowledge
Exhibit H
Sellers’ Knowledge
Exhibit I
Trademark Assignment
Exhibit J
Accounts Payable Note
Exhibit K
Accounts Receivable Note
Exhibit L
Survey Requirements
Exhibit M
Form of Legal Opinion
   



SCHEDULES
     
Schedule 1.1(a)
Business Employees
Schedule 1.1(b)
Business Guarantees
Schedule 1.1(c)
Calculation Principles
Schedule 1.1(d)
Chemical Foaming Agent Business
Schedule 1.1(e)
Geismar Facility
Schedule 1.1(f)
Geismar Retained Land
Schedule 1.1(g)
License Agreements
Schedule 1.1(h)
Monochem Facility
Schedule 1.1(i)
Naugalube Equipment
Schedule 1.1(j)
Non-U.S. Employees
Schedule 1.1(k)
Permitted Liens
Schedule 1.1(l)
Purchaser Master Supply Agreement Products
Schedule 1.1(m)
Shared Contracts
Schedule 2.1(d)
Naugatuck Equipment
Schedule 2.1(f)(i)
Transferred Trademarks
Schedule 2.1(f)(ii)
Transferred Technology
Schedule 2.1(f)(iii)
Transferred Patents
Schedule 2.1(g)
Transferred IT Assets
Schedule 2.2
Assigned Permits
Schedule 2.2(a)
Transferred IT Contracts
Schedule 2.2(b)
Other Contracts
Schedule 2.4(k)
Intercompany Agreements
Schedule 2.4(p)
Retained IT Assets
Schedule 3.2(b)
Additional Adjustments
Schedule 4.3(a)
Governmental Consents
Schedule 4.3(b)
Other Consents

 
vii

--------------------------------------------------------------------------------


 

   
Schedule 4.4
Financial Statements
Schedule 4.5
No Adverse Effects or Changes
Schedule 4.6
Title to Assets
Schedule 4.7(a)
Sufficiency of Assets
Schedule 4.7(b)
Condition of Assets
Schedule 4.8(a)
Real Property
Schedule 4.8(c)
Leased Real Property
Schedule 4.9(a)
Equipment - EPDM Business
Schedule 4.9(b)
Equipment - Chemical Foaming Agent Business
Schedule 4.9(c)
Leased Personal Property
Schedule 4.10(a)
Relations with Customers and Suppliers
Schedule 4.10(b)
Material Customers and Material Suppliers
Schedule 4.11(a)
Accounts Receivable
Schedule 4.11(b)
Security Deposits
Schedule 4.12
Proceedings
Schedule 4.13(a)
Application and Registration Numbers
Schedule 4.13(b)(i)
Licenses In
Schedule 4.13(b)(ii)
Licenses Out
Schedule 4.13(b)(iii)
IP Royalty Payments
Schedule 4.13(c)
Infringement and Liens
Schedule 4.13(h)
Intellectual Property Agreements Restricting Disposition of Inventory
Schedule 4.14(a)
Material Contracts
Schedule 4.14(a)(xiv)
Production Changes
Schedule 4.14(b)
Force and Effect of Material Contracts
Schedule 4.15
Permits
Schedule 4.16(a)
Inventory; Locations
Schedule 4.16(b)
Inventory Consigned to Third Parties
Schedule 4.16(c)
Inventory Held on Consignment
Schedule 4.16(d)
Inventory; Physical Possession
Schedule 4.17(a)
Benefit Plans
Schedule 4.19
Taxes
Schedule 4.20
No Defaults or Violations
Schedule 4.21
Environmental Matters
Schedule 4.21(b)
Environmental Permits
Schedule 4.21(i)
Releases of Hazardous Substances
Schedule 4.22
Conduct of the Business
Schedule 4.24
Budgeted EBITDA for the EPDM Business
Schedule 5.3
Purchaser Consents
Schedule 6.2
Preservation of Business
Schedule 6.13
Chemtura’s Option
Schedule 6.14(a)
Decommissioning of Wastewater Tank
Schedule 6.14(h)
Decommissioning and Capital Project Cost Sheet
Schedule 6.16(b)
Report of Independent Auditors
Schedule 6.20
Intellectual Property Rights Actions
Schedule 6.23
Key Employees

 
viii

--------------------------------------------------------------------------------


 
Schedule 6.32
EPDM Inventory Adjustments
Schedule 7.8
Contractual Consents
Schedule 7.15
Estimated Working Capital Amount Deviation
Schedule 11.1(a)
Excluded Business Employees
Schedule 11.1(b)
Connecticut Employees
Schedule 11.3
Non-U.S. Employees; Offers of Employment
Schedule 11.4
Applicable Products
Schedule 11.5
Retention Payments
Schedule 11.7
Foreign Employees and Applicable Foreign Benefit Plans
Schedule 12.9(a)
Conduct and Control



ix

--------------------------------------------------------------------------------



AMENDED AND RESTATED
ASSET PURCHASE AND SALE AGREEMENT
 
THIS AMENDED AND RESTATED ASSET PURCHASE AND SALE AGREEMENT is made as of the
16th day of May, 2007 and shall be effective retroactive to the 3rd day of
February, 2007 (the “Effective Date”), by and among Lion Copolymer, LLC, a
limited liability company organized under the laws of the State of Delaware (the
“Purchaser”), CHEMTURA CORPORATION, a corporation organized under the laws of
the State of Delaware (“Chemtura”), CHEMTURA CANADA CO./CIE, a corporation
organized under the laws of Nova Scotia, CHEMTURA INDUSTRIA QUIMICA DO BRASIL
LIMITADA, a limited liability company organized under the laws of Brazil,
CHEMTURA ITALY S.R.L., a limited liability company organized under the laws of
Italy, CHEMTURA CORPORATION, S.A. DE C.V., a limited liability corporation
organized under the laws of Mexico, CHEMTURA NETHERLANDS B.V., a private company
with limited liability organized under the laws of the Netherlands, MONOCHEM,
INC., a corporation organized under the laws of the State of Louisiana
(“Monochem”), and UNIROYAL CHEMICAL TAIWAN LTD., a limited liability company
organized under the laws of Taiwan.
 
W I T N E S S E T H:
 
WHEREAS, the Purchaser desires to purchase from the Sellers (as defined below),
and the Sellers desire to sell to the Purchaser, certain assets used in the
conduct of the Business (as defined below) by the Sellers, and the Purchaser
desires to assume from the Sellers, and the Sellers desire to assign to the
Purchaser, certain obligations and liabilities relating to the Business, all
upon the terms and subject to the conditions contained herein;
 
WHEREAS, the parties previously entered into that certain Asset Purchase and
Sale Agreement (the “Original Agreement”) dated as of February 3, 2007; and
 
WHEREAS, the parties wish to amend and restate the Original Agreement effective
retroactive to the Effective Date, with all provisions of such amendment and
restatement being deemed to have been made as of the Effective Date, including
the removal of Chemtura Italy S.R.L., a limited liability company organized
under the laws of Italy, and Uniroyal Chemical Taiwan Ltd., a limited liability
company organized under the laws of Taiwan, as Sellers (it being understood that
each is made a party to this Agreement for purposes of consenting to the
amendment and restatement of the Original Agreement).
 
 
NOW, THEREFORE, in consideration of the foregoing and the mutual
representations, warranties, covenants and agreements herein contained, the
parties hereby agree that this Agreement shall amend and supersede in its
entirety the Original Agreement and hereby agree as follows:
 
ARTICLE 1.
DEFINITIONS
 
1.1  Definitions. The following terms shall have the following meanings for the
purposes of this Agreement:
 

--------------------------------------------------------------------------------


 
“2007 Capex Budget” shall mean the capital expenditure budget for the Business
for the year ending December 31, 2007 prepared by Chemtura and attached hereto
as Exhibit A.
 
“Accounting Firm” shall have the meaning set forth in Section 3.2(c)(iv).
 
“Accounts Payable Note” shall have the meaning set forth in Section 3.1(a)(ii).
 
“Accounts Receivable” shall mean (a) all trade accounts receivable and other
rights to payment from customers of any Seller to the extent arising out of or
related to the Business and the full benefit of all security for such accounts
or rights to payment, including the Parabor Receivable and all trade accounts
receivable representing amounts receivable in respect of goods shipped or
products sold or services rendered to customers of any Seller to the extent
arising out of or related to the Business, (b) all other accounts or notes
receivable of any Seller to the extent arising out of or related to the Business
and the full benefit of all security for such accounts or notes and (c) any
claim, remedy or other right related to any of the foregoing, excluding, in each
case, any accounts or notes receivable or other claims, remedies or other rights
relating to any intercompany receivables.
 
“Accounts Receivable Note” shall have the meaning set forth in Section 6.26.
 
“Acquired Rights Directive” shall have the meaning set forth in Section 11.7(a).
 
“Act of Cash Sale” shall mean an act of cash sale or other transfer/deed of land
to be delivered at the Closing by the applicable Seller conveying to the
Purchaser the Transferred Owned Real Property owned by such Seller,
substantially in the form set forth in Exhibit B.
 
“Adjusted EBITDA” shall mean EBITDA, adjusted in the manner described in the
Calculation Principles.
 
“Affiliate” shall mean, with respect to any specified Person, any other Person
which, directly or indirectly, controls, is under common control with or is
controlled by such specified Person. The term “control” as used in the preceding
sentence shall mean, (a) with respect to a corporation or other business entity,
the right to exercise, directly or indirectly, more than (i) 50% of the voting
rights attributable to the shares or other ownership interests of such
corporation or other business entity or (ii) for purposes of Sections 4.14(a)(v)
and 6.2(d), 20% of the voting rights attributable to the shares or other
ownership interests of such corporation or other business entity, or (b) with
respect to any Person other than a corporation, the possession, directly or
indirectly, of the power to direct or cause the direction of the management or
policies of such Person.
 
“Agent Offered Non-U.S. Employee” shall have the meaning set forth in Section
11.3(a).
 
“Agreement” shall mean this Amended and Restated Asset Purchase and Sale
Agreement, including all Exhibits and Schedules hereto.
 
“Aledo” shall have the meaning set forth in Section 6.31.
 
2

--------------------------------------------------------------------------------


“Antitrust Division” shall mean the Antitrust Division of the United States
Department of Justice.
 
“Area of Concern” or “AOC” shall mean those areas described as “Areas of
Concern” in the Phase II and shall include any additional or new Areas of
Concern that may arise out of or be designated as a part of the Phase II.
 
“Assets” shall mean the Purchased Assets, the Assigned Permits and the Purchased
Contracts.
 
“Assigned Permits” shall have the meaning set forth in Section 2.2.
 
“Assignment and Assumption Agreement” shall mean an assignment and assumption
agreement substantially in the form set forth in Exhibit C.
 
“Assumed Obligations” shall have the meaning set forth in Section 2.5.
 
“Audited 2006 Financial Statements” shall have the meaning set forth in
Section 6.16(b).
 
“Audited Financial Statements” shall have the meaning set forth in
Section 6.16(a).
 
“Basis of Presentation” shall mean the basis of financial statement presentation
set forth on Attachment C to Schedule 4.4.
 
“Benefit Plan” shall have the meaning set forth in Section 4.17(a)(i).
 
“Benefit Program” shall have the meaning set forth in Section 4.17(a)(ii).
 
“Bill of Sale” shall mean a bill of sale substantially in the form set forth in
Exhibit D.
 
“Brazilian Inventory” shall mean all Inventory of Chemtura Industria Quimica do
Brasil Limitada.
 
“Bulk Sales Laws” shall mean the bulk-transfer provisions of the Uniform
Commercial Code (or any similar Law).
 
“Business” shall mean, collectively, the EPDM Business, the Monochem Business
and the Chemical Foaming Agent Business, excluding the Excluded Assets and the
Retained Obligations.
 
“Business Day” shall mean any day of the year other than (a) any Saturday or
Sunday or (b) any other day on which banks located in New York, New York are
required or authorized to be closed for business.
 
“Business Employees” shall mean all employees of any of the Sellers or their
Affiliates who, immediately prior to the Closing Date, (a) are non-manufacturing
employees and work exclusively in connection with the Business and are listed on
Schedule 1.1(a) or (b) are employed at the Geismar Facility or the Monochem
Facility, including, in each case, any such employee on a leave of absence or
who is not otherwise actively at work. For the avoidance of doubt, neither
Chemtura’s Vice President and General Manager, Process Chemicals and Polymers
nor any individual listed on Schedule 11.1(a) shall be deemed to be a Business
Employee.
 
3

--------------------------------------------------------------------------------


 
“Business Guarantee” shall mean any guarantee, indemnity, performance bond,
letter of credit, deposit or other security or contingent obligation in the
nature of a financial obligation, including letters of comfort or support,
entered into or granted by any Seller or any of their Affiliates in relation to
or arising out of any Liabilities of any Seller or any of their Affiliates in
connection with the Business that is set forth on Schedule 1.1(b).
 
“Business Material Adverse Effect” shall mean any (i) change in or effect on the
condition (financial or otherwise), business, results of operations or assets
and liabilities of the Business, taken as a whole, that is material and adverse
to the Business or (ii) change or effect that prevents the consummation by any
of the Sellers of any of the transactions contemplated by this Agreement;
provided, however, that none of the following shall be deemed to constitute and
none of the following shall be taken into account in determining whether there
has been a Business Material Adverse Effect: any adverse change or effect
arising from or relating to (a) general business or economic conditions,
(b) national or international political or social conditions, including the
engagement by the United States in war or major hostilities or the occurrence of
any terrorist attack upon the United States, (c) the taking of any action
contemplated by this Agreement or any Related Agreement or consented to by the
Purchaser, (d) the disclosure of this Agreement or any Related Agreement or the
transactions contemplated hereby or thereby as permitted by this Agreement and
the Confidentiality Agreement, except in the case of clause (a) or (b) to the
extent the Business suffers a disproportionately adverse impact from such
adverse change or effect as compared to other businesses in the same industry or
(e) the fact that Chemtura is required to obtain consents under the Credit
Agreement in connection with the transactions contemplated by this Agreement.
 
“Business Portion” shall have the meaning set forth in Section 2.3(c).
 
“Calculation Principles” shall mean the accounting principles set forth on
Schedule 1.1(c), as applied on a consistent basis by the Sellers.
 
“Catalyst” shall mean the platinum-based catalyst (whether fresh or recovered)
located at the Geismar Facility and used in the Other Chemtura Businesses.
 
“Celogen Supply Agreement” shall mean a supply agreement between the Purchaser
and Chemtura with respect to the supply to Chemtura by the Purchaser of Celogen®
OT, Celogen® AZ and Celogen® AZ blends, in a form to be agreed to between
Chemtura and the Purchaser in accordance with Section 6.24.
 
“CFA Financial Statements” shall have the meaning set forth in Section 4.4.
 
“Chemical Foaming Agent Business” shall mean the Sellers’ business of producing,
marketing and selling the products set forth on Schedule 1.1(d), but excluding
the marketing, sale and manufacturing of Celogen® OT, Celogen® AZ and Celogen®
AZ blends for use in any application other than rubber.
 
4

--------------------------------------------------------------------------------


 
“Chemtura” shall have the meaning set forth in the Preamble.
 
“Chemtura Capital Items” shall have the meaning set forth in Section 6.29(a).
 
“Chemtura Names” shall mean the business names, brand names, trade names,
trademarks, service marks and domain names “Chemtura,” “Crompton,” “Great Lakes”
and “Uniroyal,” any business name, brand name, trade name, trademark, service
mark or domain name that includes “Chemtura,” “Crompton,” “Great Lakes” or
“Uniroyal,” any portion thereof, any and all other derivatives thereof and any
and all logos consistently used by Sellers in combination therewith prior to the
Closing.
 
“Claim Notice” shall have the meaning set forth in Section 12.5.
 
“Closing” shall mean the consummation of the transactions contemplated herein as
contemplated by Article 9.
 
“Closing Date” shall mean the date on which the Closing occurs.
 
“Closing Proration Amount” shall have the meaning set forth in Section 2.7.
 
“Closing Statement” shall have the meaning set forth in Section 3.2(c)(ii).
 
“Closing Working Capital Amount” shall mean the Working Capital as of the
Closing Date set forth on the final Closing Statement.
 
“Code” shall mean the United States Internal Revenue Code of 1986, as amended.
 
“Competing Business” shall have the meaning set forth in Section 6.11(a)(i).
 
“Confidential Information” shall have the meaning set forth in Section 6.8(c).
 
“Confidentiality Agreement” shall mean the confidentiality agreement, dated
August 2, 2006, between Chemtura and Lion Chemical Capital, LLC.
 
“Consent” shall mean a consent, authorization or approval of a Person, or a
filing or registration with a Person.
 
“Contract” shall mean a contract, lease, license, sales order, purchase order,
indenture, mortgage, note, bond, warrant, instrument or other agreement,
arrangement, understanding or commitment that is binding on a Person or its
property.
 
“Credit Agreement” shall mean the Credit Agreement, dated as of July 1, 2005, by
and among Chemtura, the guarantors named therein, the banks, financial
institutions and other institutional lenders named therein and Citibank, N.A.,
as amended.
 
“date hereof” and “date of this Agreement” each shall mean, and “current” and
“currently” each shall relate to, the Effective Date.
 
“Debt Financing” shall have the meaning set forth in Section 5.5(a).
 
5

--------------------------------------------------------------------------------


 
“Deep Well #1 Shutdown” shall have the meaning set forth in Section 6.14(d).
 
“Deep Well #3” shall have the meaning set forth in Section 6.14(e).
 
“Deep Well #3 Shutdown” shall have the meaning set forth in Section 6.14(e).
 
“Disclosing Party” shall have the meaning set forth in Section 6.8(d).
 
“Dollars” or numbers preceded by the symbol “$” shall mean amounts in United
States dollars.
 
“EBITDA” shall mean earnings before taxes, interest income and expense,
depreciation and amortization expense, determined in accordance with the
Calculation Principles.
 
“Effective Date” shall have the meaning set forth in the Preamble.
 
“Employee Exhibit” shall mean any applicable employee Exhibit pursuant to
Section 11.3.
 
“Encumbrance” shall mean, with respect to the Transferred Owned Real Property, a
Lien, lease, license, covenant, option, restriction, easement, servitude, right
of way or other encumbrance or title defect.
 
“Enforceability Limitations” shall mean limitations on enforcement and other
remedies imposed by or arising under or in connection with applicable
bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium and
other similar Laws affecting creditors’ rights generally from time to time in
effect or general principles of equity.
 
“Environmental Claim” shall mean any notice or Proceeding commenced by or
threatened in writing by a Governmental Authority or Person against any
Purchaser Indemnified Party or Seller Indemnified Party, as the case may be,
that claims the existence of an Environmental Violation or asserts or alleges
any Environmental Liabilities.
 
“Environmental Law” shall mean all Laws governing or relating to pollution or
protection of human health and safety (including worker health and safety) or
the environment (including ambient air, surface water, ground water, land,
surface or subsurface strata, and natural resources), including: (i) those
providing liability in connection with or imposing cleanup, investigatory or
remediation obligations relative to any Release or threatened Release of
Hazardous Substances; and (ii) those otherwise relating to any environmental
aspect of the manufacture, processing, distribution, use, treatment, storage,
disposal, emission, discharge, transport or handling of Hazardous Substances
(including, without limitation, the federal Occupational Safety and Health Act,
and any supernational, regional, state, local or provincial counterparts or
analogues thereto).
 
“Environmental Liability” shall mean any and all Losses, Liabilities, costs
(including investigative, monitoring, containment, disposal and remediation
costs and court costs and other costs of administrative or judicial
proceedings), fines and penalties, judgments, awards or damages (including
personal injury and property damages based on or arising out of exposure to
Hazardous Substances), natural resource damages and assessments, third party
claims, injunctive relief (including the costs of equipment and controls
required to restore the operations to compliance with Environmental Law as in
effect on the Closing) including fees (including reasonable attorney, expert,
engineering and consultant fees) arising under or with respect to (a) any
Environmental Laws or (b) any Environmental Violations.
 
6

--------------------------------------------------------------------------------


 
“Environmental Permit” shall mean all Permits under any Environmental Laws for
the lawful operation of the Business as it was conducted immediately prior to
the Closing Date.
 
“Environmental Violations” shall mean any and all acts, omissions, conditions,
Releases, or incidents related to the operations of the Sellers (before the
Closing) or the Purchaser or subsequent owners or operators (after the Closing)
at the Transferred Real Property that violate any Environmental Law.
 
“EPDM Business” shall mean the Sellers’ business of producing, marketing and
selling ethylene propylene diene monomer rubber and ethylene propylene copolymer
and terpolymer rubber.
 
“EPDM and Monochem Financial Statements” shall have the meaning set forth in
Section 4.4.
 
“Equipment Decommissioning” shall have the meaning set forth in Section 6.14(b).
 
“Equity Financing” shall have the meaning set forth in Section 5.5(b).
 
“ERISA” shall mean the United States Employee Retirement Income Security Act of
1974, as amended.
 
“ERISA Affiliate” shall mean, with respect to any Person, any corporation, trade
or business which, together with such Person, is a member of a controlled group
of corporations or a group of trades or businesses under common control within
the meaning of section 414 of the Code.
 
“ERISA Group” shall have the meaning set forth in Section 4.17(d).
 
“Estimated Closing Statement” shall have the meaning set forth in
Section 3.2(c)(i).
 
“Estimated Working Capital Amount” shall have the meaning set forth in
Section 3.2(c)(i).
 
“Evaluation Material” shall have the meaning set forth in Section 13.18.
 
“Excluded Assets” shall have the meaning set forth in Section 2.4.
 
“Factored Accounts Receivable” shall mean the Foreign Accounts Receivable that,
as of 12:00:01 a.m. (eastern time) on the Closing Date, shall have been
converted to cash following the factoring of such receivables by the applicable
Sellers pursuant to the General Conditions for Factoring Operations, dated June
25, 2003, between Crompton Chemical S.R.L. and Mediofactoring SpA; General
Conditions for Factoring Operations, dated June 25, 2003, between Crompton
Europe B.V. and Mediofactoring SpA; General Conditions for Factoring Operations,
dated June 25, 2003, between Crompton VA GmbH and Mediofactoring SpA and General
Conditions for Factoring Operations, dated June 25, 2003, between Crompton GmbH
and Mediofactoring SpA.
 
7

--------------------------------------------------------------------------------


 
“Factored AR” shall have the meaning set forth in Section 3.1(a)(i).
 
“Financeability Letter-” shall have the meaning set forth in Section 5.5(a).
 
“Financial Statements” shall have the meaning set forth in Section 4.4.
 
“FIRPTA” shall mean the Foreign Investment Real Property Tax Act, as amended.
 
“Foreign Accounts Receivable” shall mean all Accounts Receivable of Chemtura
Corporation, S.A. de C.V., Chemtura Industria Quimica do Brasil Limitada and
Uniroyal Chemical Europe B.V., excluding the Parabor Receivable (if any).
 
“Foreign Benefit Plans” shall mean any employee benefit plan, contract, program,
policy or arrangement (including any type of plan or arrangement described in
Section 4.17(a)) for the benefit of any Non-U.S. Employee.
 
“Foreign Implementation Agreements” shall mean the various agreements to be
executed by the Purchaser (or its designated Affiliates), on the one hand, and
the applicable Sellers, on the other hand, for the purpose of implementing the
transfer and conveyance on the Closing Date of certain Purchased Assets and
Assumed Obligations in Mexico and Brazil to the Purchaser (or its designated
Affiliates) by the applicable Sellers, if the Sellers and the Purchaser
determine that such agreements are necessary in order to comply with applicable
Law.
 
“FTC” shall mean the Federal Trade Commission.
 
“GAAP” shall mean accounting principles generally accepted in the United States.
 
“Geismar Equipment” shall have the meaning set forth in Section 2.1(c).
 
“Geismar Facility” shall mean the Real Property owned by Chemtura and located at
36191 Highway 30, Geismar, Louisiana 70734 and as more particularly described on
Schedule 1.1(e), excluding the Geismar Retained Land.
 
“Geismar Landfill” shall mean the closed landfill at the Geismar Facility, more
particularly described as Cell A and Cell B and covered by the RCRA Permit.
 
“Geismar Response Action Costs” shall mean any and all costs and expenses
incurred in connection with the Geismar Response Actions, including: costs and
expenses of environmental consultants; costs and expenses of treating and
disposing of Hazardous Substances; costs and expenses of conducting sampling and
monitoring; and reimbursements of costs and expenses incurred by any
Governmental Authority relating to any of the foregoing excluding (a) any lost
profits arising from a temporary shutdown of the Geismar Facility in order to
undertake any response actions and (b) any internal personnel costs of the
Purchaser for overseeing the Geismar Response Action (other than, for the
avoidance of doubt, costs that the Purchaser incurs subject to paragraph 2.1 of
Schedule 12.9(a)). As used herein, the term “temporary” shall mean a shut down
or shut downs of no more than 48 hours total over a running 365 day annual
period, but the term “shut down” shall not include any periods of time when the
Geismar Facility is shut down for reasons unrelated to the Geismar Response
Actions.
 
8

--------------------------------------------------------------------------------


 
“Geismar Response Actions” shall mean those actions conducted under the
supervision of any applicable Governmental Authority on or after the Closing
Date, to implement RCRA corrective action obligations at the Geismar Facility
arising out of actions, events or circumstances that occurred before the Closing
Date, including any investigation and/or remediation obligations contained in
the Geismar Facility’s Modified Hazardous Waste Post-Closure Permit, dated
March 23, 1998, Permit No. LAD008194060-PC-1 (the “RCRA Permit”), and any RCRA
Permit renewal.
 
“Geismar Retained Land” shall mean the parcels of Real Property located in close
proximity to the Geismar Facility and as more particularly shown on
Schedule 1.1(f).
 
“Governmental Authority” shall mean any federal, state, provincial, local or
foreign government or subdivision thereof, or any entity, body or authority
exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to any federal, state, provincial, local or foreign
government.
 
“Governmental Required Consent” shall mean, with respect to a Person, the
approvals and consents required for the transfer of any Environmental Permit.
 
“Ground Lease” shall mean a ground lease between Chemtura and the Purchaser
providing for the lease by Chemtura to the Purchaser of Building 112 located at
the Naugatuck Site in a form to be agreed to between Chemtura and the Purchaser
in accordance with Section 6.24.
 
“Group Contract” shall mean any Contract under which (a) the Business and (b) at
least one other business unit of any Seller or any of their respective
Affiliates purchase or sell goods or services on a joint basis or otherwise have
rights or obligations.
 
“Hazardous Substance” shall mean any chemical, pollutant, contaminant, waste,
toxic or hazardous substance or material, crude oil, petroleum and petroleum
products or by-products, polychlorinated biphenyls, asbestos or
asbestos-containing materials, lead or lead-based paints or materials, free
crystalline silicates or silica, natural gas, natural gas liquids, liquefied
natural gas, or synthetic gas usable for fuel (or mixtures of natural gas and
such synthetic gas), or radioactive material and any and all other terms of
similar import, substances, or materials including wastes that are identified,
listed, regulated or as to which liability may be imposed at any time under
Environmental Laws whether or not such substance or material is defined as
hazardous under the Environmental Laws.
 
“Hourly Rate” shall mean, following the Closing, the total hourly rate for any
employee of the Purchaser performing the activities contemplated by Section
6.14(h) or 6.29, which shall be an amount equal to 135% of such employee’s
hourly wage rate as of the date of this Agreement (subject to regularly hourly
wage rate increases made by the Purchaser in the ordinary course of business
consistent with the past practices of the Business).
 
9

--------------------------------------------------------------------------------


 
“HSR Act” shall mean the Hart-Scott-Rodino Antitrust Improvements Act of 1976,
as amended.
 
“Indemnified Person” shall mean the Person or Persons entitled to, or claiming a
right to, indemnification under Section 6.5, Article 11 or Article 12.
 
“Indemnifying Person” shall mean the Person or Persons claimed by the
Indemnified Person to be obligated to provide indemnification under Section 6.5,
Article 11 or Article 12.
 
“Information and Records” shall have the meaning set forth in Section 2.1(e).
 
“Initial Purchase Price” shall have the meaning set forth in Section 3.1(a)(i).
 
“Intellectual Property” shall mean all of the following rights, title, or
interest in or arising under the laws of the United States, any state, any other
country, or international treaty regime, whether or not filed, perfected,
registered, or recorded, including all renewals thereof: (i) certificates of
invention and other indicia of invention ownership, patents, patent
applications, and patent rights, including any such rights granted upon any
reissue, reexamination, division, extension, provisional, continuation, or
continuation-in-part applications, and equivalent or similar rights anywhere in
the world in inventions and discoveries; (ii) rights associated with works of
authorship and literary property rights, including copyrights, copyright
applications and copyright registrations, and moral rights; (iii) rights
relating to know-how or trade secrets, including ideas, concepts, methods,
techniques, inventions (whether patentable or unpatentable), and other works,
whether or not developed or reduced to practice, rights in industrial property,
customer, vendor, and prospect lists, and all associated information or
databases, and other confidential or proprietary information; (iv) trademarks,
service marks, logos, images, trade dress, domain names, trade names, and
service names, whether or not registered, and the goodwill associated therewith;
and (v) any rights analogous to those set forth in the preceding clauses and any
other proprietary rights relating to intangible property anywhere in the world,
including all intellectual property rights in and to customer lists, databases,
data collections, engineering data, manufacturing and production processes and
procedures, design documents and analyses, diagrams, documentation, drawings,
formulae, marketing plans, methodologies, processes, program listings,
protocols, sales data, schematics, specifications, computer data, computer
programs and software (in any form including source code and executable or
object code), web sites, and other forms of technology (whether or not embodied
in any tangible form and including all tangible embodiments of the foregoing
such as blueprints, compilations of information, instruction manuals, notebooks,
prototypes, reports, samples, studies, and summaries).
 
“Intellectual Property Claim” shall mean the assertion by any Person of a claim
(whether asserted in writing, by action, suit or proceeding or otherwise) that
any Seller’s ownership, use, marketing, sale or distribution of any Inventory,
equipment, Intellectual Property or other Property is violative of any ownership
of or right to use any Intellectual Property of such Person.
 
“Interim Financial Statements” shall have the meaning set forth in Section
6.16(c).
 
10

--------------------------------------------------------------------------------


 
“Inventory” shall mean (a) all supplies, materials and other inventories of raw
materials and works-in-progress owned by the Sellers and located at the Geismar
Facility, to the extent used or held for use in the Business and (b) all
inventories of finished goods owned by the Sellers wherever located, including
any inventories on consignment and any inventories located in warehouses or
similar facilities, to the extent used in or held for use or sale by or in the
Business, excluding in each case the Non-Business MRO Inventory.
 
“IRS” shall mean the United States Internal Revenue Service.
 
“Known Pre-Closing Environmental Liabilities” shall mean all Environmental
Liabilities, Environmental Claims or Losses including the Geismar Response
Action Costs based on, arising out of, or related to the Geismar Landfill, the
Wastewater Tank Decommissioning Action Costs, the Phase II, the Sellers’
Financial Assurance Obligations, the AOCs and the SWMUs.
 
“Law” shall mean (a) the civil code and all treaties, laws, statutes, and
ordinances (including common law) of any Governmental Authority and (b) any
order, injunction, judgment, directive, rule or regulation of any Governmental
Authority of competent jurisdiction, having the effect of law.
 
“LDEQ” shall mean the Louisiana Department of Environmental Quality.
 
“Leased Real Property” shall have the meaning set forth in Section 4.8(c).
 
“Liabilities” shall mean any and all debts, liabilities, obligations,
commitments, responsibilities, fines, penalties and sanctions, absolute or
contingent, matured or unmatured, liquidated or unliquidated, joint, several or
individual, asserted or unasserted, accrued or unaccrued, known or unknown, due
or to become due, whenever arising, including any costs, expenses, interest,
reasonable attorneys’ fees, disbursements and expense of counsel, expert and
consulting fees and costs related thereto or to the investigation or defense
thereof.
 
“LIBOR Rate” shall have the meaning set forth in Section 3.2(c)(vii).
 
“License Agreements” shall mean the license agreements pursuant to which the
Sellers will license to the Purchaser the Intellectual Property, if any, used in
and necessary for the conduct of, or developed primarily for use in, the
Business as it is presently conducted and not transferred to the Purchaser as
part of the Transferred Intellectual Property and the license agreement or
agreements pursuant to which the Purchaser will license the patents and
trademarks set forth Schedule 1.1(g) to Chemtura, substantially in the forms set
forth in Exhibits E-1, E-2 and E-3.
 
“Lien” shall mean, for any property or asset of a Person, a lien, security
interest, mortgage, pledge, charge, servitude or encumbrance in, of or on such
property or asset in favor of any other Person, except those in favor, or for
the benefit, of the Purchaser. The term “Lien” shall also include title
exceptions and encumbrances affecting Real Property, including reservations,
exceptions, encroachments, easements, servitudes, rights-of-way, covenants,
conditions, restrictions and leases.
 
11

--------------------------------------------------------------------------------


 
“Loss” or “Losses” shall mean any and all Liabilities, damages, awards,
judgments, losses, settlement payments, Taxes, reasonable costs and reasonable
expenses (including reasonable fees for legal, accounting and similar expenses,
court costs and other costs of administrative proceedings or litigation), fines
or penalties, in each case whether known or unknown, suspected or unsuspected.
 
“Material Contracts” shall have the meaning set forth in Section 4.14(b).
 
“Material Customer” shall have the meaning set forth in Section 4.10.
 
“Material Licenses” shall have the meaning set forth in Section 4.13(b).
 
“Material Supplier” shall have the meaning set forth in Section 4.10.
 
“Monochem” shall have the meaning set forth in the Preamble.
 
“Monochem Asbestos Remediation” shall have the meaning set forth in Section
6.14(f).
 
“Monochem Business” shall mean the provision of plant utilities services as
currently conducted by Monochem.
 
“Monochem Facility” shall mean the Real Property owned by Chemtura or Monochem
and located at 4266 Highway 73, Geismar, Louisiana and as more particularly
described on Schedule 1.1(h).
 
“Monochem Lease” shall mean that certain Ground Lease dated as of November 13,
2002 by and between Borden Chemicals and Plastics Operating Limited Partnership
and Chemtura (as successor to Crompton Manufacturing Company, Inc.).
 
“MOU” shall have the meaning set forth in Section 6.29(d).
 
“Naugalube Equipment” shall mean all equipment, machinery and spare parts owned
by a Seller and used or held for use exclusively for the production of
Naugalube® 438L and Naugard® FA33 and located at the Geismar Facility, and in
each case as set forth on Schedule 1.1(i).
 
“Naugalube Intellectual Property” shall mean all Intellectual Property owned by
a Seller and used or held for use primarily for the production of Naugalube®
438L or Naugard® FA33.
 
“Naugatuck Equipment” shall have the meaning set forth in Section 2.1(d).
 
“Naugatuck Site” shall mean the facilities of Chemtura and its Affiliates
located in Naugatuck, Connecticut.
 
“Naugatuck Technical Service Equipment” shall have the meaning set forth in
Section 6.12(a).
 
“Net Working Capital Threshold Amount” shall mean $49,634,331, provided that
such amount is subject to adjustment in accordance with Section 6.32.
 
12

--------------------------------------------------------------------------------


 
“Non-Business MRO Inventory” means the maintenance, repair and operations
inventory located at the Geismar Facility that is allocated to the Other
Chemtura Businesses.
 
“Non-Business Portion” shall have the meaning set forth in Section 2.3(c).
 
“Non-U.S. Employee” shall mean any Business Employee whose primary place of
employment is in a non-U.S. jurisdiction and who is identified as a Non-U.S.
Employee on Schedule 1.1(j).
 
“Notice of Acceptance” shall have the meaning set forth in
Section 3.2(c)(iii)(A).
 
“Notice of Disagreement” shall have the meaning set forth in
Section 3.2(c)(iii)(B).
 
“Offered Employees” shall have the meaning set forth in Section 11.1.
 
“Offered Non-U.S. Employees” shall have the meaning set forth in
Section 11.3(a).
 
“Offers of Employment” shall have the meaning set forth in Section 11.1.
 
“Original Agreement” shall have the meaning set forth in the recitals to this
Agreement.
 
“Other Chemtura Business” shall mean any current or former business or
operations of Chemtura or any of its Affiliates other than the Business.
 
“Other Chemtura Business Assets” shall mean (i) any Geismar Equipment that is
used primarily in Other Chemtura Businesses and is not necessary or material to
the ongoing operation of the Business, including the Naugalube Equipment, and
(ii) the Non-Business MRO Inventory.
 
“Outbound Licenses” shall have the meaning set forth in Section 4.13(b).
 
“Parabor” shall have the meaning set forth in Section 6.30.
 
“Parabor Receivable” shall have the meaning set forth in Section 6.30.
 
“Patent Assignment” shall mean a patent assignment by the applicable Seller in
favor of the Purchaser substantially in the form set forth in Exhibit F.
 
“PBGC” shall have the meaning set forth in Section 4.17(d).
 
“Permit” shall mean all registrations, filings, permits, Consents, licenses,
certificates, variances and similar rights granted by or obtained from any
Governmental Authority.
 
“Permitted Liens” shall mean: (a) Liens for Taxes that are not yet delinquent or
that are being contested in good faith by appropriate Proceedings for which
adequate reserves have been established in the accounting records of the Sellers
and with the past practices of the Business; (b) workers’, mechanics’,
materialmen’s, repairmen’s, suppliers’, carriers’ or similar Liens arising in
the ordinary course of business with respect to obligations that are not yet
delinquent; (c) zoning or other similar governmental restrictions that do not
materially impair or interfere with the current use of such real property,
leases or leasehold estates or the conduct of the Business; (d) Liens that
secure Assumed Obligations and are set forth in Schedule 1.1(k); (e) Liens that
do not secure any monetary obligations and that do not materially impair the
value of the property subject to such Lien or the use of such property in the
conduct of the Business; (f) Liens arising from leases of personal property that
are Material Contracts; (g) Liens set forth in Schedule 1.1(k) and
(h) easements, servitudes, rights-of-way and any other matters disclosed in the
title policies for the Geismar Facility and the Monochem Facility delivered to
or obtained by the Purchaser or its lenders in connection with the transactions
contemplated by this Agreement and accepted by the Purchaser.
 
13

--------------------------------------------------------------------------------


 
“Person” shall mean any individual, corporation, proprietorship, firm,
partnership, limited partnership, limited liability company, trust, association
or other entity.
 
“Phase II” shall mean all investigation or monitoring required as part of the
RCRA Facility Investigation Phase II Work Plan as approved by the LDEQ in or
about November 2006 including any additional investigation, analysis, testing,
or studies that arise out of, or relate to the implementation of or any results
obtained from or that may be required as a follow-up to the RCRA Facility
Investigation Phase II Work Plan.
 
“Pilot Plant Equipment” shall have the meaning set forth in Section 6.12(b).
 
“Plant Decommissioning” shall have the meaning set forth in Section 6.14(c).
 
“Premerger Notification Provision” shall mean any provision of foreign Law
requiring (a) the submission of information and material to a Governmental
Authority responsible for enforcing the antitrust and competition Laws,
regulating monopolies, substantial lessening of competition, dominance and
cartel conduct and (b) the Sellers and the Purchaser to delay the consummation
of the Closing until the termination of a specified waiting period or clearance
and/or approval has otherwise been obtained. For the avoidance of doubt, these
filings only pertain to competition and not to any other regulatory or national
security filing relating to a merger, acquisition or joint venture.
 
“Privileged Documents” shall mean attorney-work product, attorney-client
communications and other items protected by the attorney-client privilege.
 
“Proceeding” shall mean an action, suit or legal, administrative, arbitral or
alternative dispute resolution proceeding.
 
“Prohibited Product” shall have the meaning set forth in Section 6.11(a)(i).
 
“Property” shall mean any interest in any kind of property or asset, whether
real (immovable), personal (movable) or mixed and whether tangible or
intangible.
 
“Property Taxes” shall have the meaning set forth in Section 6.10(a).
 
“Proposed Adjustments” shall have the meaning set forth in
Section 3.2(c)(iii)(B).
 
“Proposed Transfer” shall have the meaning set forth in Section 13.6(b).
 
14

--------------------------------------------------------------------------------


 
“Purchase Price” shall have the meaning set forth in Section 3.1(a).
 
“Purchased Assets” shall have the meaning set forth in Section 2.1.
 
“Purchased Contracts” shall have the meaning set forth in Section 2.2.
 
“Purchaser” shall have the meaning set forth in the Preamble.
 
“Purchaser Confidential Information” shall have the meaning set forth in
Section 6.8(c).
 
“Purchaser Indemnified Party” shall have the meaning set forth in Section 12.2.
 
“Purchaser Master Supply Agreement” shall mean a master supply agreement between
the Purchaser and Chemtura with respect to the supply to Chemtura by the
Purchaser of the products set forth on Schedule 1.1(l) produced at the Geismar
Facility, in a form to be agreed to between Chemtura and the Purchaser in
accordance with Section 6.24.
 
“Purchaser’s Financial Assurance Obligations” shall have the meaning set forth
in Section 2.5(i).
 
“Purchaser’s Knowledge” or any similar expression with regard to the knowledge
or awareness of or receipt of notice by the Purchaser, shall mean the actual
knowledge of any of the Persons listed on Exhibit G after reasonable inquiry of
those senior employees of the Purchaser whom such Persons reasonably believe
would have actual knowledge of the matters represented.
 
“RCRA” shall have the meaning set forth in Section 2.5(i).
 
“RCRA Permit” shall have the meaning set forth in the definition of Geismar
Response Actions.
 
“Real Property” shall mean all land and other immovable property, together with
all buildings, structures, improvements and fixtures thereon and all servitudes,
easements and other rights, benefits and interests appurtenant thereto.
 
“Receivables Securitization Agreements” shall mean (a) the Fourth Amended and
Restated Receivables Sale Agreement, dated as of September 28, 2006, among
Crompton & Knowles Receivables Corporation, Chemtura, ABN AMRO Bank N.V. and the
other banks and liquidity providers named therein and (b) the Amended and
Restated Receivables Purchase Agreement, dated as of September 28, 2006, among
Crompton & Knowles Receivables Corporation, Chemtura, Bio-Lab Inc. and Great
Lakes Chemical Corporation, as consented to by ABN AMRO Bank N.V.
 
“Receiving Party” shall have the meaning set forth in Section 6.8(d).
 
“Registered Intellectual Property” shall have the meaning set forth in
Section 4.13(a).
 
“Related Agreement” shall mean any Contract that is to be entered into at the
Closing, including the Accounts Payable Note, the Accounts Receivable Note, the
Acts of Cash Sale, the Assignment and Assumption Agreement, the Bill of Sale,
the Foreign Implementation Agreements, the Ground Lease, the License Agreements,
the Patent Assignment, the Supply Agreements, the Trademark Assignment and the
Transition Services Agreement; provided, however, that, solely for purposes of
Article 12 of this Agreement, the term “Related Agreement” shall not include the
Ground Lease, the License Agreements, the Supply Agreements and the Transition
Services Agreement. The Related Agreements executed by a specified Person shall
be referred to as “such Person’s Related Agreements,” “its Related Agreements”
or other similar expression.
 
15

--------------------------------------------------------------------------------


 
“Release” shall mean any release, spill, emission, overflow, leaking, pumping,
pouring, dumping, emptying, discharge, disposing, deposit, injection, escaping,
leaching, seepage, infiltration or migration, whether intentional or accidental,
authorized or unauthorized, into the environment or into or out of any property.
 
“Relevant Month” shall mean the most recently completed calendar month ending at
least five days prior to the Closing for which Interim Financial Statements
shall be delivered to the Purchaser pursuant to Section 6.16.
 
“Representatives” shall mean, as to any Person, such Person’s Affiliates and its
and their respective directors, officers, members, employees, agents, advisors
(including financial advisors, counsel and accountants), shareholders, owners
and controlling persons.
 
“Restricted Areas” shall have the meaning set forth in Section 12.9(a).
 
“Restricted Period” shall have the meaning set forth in Section 6.11(a).
 
“Retained IT Assets” shall have the meaning set forth in Section 2.4(p).
 
“Retained Obligations” shall have the meaning set forth in Section 2.6.
 
“Retained Product Claims” shall have the meaning set forth in Section 2.6(i).
 
“Rubicon Reimbursements” shall have the meaning set forth in Section 6.29(d).
 
“SAP Letter Agreement” shall mean the letter agreement, dated December 28, 2006,
as amended, between Chemtura Corporation and Lion Chemical Capital, LLC,
relating to certain SAP licenses obtained by Chemtura and to be assigned to the
Purchaser hereunder and thereunder.
 
“Seller” shall mean, individually, Chemtura, Chemtura Canada Co./Cie, Chemtura
Industria Quimica do Brasil Limitada, Chemtura Corporation, S.A. de C.V.,
Chemtura Netherlands B.V. and Monochem, and the term “Sellers” shall mean all
such entities collectively.
 
“Seller Confidential Information” shall have the meaning set forth in
Section 6.8(a).
 
“Seller Indemnified Party” shall have the meaning set forth in Section 12.3.
 
16

--------------------------------------------------------------------------------


 
“Seller Plans” shall mean, collectively, the Benefit Plans and the Benefit
Programs.
 
“Sellers’ Financial Assurance Obligations” shall have the meaning set forth in
Section 2.6(h).
 
“Sellers’ Knowledge” or any similar expression with regard to the knowledge or
awareness of or receipt of notice by any Seller, shall mean the actual knowledge
of any of the Persons listed on Exhibit H after reasonable inquiry of those
senior employees of any Seller whom such Persons reasonably believe would have
actual knowledge of the matters represented.
 
“Sellers’ Offsite Environmental Liability” shall mean any Loss, Environmental
Claims or Environmental Liabilities resulting from the Release of Hazardous
Substances from any Property (i) in connection with the operations of the
Sellers at the Transferred Real Property before the Closing Date and (ii) at
which any Seller (in connection with the operations at the Transferred Real
Property) by contract, agreement or otherwise arranged for the disposal, storage
or treatment of Hazardous Substances generated, owned or possessed by any
Seller, including any such arrangement related to the Sellers’ obligations under
this Agreement.
 
“Shared Contracts” shall mean those Group Contracts set forth on
Schedule 1.1(m).
 
“Solid Waste Management Unit” or “SWMU” shall mean those areas referred to as
“Solid Waste Management Units” in the Phase II and shall include any additional
or new Solid Waste Management Units that may arise out of or be designated as a
part of the Phase II.
 
“Supply Agreements” shall mean, collectively, the Purchaser Master Supply
Agreement and the Celogen Supply Agreement.
 
“Tax” or “Taxes” shall mean (a) all taxes, charges, fees, duties, levies or
other assessments (including income, gross receipts, net proceeds, ad valorem,
turnover, real and personal property (tangible and intangible), sales, use,
franchise, excise, goods and services, value added, stamp, user, transfer, fuel,
excess profits, occupational, interest equalization, windfall profits,
severance, payroll, unemployment and Social Security taxes) which are imposed by
any Governmental Authority, and such term shall include any interest, penalties
or additions to tax attributable thereto (or to the nonpayment thereof), whether
disputed or not, and (b) any liability for the payment of any amounts of the
type described in clause (a) of this definition as a result of being a member of
an affiliated, consolidated, combined or unitary group for any period, as a
result of any tax sharing, tax indemnity or tax allocation agreement,
arrangement or understanding, or as a result of being liable for another
Person’s taxes as a transferee or successor, by contract or otherwise.
 
“Tax Return” shall mean any report, declaration, statement, return or other
information required to be supplied to a Governmental Authority in connection
with any Taxes, including any schedule or attachment thereto and any amendment
thereof.
 
“Tax Statute of Limitations Date” shall mean the expiration of the applicable
statute of limitations with respect to any Tax, including any extensions thereof
(or if such date is not a Business Day, the next Business Day).
 
17

--------------------------------------------------------------------------------


 
“Technology” shall mean trade secrets, proprietary information and know-how,
including inventions, discoveries, formulae, practices, processes, procedures,
ideas, specifications, engineering data, interpretations of any data, software,
firmware, programs, source codes, databases, data collections, customer lists,
supplier lists, pricing and cost information, business and marketing plans,
manufacturing and production processes, in each case that is not the subject of
a patent or patent application or a registration or application for registration
with any Governmental Authority.
 
“Term Sheet” shall have the meaning set forth in Section 5.5(a).
 
“Third Party Claim” shall have the meaning set forth in Section 12.6.
 
“Title and Authorization Warranty” shall mean a representation or warranty in
Section 4.1, 4.2, 4.6, 4.8(b), 4.13(c)(iii), 5.1 or 5.2.
 
“Title Commitments” shall have the meaning set forth in Section 7.13.
 
“Title IV Plan” shall have the meaning set forth in Section 4.17(d).
 
“Trademark Assignment” shall mean a trademark assignment by the Sellers in favor
of the Purchaser substantially in the form set forth in Exhibit I.
 
“Transfer Taxes” shall have the meaning set forth in Section 6.10(b).
 
“Transferred Employee” shall have the meaning set forth in Section 11.1.
 
“Transferred Intellectual Property” shall have the meaning set forth in
Section 2.1(f).
 
“Transferred IT Assets” shall have the meaning set forth in Section 2.1(g).
 
“Transferred IT Contracts” shall have the meaning set forth in Section 2.2(a).
 
“Transferred Owned Real Property” shall mean the Geismar Facility and the
Monochem Facility.
 
“Transferred Real Property” shall mean (a) the Transferred Owned Real Property
and (b) the Real Property that is the subject of the Monochem Lease.
 
“Transferred Patents” shall have the meaning set forth in Section 2.1(f)(iii).
 
“Transferred Technology” shall have the meaning set forth in Section 2.1(f)(ii).
 
“Transferred Trademarks” shall have the meaning set forth in Section 2.1(f)(i).
 
“Transferring Non-Business Employee” shall have the meaning set forth in
Section 11.3(b).
 
“Transition Services Agreement” shall mean a transition services agreement in a
form to be agreed to between Chemtura and the Purchaser in accordance with
Section 6.24.
 
18

--------------------------------------------------------------------------------


 
“UK Employees” shall have the meaning set forth in Section 11.7(a).
 
“Unknown Pre-Closing Environmental Liabilities” shall mean all Environmental
Liabilities, Environmental Claims or Losses based on, arising out of, or related
to any acts, events, conditions or circumstances, or occurrences associated
with, or arising or occurring in connection with or related to the operations of
the Sellers at any of the Transferred Real Property before the Closing Date,
including any claims based on alleged exposure of any individual or individuals
to asbestos or other Hazardous Substances but shall not include the Known
Pre-Closing Environmental Liabilities.
 
“Unresolved Adjustments” shall have the meaning set forth in Section 3.2(c)(iv).
 
“Warranty Costs” shall have the meaning set forth in Section 6.18.
 
“Warranty Obligations” shall have the meaning set forth in Section 6.18.
 
“Wastewater Tank” shall have the meaning set forth in Section 6.14.
 
“Wastewater Tank Decommissioning” shall have the meaning set forth in
Section 6.14.
 
“Wastewater Tank Decommissioning Action Costs” shall mean any and all costs and
expenses incurred in connection with the Wastewater Tank Decommissioning,
including: costs and expenses of environmental consultants; costs and expenses
of treating and disposing of the contents of the Wastewater Tank; costs and
expenses of conducting sampling and monitoring; and reimbursements of costs and
expenses incurred by or paid to any Governmental Authority relating to any of
the foregoing as well as the costs of reasonably removing sludge and bottoms
from the wastewater tank referred to as tank WV-302 located on the Geismar
Facility.
 
“Working Capital” shall mean (a) the sum of (i) the amount equal to the Accounts
Receivable (net of related reserves, other than in the case of the Parabor
Receivable, if any) and the Inventory (net of related reserves), in each case
determined in accordance with the Calculation Principles, but in each case
excluding all Excluded Assets, (ii) the principal amount of the Accounts
Receivable Note and (iii) and the amount of the Factored AR, minus (b) the
principal amount of the Accounts Payable Note. Notwithstanding the foregoing,
solely for purposes of the preparation of the Estimated Closing Statement
pursuant to Section 3.2(c), the amount in clause (a)(ii) of this definition of
“Working Capital” shall be the estimated aggregate amount of all Foreign
Accounts Receivable (excluding the Factored Accounts Receivable and net of
related reserves) as of 12:00:01 a.m. (eastern time) on the Closing Date. For
the avoidance of doubt, no assets and liabilities shall be double counted in the
above calculation of Working Capital.
 
“Working Capital Adjustment Amount” shall mean the amount (which may be a
positive or negative number) equal to (a) the Closing Working Capital Amount,
minus (b) the Estimated Working Capital Amount.
 
1.2  Other Definitional Provisions and Interpretation. The headings preceding
the text of Articles and Sections included in this Agreement and the headings to
Exhibits and Schedules attached to this Agreement are for convenience only and
shall not be deemed part of this Agreement or be given any effect in
interpreting this Agreement. The use of the masculine, feminine or neuter gender
or the singular or plural form of words herein shall not limit any provision of
this Agreement. The use of the terms “including” or “include” shall in all cases
herein mean “including, without limitation” or “include, without limitation,”
respectively. Reference to any Person includes such Person’s successors and
assigns to the extent such successors and assigns are permitted by the terms of
any applicable agreement. Reference to a Person in a particular capacity
excludes such Person in any other capacity or individually. Reference to any
agreement (including this Agreement), document or instrument means such
agreement, document or instrument as amended or modified and in effect from time
to time in accordance with the terms thereof and, if applicable, the terms
hereof. Underscored references to Articles, Sections, paragraphs, clauses,
Exhibits or Schedules shall refer to those portions of this Agreement. The use
of the terms “hereunder,” “hereof,” “hereto” and words of similar import shall
refer to this Agreement as a whole and not to any particular Article, Section,
paragraph or clause of, or Exhibit or Schedule to, this Agreement. Terms, other
than those defined or referenced in Section 1.1, may be defined elsewhere in the
text of this Agreement and, unless otherwise indicated, shall have the specified
meaning throughout this Agreement.
 
19

--------------------------------------------------------------------------------


 
ARTICLE 2.
PURCHASE AND SALE OF ASSETS; ASSUMPTION OF ASSUMED OBLIGATIONS
 
2.1  Purchase and Sale of Assets. Upon the terms and subject to the conditions
of this Agreement, at the Closing, each Seller shall sell, assign, convey,
transfer and deliver to the Purchaser, and the Purchaser shall purchase and
acquire from such Seller, and take assignment and delivery from such Seller of,
all of such Seller’s right, title and interest in and to the following assets,
properties and rights, as the same shall exist on the Closing Date (but
excluding the Purchased Contracts and Assigned Permits, which are specifically
addressed in Section 2.2, and the Excluded Assets) (the “Purchased Assets”):
 
(a)  Inventory. The Inventory;
 
(b)  Transferred Owned Real Property. The Transferred Owned Real Property;
 
(c)  Geismar Equipment. All equipment, machinery, furniture, spare parts,
furnishings, tooling, dies, vehicles, office equipment and supplies, computer
hardware, corporeal movables and other items of tangible personal property that
are owned by a Seller and located at the Geismar Facility (the “Geismar
Equipment”);
 
(d)  Naugatuck Equipment. The equipment located at the Naugatuck Site and set
forth on Schedule 2.1(d) (the “Naugatuck Equipment”);
 
(e)  Information and Records. Except as otherwise provided in Section 2.4(u),
all customer lists, supplier lists, price lists, sales records, invoices,
product specifications, advertising materials, cost and pricing manuals,
training manuals, engineering data, maintenance schedules, operating and
production records, order lists, copies of Tax and financial records and credit
records of customers, and other documents (such documents, “Information and
Records”) related to the Purchased Assets, Purchased Contracts and Assumed
Obligations, including compilations of any of the foregoing, in each case
whether in hard copy or electronic format and supplied in their current formats
and that (i) are owned by a Seller and used primarily in or have arisen
primarily from the conduct of the Business or are necessary for the ongoing
operations of the Business (which in the case of Information and Records that
are necessary for the ongoing operations of Other Chemtura Businesses will be
retained by the Sellers and made available to the Purchaser pursuant to Section
6.6(b)) or (ii) must be delivered to the Purchaser under applicable Law;
provided, that (A) the Sellers shall be entitled to retain copies of such
Information and Records and (B) where originals of such Information and Records
must be retained by any Seller under applicable Law, the Sellers will provide
the Purchaser with a copy of the same;
 
20

--------------------------------------------------------------------------------


 
(f)  Intellectual Property. Except for patents and patent applications which are
addressed in Section 2.1(f)(iii), all Intellectual Property owned by any Seller
and used primarily in the Business (the “Transferred Intellectual Property”),
and all rights to sue for past, present and future infringement and remedies
related thereto. The Transferred Intellectual Property includes the following:
 
(i)  Trademarks. All trade names, domain names, trademarks, service marks, trade
dress and logos owned by any Seller that are used primarily in the conduct of
the Business, together with all translations, adaptations, derivations and
combinations thereof and all goodwill associated therewith, including the
registrations and applications for registration for the foregoing and the
material unregistered trademarks set forth on Schedule 2.1(f)(i) (the
“Transferred Trademarks”) (it being understood, for the avoidance of doubt, that
the Transferred Trademarks shall not include the Chemtura Names);
 
(ii)  Technology. All Technology owned by any Seller that (A) is described on
Schedule 2.1(f)(ii) or (B) arose primarily from the conduct of the Business and
has been or is currently used or held for use primarily in the Business (the
“Transferred Technology”); and
 
(iii)  Patents. All patents and patent applications owned by the Sellers that
are set forth on Schedule 2.1(f)(iii) (the “Transferred Patents”);
 
(g)  Transferred IT Assets. All information technology assets, hardware,
systems, databases, networks, and infrastructure of any Seller that are used or
held for use primarily in the conduct of the Business, including those set forth
on Schedule 2.1(g) (the “Transferred IT Assets”);
 
(h)  Accounts Receivable. All Accounts Receivable other than the Foreign
Accounts Receivable;
 
(i)  Goodwill. All of the customer relationships and related goodwill of the
Sellers to the extent resulting from the conduct of the Business by the Sellers
(it being understood, for the avoidance of doubt, that such goodwill shall not
include any goodwill associated with the Chemtura Names, Other Chemtura
Businesses or Excluded Assets or any goodwill to the extent associated with
continuing customers of Other Chemtura Businesses);
 
21

--------------------------------------------------------------------------------


 
(j)  Monochem. All of the assets, properties and rights of Monochem; 
 
(k)  MRO. The Non-Business MRO Inventory; and
 
(l)  Other Business Assets. All assets (real or personal, tangible or
intangible), other than those of a nature or type described in the foregoing
clauses (a) through (j), owned by a Seller and used primarily in the EPDM
Business or the Chemical Foaming Agent Business.
 
Notwithstanding the foregoing, the transfer of the Purchased Assets pursuant to
this Agreement shall not include the assumption of any of the Liabilities of the
Sellers related to the Purchased Assets unless the Purchaser expressly assumes
any such Liabilities pursuant to Section 2.5.
 
2.2  Assignment of Permits and Contracts. Except as provided in Sections 2.3 and
2.4, upon the terms and subject to the conditions of this Agreement, at the
Closing, each Seller shall assign and transfer to the Purchaser, and the
Purchaser shall take assignment of, all of such Seller’s right, title and
interest in and to all Permits related to the Business or the Purchased
Assets to the extent such Permits are transferable by such Seller (including the
Permits listed on Schedule 2.2) (collectively, the “Assigned Permits”), and in
and to the following Contracts or contractual rights of such Seller (such
Contracts and contractual rights, the “Purchased Contracts”): 
 
(a)  Transferred IT Contracts. All Contracts for the provision of software,
hardware, systems, networks, infrastructure, communications, support and
information technology that are used primarily in the conduct of the Business,
including those set forth on Schedule 2.2(a) (the “Transferred IT Contracts”);
 
(b)  Other Contracts. Other than the Shared Contracts, the other Contracts
related to the Business set forth on Schedule 2.2(b) and all other Contracts
relating primarily to the Business (it being understood that, on the fifth
Business Day prior to the Closing, the Sellers shall provide the Purchaser with
an updated version of Schedule 2.2(b) reflecting the Contracts relating
primarily to the Business that were entered into by a Seller on or after the
date of this Agreement not in violation of Section 6.2 of this Agreement);
 
(c)  Transferred Real Property Lease. The Monochem Lease;
 
(d)  Non-Disclosure Obligations. Except to the extent related to the Excluded
Assets or Retained Obligations, all non-disclosure, confidentiality and similar
obligations owed to any Seller to the extent related to the Business, including
confidentiality agreements related to the sale of the Business (other than
confidentiality agreements related to the sale of the Business the assignment or
disclosure of which to the Purchaser would constitute a breach thereof);
 
(e)  Claims. Except to the extent related to the Excluded Assets or Retained
Obligations, all warranty rights and indemnities against third parties, in each
case to the extent arising from the conduct of the Business by any Seller and
not arising under rights of subrogation under a Seller Plan;
 
22

--------------------------------------------------------------------------------


(f)  Employee Non-Compete and Confidentiality Obligations. All rights with
respect to any obligation of any Business Employee owed to any Seller to refrain
from competing with the Business or to keep information regarding the Business
confidential, in each case to the extent such rights are transferable; and
 
(g)  Shared Contracts. Subject to Section 2.3(c), Sellers’ rights under the
Shared Contracts to the extent relating to the conduct of the Business.
 
2.3  Certain Provisions Regarding Assignments.
 
(a)  Anything in this Agreement to the contrary notwithstanding, neither this
Agreement nor any of the actions taken hereunder shall constitute an assignment
or an agreement to assign or transfer any Purchased Contract or any claim,
right, benefit or obligation thereunder or resulting therefrom if (i) an
assignment or transfer thereof, without the Consent of a third party thereto,
would constitute a breach or violation thereof, result in a material loss or
diminution thereof or impose any Liability on any Seller and (ii) such Consent
is not obtained at or prior to the Closing, in which case the provisions of
Section 2.3(b) will apply.
 
(b)  If the Sellers and the Purchaser are not successful in obtaining a required
third party Consent with respect to any Purchased Contract as contemplated by
Section 2.3(a) at or prior to the Closing, then until such time as such Consent
is obtained (i) the Purchaser shall be entitled to the benefits of any such
Contract accruing after the Closing to the extent (and only to the extent) that
the applicable Seller may provide such benefits (y) without violating the terms
of such Contract and (z) without incurring any material expense (unless the
Purchaser has committed to promptly reimburse the applicable Seller therefor) or
otherwise taking any material actions or measures (such as hiring additional
employees) and (ii) the Purchaser shall perform at its sole expense the
obligations of the applicable Seller to be performed after the Closing under
such Contract to the extent (and only to the extent) the applicable Seller is
providing benefits under such Contract to the Purchaser in accordance with
clause (i) of this Section 2.3(b). The terms of this Section 2.3(b) shall not
apply with respect to Shared Contracts, it being understood that the treatment
of Shared Contracts is addressed in Section 2.3(c).
 
(c)  Prior to the Closing and consistent with applicable Law, each Seller and
the Purchaser shall use their commercially reasonable efforts to work together
(and, if necessary and desirable, to work with the third parties party to the
Shared Contracts) in an effort to (i) divide, modify and/or replicate (in whole
or in part) the respective rights and obligations under and in respect of the
Shared Contracts and (ii) if possible, novate the respective rights and
obligations under and in respect of the Shared Contracts, such that, effective
as of the Closing, (A) the Purchaser is the beneficiary of the rights and is
responsible for the obligations related to that portion of the Shared Contract
included in the Purchased Contracts (the “Business Portion”) (so that, after the
Closing, the applicable Seller shall have no rights or obligations with respect
to the Business Portion of the Shared Contract) and (B) the applicable Seller is
the beneficiary of the rights and is responsible for the obligations related to
the Shared Contract other than the Business Portion (the “Non-Business Portion”)
(so that, after the Closing, the Purchaser shall have no rights or obligations
with respect to the Non-Business Portion of the Shared Contract). If the
applicable Seller(s) and the Purchaser are not able to enter into an arrangement
to formally divide, modify and/or replicate one or more Shared Contracts prior
to the Closing as contemplated by the previous sentence, then (1) the Purchaser
shall be entitled to the benefits of the Business Portion of any such Shared
Contract accruing after the Closing to the extent (and only to the extent) that
the applicable Seller may provide such benefits (y) without violating the terms
of such Shared Contract and (z) without incurring any material expense (unless
the Purchaser has committed to promptly reimburse the applicable Seller
therefor) or otherwise taking any material actions or measures (such as hiring
additional employees) and (2) the Purchaser shall perform at its sole expense
the obligations of the applicable Seller to be performed after the Closing under
the Business Portion of such Shared Contract to the extent (and only to the
extent) the applicable Seller is providing benefits under such Shared Contract
to the Purchaser in accordance with clause (1) of this Section 2.3(c).
 
23

--------------------------------------------------------------------------------


2.4  Excluded Assets. Notwithstanding the provisions of Sections 2.1 and 2.2, no
Seller shall sell, assign, convey, transfer or deliver to the Purchaser, and the
Purchaser shall not purchase, acquire or take assignment or delivery of, any
assets, properties or rights other than the Assets (collectively, the “Excluded
Assets”). Without limiting the foregoing, the Excluded Assets shall include:
 
(a)  Cash. All cash, certificates of deposit, bank deposits, negotiable
instruments, marketable securities and other cash equivalents, together with all
accrued but unpaid interest thereon;
 
(b)  Real Property. All Real Property owned by the Sellers and their Affiliates,
other than the Transferred Owned Real Property;
 
(c)  Chemtura Names. The Chemtura Names and all goodwill associated therewith;
 
(d)  Tax Refunds; Tax Returns. All claims for and rights to receive refunds,
rebates or similar payments of Taxes to the extent such Taxes were paid by or on
behalf of any Seller or any of its Affiliates, all Tax Returns and all notes,
worksheets, files or documents relating thereto;
 
(e)  Corporate Records. All minute books and corporate records of the Sellers or
any of their Affiliates, whether in hard copy or electronic format;
 
(f)  Employee Records. All personnel, employee compensation, medical and
benefits and labor relations records relating to employees or past employees of
the Sellers or any of their Affiliates, whether in hard copy or electronic
format; provided, however, that the Sellers shall deliver to the Purchaser
copies of such records for employees who are Transferred Employees (i) as to the
Transferred Employees that are Non-U.S. Employees, upon a showing of employee
consent to such delivery, and (ii) as to the other Transferred Employees, unless
such employee’s consent is required by Law therefor, in which event such records
shall not be made available to the Purchaser without such employee’s consent to
such delivery;
 
24

--------------------------------------------------------------------------------


(g)  Other Records. All books and records not transferred pursuant to
Section 2.1(e), including financial records, in each case whether in hard copy
or electronic format;
 
(h)  Sale Documents. Except as otherwise provided in Section 2.1(e), books and
records prepared or received in connection with the proposed sale of the
Business, including offers received from prospective purchasers, and the right,
title and interest of the Sellers under this Agreement or any Related Agreement;
 
(i)  Disposed Assets. All assets sold or otherwise disposed of, and rights
expiring or terminated, in the ordinary course of business and not in violation
of this Agreement during the period from the date of this Agreement until the
Closing Date;
 
(j)  Insurance. Any insurance policies or insurance coverage relating to the
Assets or the Business and any prepaid insurance assets or insurance receivables
related thereto;
 
(k)  Intercompany Agreements. Except as set forth on Schedule 2.4(k), all
Contracts solely between the Sellers or any Seller (on the one hand) and any one
or more Affiliates of any Seller (on the other hand);
 
(l)  Group Contracts. All Group Contracts other than the respective Business
Portions of the Shared Contracts;
 
(m)  Intellectual Property. All right, title and interest in or to any
Intellectual Property or other intangible property or rights owned by, or leased
or licensed to, any Seller or any of their Affiliates (such excluded
Intellectual Property to include the Naugalube Intellectual Property and the
Intellectual Property related to B-Nine® and Maleic Hydrazide), other than the
Transferred Intellectual Property, the Transferred IT Contracts, any Purchased
Contracts relating to Intellectual Property and the rights of the Purchaser
under the License Agreements;
 
(n)  Non-Disclosure Obligations. All non-disclosure, confidentiality and similar
rights or obligations to the extent related to any Other Chemtura Business;
 
(o)  Employee Non-Compete Obligations. All rights with respect to any obligation
of any Business Employee to refrain from competing with any Other Chemtura
Business;
 
(p)  Retained IT Assets. The information technology assets, systems, networks
and Contracts of any Seller that are not used or held for use primarily in
connection with the Business, including as set forth on Schedule 2.4(p) (the
“Retained IT Assets”);
 
(q)  Rubicon. All right, title and interest of Chemtura and its Affiliates in
and to Rubicon LLC;
 
25

--------------------------------------------------------------------------------


(r)  Claims. All warranty rights and indemnities against third parties, in each
case to the extent related to the Excluded Assets or Retained Obligations;
 
(s)  Benefit Plans. All of the Seller Plans;
 
(t)  Foreign Accounts Receivable. The Foreign Accounts Receivable;
 
(u)  Privileged Documents. Any Privileged Documents to the extent relating to
any Excluded Asset or any Retained Liability;
 
(v)  Catalyst. The Catalyst; and
 
(w)  Other Assets. All other assets (real or personal, tangible or intangible)
and Contracts of the Sellers not included in the Purchased Assets, Assigned
Permits or Purchased Contracts.
 
None of the Excluded Assets shall be included in the term “Assets,” “Purchased
Assets,” “Purchased Contracts,” “Assigned Permits” or any other term defined in
Section 2.1 or 2.2.
 
2.5  Assumed Obligations. Upon the terms and subject to the conditions of this
Agreement, at the Closing, the Purchaser shall assume and agree to pay, perform
and discharge only the following Liabilities of the Sellers and their Affiliates
(the “Assumed Obligations”):
 
(a)  Purchased Contracts. All Liabilities under the Purchased Contracts,
including the Business Portion of the Shared Contracts, relating to the period
after the Closing (subject to Section 2.5(b));
 
(b)  Product Claims. Except for Environmental Liabilities, which are excluded
from this Section 2.5(b),
 
(i)  all Liabilities arising with respect to the products produced by or on
behalf of the Purchaser after the Closing or the services of the Business
delivered or provided by or on behalf of the Purchaser after the Closing, in
each case whether arising under warranty, contract, equity, tort, strict
liability, product liability, statute or otherwise;
 
(ii)  all Liabilities with respect to any product of the Business produced by or
on behalf of any Seller prior to the Closing and sold or delivered by or on
behalf of the Purchaser after the Closing (whether arising under warranty,
contract, equity, tort, strict liability, product liability, statute or
otherwise), to the extent that:
 
(A)  the Purchaser has changed in any substantive manner the terms or scope of
any product warranty associated with such product from the applicable warranty
offered by the Business as of the date hereof or, at the Purchaser’s election,
as of the Closing;
 
(B)  a product produced by or on behalf of the Purchaser after the Closing and
having the same product specifications as the applicable product produced by or
on behalf of a Seller prior to the Closing was sold or delivered by or on behalf
of the Purchaser or the Business on a date earlier than the date of sale or
delivery of such product produced by or on behalf of a Seller; or
 
26

--------------------------------------------------------------------------------


(C)  such product was sold or delivered by or on behalf of the Purchaser or the
Business following the first anniversary of the Closing Date, provided that such
period of sale or delivery shall be extended to 18 months following the Closing
Date with respect to those products of the Business on which Chemtura and the
Purchaser shall agree on or prior to the Closing (together with any other
products of the Business on which the Sellers and the Purchaser are unable to
agree, so long as the Purchaser has a good faith basis for so extending such
period);
 
(c)  Employee Obligations. All Liabilities to or with respect to the Transferred
Employees occurring after the Closing and relating solely to the period after
the Closing, except as provided in Article 11 or any Employee Exhibit;
 
(d)  Permits. All Liabilities under the Assigned Permits relating to the period
after the Closing;
 
(e)  Intellectual Property Liabilities. All Liabilities in connection with the
Transferred Intellectual Property relating to the period after the Closing;
 
(f)  Taxes. All Taxes, fees and other amounts for which the Purchaser is
responsible pursuant to Sections 6.10(a) and (b);
 
(g)  Permitted Liens. All Liabilities under the Permitted Liens relating to the
period after the Closing;
 
(h)  Environmental Liabilities. All Environmental Liabilities that are the
responsibility of the Purchaser under Section 12.9; and
 
(i)  Financial Assurance. All Liabilities with respect to financial assurance
and any closure obligations under the Resource Conservation and Recovery Act
(“RCRA”), or any state equivalent, related to (i) the Drum Storage Area, tank PR
202, tank PV-42 (to the extent operated after the Closing) and the Trilene Gel
Tank, (ii) any other unit operated by the Purchaser and regulated under the RCRA
Permit, a subsequent Permit issued pursuant to RCRA or interim status,
including, for the avoidance of doubt, all financial assurance obligations
associated with the closure of any such units pursuant to RCRA and (iii) any
requirement to provide financial assurance for corrective obligations under the
RCRA Permit, a subsequent Permit issued pursuant to RCRA or interim status to
the extent of the Purchaser’s obligations under Section 12.9 (“Purchaser’s
Financial Assurance Obligations”).
 
2.6  Retained Obligations. Notwithstanding any other provision of this
Agreement, except for the Assumed Obligations, the Purchaser shall not assume or
otherwise be liable or responsible for any other Liabilities of the Sellers or
their Affiliates (collectively, the “Retained Obligations”). Without limiting
the generality of the foregoing, the Retained Obligations shall include the
following:
 
27

--------------------------------------------------------------------------------


(a)  Taxes. All Liabilities for Taxes imposed on or relating to the Business or
the Assets for any taxable period or portion thereof ending prior to the Closing
Date, and any Liabilities for Taxes imposed on or relating to any Seller for any
period, except that Taxes governed by Sections 6.10(a) and (b) shall be
allocated between the Sellers and the Purchaser as set forth therein;
 
(b)  Accounts Payable. All accounts and notes payable (including accounts and
notes payable to any Seller’s Affiliate) of the Business as of the Closing and
all related accruals;
 
(c)  Pre-Closing Operation of the Business. Other than the Liabilities assumed
by the Purchaser pursuant to Section 2.5, all Liabilities to the extent arising
out of the ownership or operation of the Business or the Assets by any Seller or
any of its Affiliates prior to the Closing;
 
(d)  Employee Liabilities. All Liabilities of any Seller or any of its
Affiliates to or with respect to its employees, including the Business
Employees, except as provided in Article 11 or any Employee Exhibit.
 
(e)  Antitrust Proceedings. All Liabilities to the extent arising out of or
related to private and governmental antitrust or competition law Proceedings
arising out of the sale of any product or service related to the Business prior
to the Closing, including those set forth on Schedule 4.12;
 
(f)  Sellers’ Offsite Environmental Liabilities. All Sellers’ Offsite
Environmental Liabilities;
 
(g)  Environmental Liabilities. All Environmental Liabilities that are the
responsibility of the Sellers under Section 12.9;
 
(h)  Financial Assurance. All Liabilities with respect to financial assurance
and any closure obligations under RCRA, or any state equivalent, related to: (i)
the Toluene Tar Tank, the incinerator, the Geismar Landfill, the UBOB tank, tank
PV-42 (to the extent it is not operated after the Closing), including, for the
avoidance of doubt, all financial assurance obligations associated with the
closure of any such units pursuant to the RCRA, and (ii) any requirement to
provide financial assurance for the corrective obligations under the RCRA
Permit, a subsequent Permit issued pursuant to RCRA or interim status to the
extent of the Seller’s obligations under Section 12.9 (“Sellers’ Financial
Assurance Obligations”);
 
(i)  Product Claims. Except to the extent specifically assumed by the Purchaser
pursuant to Section 2.5(b)(ii), all Liabilities arising with respect to the
services of the Business delivered or provided prior to the Closing and the
products produced or sold by any Seller prior to the Closing and whether arising
under warranty, contract, equity, tort, strict liability, product liability,
statute or otherwise, but excluding Environmental Liabilities (the “Retained
Product Claims”);
 
28

--------------------------------------------------------------------------------


(j)  Excluded Assets. All Liabilities of any Seller or any of its Affiliates to
the extent arising out of or related to the Excluded Assets; and
 
(k)  Monochem. Other than Liabilities assumed by the Purchaser pursuant to
Section 2.5, all Liabilities of Monochem including all Environmental Liabilities
arising out of or relating to the removal, repair and disposal of any asbestos
containing materials in the Number 5 Boiler as specifically described in
Chemtura Purchase Order 4500734564, dated March 22, 2007. 
 
2.7  Prorations. Each Seller and the Purchaser agree that all of the items
listed below relating to the Business or the Assets will be prorated as of the
Closing Date on a per diem basis or as otherwise appropriate and agreed upon by
the Sellers and the Purchaser, with the applicable Seller liable to the extent
such items relate to any time period up to and including the Closing Date and
the Purchaser liable to the extent such items relate to periods after the
Closing Date (it being understood that the proration of Taxes is addressed in
Section 6.10):
 
(a)  rents, license fees, registration fees and other items payable periodically
under any Purchased Contract (any such amounts that are paid on a monthly basis
shall be prorated solely for the month of Closing);
 
(b)  the amount of any registration fees or similar charges which in any case
are payable periodically by the applicable Seller with respect to any of the
Assigned Permits (any such amounts that are paid on a monthly basis shall be
prorated solely for the month of Closing); and
 
(c)  the amount of sewer rents and charges for water, electricity and other
utilities and fuel (any such amounts that are paid on a monthly basis shall be
prorated solely for the month of Closing).
 
For the avoidance of doubt, no amount included within the Working Capital
Adjustment Amount shall be included in the prorations pursuant to this
Section 2.7. At least five Business Days prior to the Closing, the Sellers shall
deliver to the Purchaser a written statement setting forth the actual (to the
extent available at the Closing Date) or estimated amounts in respect of the
items described above that are to be prorated as well as the Taxes that are to
be prorated pursuant to Section 6.10 (the aggregate of such actual amounts,
after being agreed to by the Purchaser, being the “Closing Proration Amount”).
On the Closing Date, Chemtura or the Purchaser, as applicable, shall pay to the
other party the Closing Proration Amount. To the extent that the actual amounts
for any items to be prorated are not available at the Closing Date, the
proration of such amounts shall be calculated and appropriate adjustments shall
be paid by Chemtura or the Purchaser, as applicable, as soon as reasonably
practicable after the actual amounts become available. The Sellers and the
Purchaser shall furnish each other with such documents and other records as may
be reasonably requested in order to confirm all adjustments and proration
calculations made pursuant to this Section 2.7.
 
29

--------------------------------------------------------------------------------


ARTICLE 3.
PURCHASE PRICE; ADJUSTMENT; ALLOCATION
 
3.1  Payment of Purchase Price.
 
(a)  In addition to the assumption by the Purchaser of the Assumed Obligations,
the Purchaser shall pay to Chemtura, in consideration for the Assets, a purchase
price equal to the sum of the following (the “Purchase Price”):
 
(i)  an amount equal to (A) $142,000,000, less (B) the amount of the Factored
Accounts Receivable (net of related reserves) as reflected on the Estimated
Closing Statement (the “Factored AR”) and discounted proportionately at an
annual rate of seven percent (7%) from the scheduled payment dates set forth in
the Accounts Receivable Note, in immediately available funds, subject to
adjustment pursuant to Section 3.2 (the “Initial Purchase Price”); and
 
(ii)  a promissory note in original principal amount equal to $16,482,518 issued
by the Purchaser to Chemtura substantially in the form set forth in Exhibit J
(the “Accounts Payable Note”), such promissory note shall (1) have a term of 90
days, (2) be payable bi-weekly in equal installments, (3) be unsecured and
(4) bear no interest.
 
(b)  All payments made hereunder shall be made in accordance with Section 13.4
and to such account or accounts as the receiving party shall designate in
writing to the paying party not less than two Business Days prior to the
applicable payment date.
 
3.2  Purchase Price Adjustments. 
 
(a)  Capital Expenditures Adjustment. If (i) the aggregate amount of actual
capital expenditures made or accrued by the Business during the period beginning
on January 1, 2007 and ending on the Closing Date is (ii) less than the budgeted
capital expenditures for the same period as set forth on the 2007 Capex Budget,
then (iii) the Initial Purchase Price will be reduced by the amount of such
deficiency, provided that if the Closing Date does not fall on the last calendar
day of the month, then for purposes of determining the amount in clause (ii),
the amount of the budgeted capital expenditures for the month in which the
Closing Date occurs shall be the amount of the budgeted capital expenditures for
such month as set forth on the 2007 Capex Budget, multiplied by a fraction the
numerator of which is the number of calendar days preceding the Closing Date and
denominator of which is 30.
 
(b)  Additional Adjustments. The Initial Purchase Price shall be subject to
further possible adjustments pursuant to Schedule 3.2(b).
 
(c)  Working Capital Adjustment.
 
(i)  No more than five and no less than three Business Days prior to the Closing
Date, the Sellers will prepare and deliver to the Purchaser a calculation and
statement of the estimated Working Capital (which calculation and statement
shall take into full account the reduction in Inventory and the increase in
Accounts Receivable that would result from the transactions contemplated by
Section 6.30 if a notice pursuant to that Section shall have been given by the
Purchaser to Chemtura related to the Brazilian Inventory) as of 12:00:01 a.m.
(eastern time) on the Closing Date (the “Estimated Closing Statement”). The
Sellers will prepare the Estimated Closing Statement in good faith, in
accordance with the Calculation Principles, consistent with, and using the same
level of prudence as used in, the preparation of the Net Working Capital
Threshold Amount, subject to the Purchaser’s good faith review and reasonable
satisfaction. If the Working Capital as set forth on the Estimated Closing
Statement (the “Estimated Working Capital Amount”) is less than the Net Working
Capital Threshold Amount, then the Initial Purchase Price will be reduced by the
amount of such deficiency. If the Estimated Working Capital Amount is greater
than the Net Working Capital Threshold Amount, then the Initial Purchase Price
will be increased by the amount of such excess.
 
30

--------------------------------------------------------------------------------


(ii)  As soon as practicable but in no event later than 90 days following the
Closing Date, the Purchaser will prepare and deliver to Chemtura a calculation
and statement of the Working Capital as of 12:00:01 a.m. (eastern time) on the
Closing Date and the proposed Working Capital Adjustment Amount (the “Closing
Statement”). In connection with the preparation of the initial draft of the
Closing Statement and only if a shutdown of the Geismar Facility would not be
reasonably required in connection therewith, Chemtura and the Purchaser (and, if
desired, their respective outside experts) shall cooperate in taking a physical
inventory of the Inventory located at the Geismar Facility on a date not earlier
than three days prior to the Closing Date, and shall obtain confirmation letters
from each location where Inventory was held as of the Closing Date. The
Purchaser will prepare the Closing Statement in good faith in accordance with
the Calculation Principles, consistent with, and using the same level of
prudence as used in, the preparation of the Net Working Capital Threshold
Amount.
 
(iii)  Chemtura shall review the initial draft of the Closing Statement during
the 30-day period commencing on the date that Chemtura receives the initial
draft of the Closing Statement. At or prior to the end of such 30 day period,
Chemtura may deliver a notice to the Purchaser either:
 
(A)  confirming that no adjustments are proposed by Chemtura to the initial
draft of the Closing Statement (a “Notice of Acceptance”); or
 
(B)  to the effect that Chemtura disagrees with the initial draft of the Closing
Statement (a “Notice of Disagreement”), specifying the nature of such
disagreement and the adjustments that Chemtura seeks to the initial draft of the
Closing Statement (collectively, the “Proposed Adjustments”).
 
31

--------------------------------------------------------------------------------


(iv)  To the extent that there are any Proposed Adjustments, the Purchaser will,
no later than 30 days after its receipt of the Proposed Adjustments, notify
Chemtura which of the Proposed Adjustments it accepts (if any) and which of the
Proposed Adjustments it rejects (if any). Chemtura and the Purchaser shall seek
in good faith to resolve any differences that remain in relation to the Proposed
Adjustments and to reach agreement in writing on any Proposed Adjustments not
accepted by the Purchaser. If any of the Proposed Adjustments are not so
resolved (the “Unresolved Adjustments”) within 30 days after Chemtura’s receipt
of the Purchaser’s notice relating to the Proposed Adjustments, the Unresolved
Adjustments shall be submitted at the request of either Chemtura or the
Purchaser to a mutually acceptable internationally recognized independent public
accounting firm as shall be agreed upon by the Sellers and the Purchaser in
writing (the “Accounting Firm”) for arbitration. The scope of the review by the
Accounting Firm shall be limited to (i) a determination of whether the
Unresolved Adjustments are appropriate taking into account the standards of
preparation of the initial draft of the Closing Statement as set forth in
Section 3.2(c)(ii) and (ii) based on its determinations of the matters described
in clause (i) and taking into account the Proposed Adjustments previously
accepted by the Purchaser, if any, the delivery of a final Closing Statement
including the final Working Capital Adjustment Amount. The Accounting Firm is
not to make or be asked to make any determination other than as set forth in the
previous sentence. Chemtura and the Purchaser shall use commercially reasonable
efforts to cause the Accounting Firm to render its written decision resolving
the matters submitted to it as promptly as practicable after such submission of
the Unresolved Adjustments. Judgment may be entered upon the determination of
the Accounting Firm in any court having jurisdiction over the party against
which such determination is to be enforced. The Purchaser shall bear and pay a
portion of the fees and disbursements of the Accounting Firm determined by
multiplying (1) the fees and disbursements of the Accounting Firm by (2) a
quotient equal to (X) the total amount of the Proposed Adjustments that are
ultimately applied to the Closing Statement, whether because such adjustment was
accepted by the Purchaser or applied by the Accounting Firm in determining the
final Closing Statement, divided by (Y) the total amount of the originally
Proposed Adjustments. Chemtura shall bear the amount of the fees and
disbursements of the Accounting Firm that are not the responsibility of the
Purchaser as set forth in the preceding sentence. The fees and disbursements (if
any) of the Purchaser’s outside experts incurred in connection with the
preparation and certification of the initial draft of the Closing Statement and
their review of any Proposed Adjustments or Unresolved Adjustments shall be
borne by the Purchaser, and the fees and disbursements (if any) of Chemtura’s
outside experts incurred in connection with their review of the draft Closing
Statement and any Proposed Adjustments or Unresolved Adjustments shall be borne
by Chemtura.
 
(v)  The Closing Statement shall become final and binding on the Sellers and the
Purchaser, and shall have the effect of an arbitral award, upon the earliest of
(i) the date that a Notice of Acceptance is delivered to the Purchaser pursuant
to Section 3.2(c)(iii)(A) (in which case the final Working Capital Adjustment
Amount shall be as set forth in the Closing Statement delivered pursuant to
Section 3.2(c)(ii)), (ii) the date that is one day after the 30 day review
period specified in Section 3.2(c)(iii) has ended if no Notice of Disagreement
has been delivered to the Purchaser pursuant to Section 3.2(c)(iii)(B) during
such 30 day period (in which case the final Working Capital Adjustment Amount
shall be as set forth in the Closing Statement delivered pursuant to
Section 3.2(c)(ii)), (iii) the date of an agreement in writing by the Sellers
and the Purchaser that the Closing Statement, together with any modifications
thereto agreed by the Sellers and the Purchaser, are final and binding (in which
case the final Working Capital Adjustment Amount shall be as so agreed upon by
the Sellers and the Purchaser) and (iv) the date on which the Accounting Firm
resolves in writing any disputed matters (in which case the final Working
Capital Adjustment Amount shall be as determined by the Accounting Firm pursuant
to Section 3.2(c)(iv)).
 
32

--------------------------------------------------------------------------------


(vi)  Each of the Sellers, on the one hand, and the Purchaser, on the other
hand, shall reasonably cooperate with each other and provide the other (and such
other’s independent auditors) with reasonable access to any books, records,
working papers and employees as the other may reasonably request, in each case
in connection with the preparation and review of the Closing Statement pursuant
to this Section 3.2(c).
 
(vii)  The Purchase Price shall be increased by the absolute value of the final
Working Capital Adjustment Amount if the final Working Capital Adjustment Amount
is positive and decreased by the absolute value of the final Working Capital
Adjustment Amount if the final Working Capital Adjustment Amount is negative. If
the final Working Capital Adjustment Amount is a negative number, the Sellers
shall, within two Business Days after the Closing Statement becomes final and
binding on the Sellers and the Purchaser (as provided in Section 3.2(c)(v)),
make payment by wire transfer in immediately available funds to one or more
accounts designated by the Purchaser of the absolute value of such amount
together with a sum equivalent to interest thereon at a rate equal to the LIBOR
Rate, accrued from the Closing Date to and including the date of payment and
calculated on the basis of the actual number of days elapsed divided by 360. If
the final Working Capital Adjustment Amount is a positive number, the Purchaser
shall, within two Business Days after the Closing Statement becomes final and
binding on the Sellers and the Purchaser (as provided in Section 3.2(c)(v)),
make payment by wire transfer in immediately available funds to an account
designated by Chemtura of the absolute value of such amount together with a sum
equivalent to interest thereon at a rate equal to the LIBOR Rate, accrued from
the Closing Date to and including the date of payment and calculated on the
basis of the actual number of days elapsed divided by 360. “LIBOR Rate” shall
mean the closing rate of interest announced publicly by the British Bankers
Association as its three month LIBOR rate for U.S. dollars on the Business Day
preceding the date of determination, which for purposes of this
Section 3.2(c)(vii) shall be the day the Closing Statement becomes final and
binding on the Sellers and the Purchaser (as provided in Section 3.2(c)(v)). The
Sellers and the Purchaser agree that any amounts paid pursuant to this
Section 3.2(c)(vii) shall be allocated in a manner that is consistent with the
allocation of the Purchase Price pursuant to Section 3.4.
 
3.3  Withholding. The Purchaser shall be entitled to deduct and withhold from
the consideration otherwise payable pursuant to this Agreement to any Seller
such amounts as the Purchaser is required to deduct and withhold under the Code,
or any provision of state, local or foreign tax law, with respect to the making
of such payment. To the extent that amounts are so withheld by the Purchaser,
such withheld amounts shall be treated for all purposes of this Agreement as
having been paid to the Seller in respect of whom such deduction and withholding
was made by the Purchaser.
 
33

--------------------------------------------------------------------------------


3.4  Allocation of Consideration for Assets. Following the Closing, Chemtura and
the Purchaser shall use commercially reasonable efforts to agree on an
allocation of the Purchase Price, together with all Assumed Obligations assumed
by Purchaser, among the Assets and the Accounts Receivable Note in accordance
with section 1060 of the Code. If Chemtura and the Purchaser are not able to
agree on such allocation prior to the date that is four months after the Closing
Date, Chemtura and the Purchaser shall jointly retain an appraiser to value the
Assets and prepare such allocation, with the cost of, and any expenses
associated with, such appraisal to be borne fifty percent by the Sellers and
fifty percent by the Purchaser. Following the final determination of the
allocation, each of the Purchaser and the Sellers shall (and shall cause their
respective Affiliates to) file all necessary Tax Returns and other forms
(including Internal Revenue Service Form 8594) to report the transactions
contemplated herein for U.S. federal, state, local and non-United States income
Tax purposes in accordance with such allocation, and shall not take any position
inconsistent with such allocation (or any adjustment to such allocation). Any
adjustment to the Purchase Price for the Assets shall be allocated as provided
in Treasury Regulation section 1.1060-1 and, in the event of such adjustment,
the Purchaser and the Sellers agree to revise and amend such allocation and Form
8594 within 30 days of such adjustment. Notwithstanding the foregoing, prior to
the Closing, Chemtura and the Purchaser shall agree upon the portion of the
Purchase Price to be allocated to the Transferred Owned Real Property (which
allocation shall be comprised only of a portion of the Initial Purchase Price)
so that the applicable Act of Cash Sale may reflect such amount and recite that
it was received all in cash and for purposes of determining the fair market
value of the Transferred Owned Real Property pursuant to Section 7.13, and such
allocation shall not be modified after the Closing without the prior written
agreement of Chemtura and the Purchaser.
 
ARTICLE 4.
REPRESENTATIONS AND WARRANTIES OF SELLERS
 
The Sellers, jointly and severally, represent and warrant to the Purchaser as
follows:
 
4.1  Due Organization. Each Seller (a) is a corporation, limited liability
company, limited liability corporation or private company with limited liability
(as the case may be) duly organized, validly existing and, solely with respect
to those of such entities that are domiciled in jurisdictions that recognize the
concept of good standing, in good standing under the laws of the jurisdiction of
its formation, (b) has the requisite power and authority to own, operate and
lease its properties and to conduct its business as presently conducted, and
(c) other than such jurisdictions in which the failure to be qualified or in
good standing would not reasonably be expected to have a Business Material
Adverse Effect, is duly qualified to do business and is in good standing as a
foreign entity in each jurisdiction that recognizes the concept of good standing
and in which its ownership of Assets and its historic conduct of the Business
makes such qualification necessary. 
 
4.2  Due Authorization. Each Seller has full corporate, limited liability
company, limited liability corporation or private company with limited liability
(as the case may be) power and authority to execute, deliver and perform this
Agreement and its Related Agreements and to consummate the transactions
contemplated hereby and thereby. The execution, delivery and performance by each
Seller of this Agreement and its Related Agreements and the consummation by such
Seller of the transactions contemplated hereby and thereby have been duly
authorized by all necessary action, including the approval (if required) of the
board of directors (or similar governing body) of such Seller. Each Seller has
duly and validly executed and delivered this Agreement and, at or prior to the
Closing, such Seller will have duly and validly executed and delivered each of
its Related Agreements. Assuming the due authorization, execution and delivery
of this Agreement and its Related Agreements by the Purchaser, this Agreement
constitutes, and each Related Agreement will upon the Closing constitute, the
legal, valid and binding obligation of each Seller party thereto, enforceable
against it in accordance with its respective terms, subject to the
Enforceability Limitations.
 
34

--------------------------------------------------------------------------------


4.3  Consents and Approvals; Authority Relative to this Agreement.
 
(a)  Except (i) for the Governmental Required Consents and (ii) as set forth on
Schedule 4.3(a), no material Consent of or with any Governmental Authority is
necessary in connection with (1) the execution, delivery or performance of this
Agreement by any Seller or of any of the applicable Related Agreements by any
Seller or (2) the consummation of any of the transactions contemplated hereby or
thereby by any Seller.
 
(b)  Other than, in the cases of clauses (2) and (3) below, any such items that
would not reasonably be expected to have a Business Material Adverse Effect, and
except (i) as set forth on Schedule 4.3(a) or Schedule 4.3(b), and subject to
obtaining the Governmental Required Consents, the execution, delivery and
performance of this Agreement and of the applicable Related Agreements by each
Seller, and the consummation of the transactions contemplated hereby and thereby
by each Seller, do not and will not: (1) violate any material Law applicable to
or binding on any Seller or any Assets; (2) constitute a breach or default of,
or permit cancellation of, or result in the creation of any Lien upon any of the
Assets, or result in or constitute a circumstance which, with or without notice
or lapse of time or both, would constitute any of the foregoing under, any
Purchased Contract or any Contract to which any Seller is a party or any
Contract by which any Seller, or any of such Seller’s assets is bound or by
which any of the Assets are bound; (3) permit the acceleration of the maturity
of any indebtedness of any of the Sellers or any of their respective Affiliates
or indebtedness secured by any of their respective assets or any indebtedness
secured by the Assets; or (4) violate or conflict with any provision of the
certificate of incorporation or by-laws (or similar organizational documents) of
any Seller. This Section 4.3(b) does not apply to the Transferred Intellectual
Property or the Purchased Contracts relating to the Transferred Intellectual
Property.
 
4.4  Financial Statements. Schedule 4.4 sets forth (a) the unaudited special
purpose statement of assets to be sold of the EPDM Business and the Monochem
Business (excluding the Excluded Assets and the Retained Obligations) as of
December 31, 2006 and the related unaudited special purpose statement of revenue
and direct expenses of the EPDM Business and the Monochem Business for the year
then ended, in each case prepared pursuant to the Basis of Presentation in
conformity with GAAP (the “EPDM and Monochem Financial Statements”), and (b) the
unaudited statement of assets to be sold of the Chemical Foaming Agent Business
(excluding the Excluded Assets and the Retained Obligations) as of December 31,
2006 and the related unaudited statement of revenue and direct expenses of the
Chemical Foaming Agent Business for the year then ended, in each case prepared
in accordance with the Calculation Principles (except as set forth in the notes
thereto) (the “CFA Financial Statements”), in the case of each of clauses (a)
and (b), together with any notes and schedules thereto (referred to collectively
as the “Financial Statements”). The Financial Statements (i) were prepared from
the books and records of the Sellers and the Business and (ii) fairly present,
in all material respects, the assets to be sold and the revenue and direct
expenses of the Business as of the dates and for the periods indicated therein,
except as otherwise set forth in such Financial Statements. Notwithstanding any
reference in any Financial Statement to the inclusion of certain assets to be
sold and liabilities to be transferred, the only assets to be sold by the
Sellers are the Assets and the only Liabilities to be assumed by the Purchaser
are the Assumed Liabilities.
 
35

--------------------------------------------------------------------------------


4.5  No Adverse Effects or Changes. Except (a) with respect to the Excluded
Assets and the Retained Obligations, (b) as otherwise contemplated by this
Agreement or (c) as set forth on Schedule 4.5, since December 31, 2006, (i) the
Business has not suffered any event which has had or would reasonably be
expected to have a Business Material Adverse Effect and (ii) the Business has
been conducted in the ordinary course and in substantially the same manner as
previously conducted.
 
4.6  Title to Assets. Except as set forth on Schedule 4.6, one or more of the
Sellers has good and marketable title to, a valid and subsisting leasehold
interest in or a valid right to use, each of the Assets free and clear of any
Lien other than Permitted Liens, including on and as of the Closing Date, any
Lien associated with the Receivables Securitization Agreements. Subject to
obtaining and making all applicable Consents, each Seller (as applicable) has
the right to sell, convey, transfer, assign and deliver the Assets owned, leased
or used by it, as applicable, to the Purchaser and at the Closing such Seller
shall convey to the Purchaser good and marketable title to, valid and subsisting
leasehold interests in, or a valid right to use (as applicable), such Assets,
free and clear of any Lien (other than Permitted Liens). This Section 4.6 does
not apply to (a) title to Transferred Owned Real Property, which is addressed
solely in Section 4.8 and (b) title to Transferred Intellectual Property, which
is addressed solely in Section 4.13.
 
4.7  Assets.
 
(a)  Except as set forth on Schedule 4.7(a), the Assets, together with the Group
Contracts identified on Schedule 4.7(a) and the rights and services to be
provided by the Sellers to the Purchaser under the Transition Services
Agreement, the License Agreements and the Ground Lease, constitute all the
properties, assets and rights necessary to operate the Business in all material
respects as it is currently conducted by the Sellers.
 
(b)  Except as set forth on Schedule 4.7(b), the Assets located at the Geismar
Facility (other than the Other Chemtura Business Equipment) and the Assets
located at the Monochem Facility, in each case that are tangible personal
property, buildings, structures, improvements or fixtures are, taken as a whole
and having due regard for their age and length of use, in good repair and good
operating condition, ordinary wear and tear excepted, and are suitable for use
in the Business as currently conducted. The Sellers and the Purchaser
acknowledge and agree that the Sellers’ financial obligations with respect to
the repair, upgrade or replacement of any Assets disclosed on Schedule 4.7(b) as
exceptions to this Section 4.7(b) shall be as set forth in Section 6.29.
Notwithstanding anything in this Section 4.7(b) to the contrary, (i) no
representations and warranties are being made by the Sellers with respect to the
condition of, or the suitability for use in the Business of, any Other Chemtura
Business Equipment included in the Assets and (ii) any Other Chemtura Business
Equipment transferred to the Purchaser under this Agreement is being transferred
to the Purchaser on an “AS IS, WHERE IS” basis, in its present condition and
state of repair, with all faults, limitations and defects (hidden and apparent).
The Purchaser hereby acknowledges and agrees to accept any Other Chemtura
Business Equipment in the condition it is in on the Closing Date based on its
own inspection, examination and determination with respect thereto.
 
36

--------------------------------------------------------------------------------


4.8  Real Property.
 
(a)  Except as set forth on Schedule 4.8(a), the Transferred Real Property is
the only Real Property currently used by the Sellers in connection with the
Business.
 
(b)  Except as disclosed in Schedule 4.3(b) (item iii), (i) subject to the
Permitted Liens, the applicable Seller has the right to sell, convey, transfer,
assign and deliver the Transferred Owned Real Property to the Purchaser, and
(ii) at the Closing such Seller shall sell, convey, transfer, assign and deliver
to the Purchaser good and marketable fee simple title to and absolute ownership
of each Transferred Owned Real Property with limited warranties of title and
limited warranties of condition consistent with the warranties set forth herein,
free and clear of all Liens and Encumbrances (other than the Permitted Liens and
all easements, servitudes, rights of way or other agreements of record with
respect thereto). For the avoidance of doubt, no Transferred Owned Real Property
is or shall be, immediately following the consummation of the Closing, subject
to any lease or option, other than the Option Agreement dated as of May 5, 1998
between Uniroyal Chemical Company, Inc. and Air Liquide America Corporation.
 
(c)  Schedule 4.8(c) sets forth (i) a true and complete list of all Real
Property leased by any Seller and used in connection with the Business or
constituting a part of the Assets (the “Leased Real Property”) and (ii) a true
and correct list of all leases pursuant to which any Seller leases the Leased
Real Property. The Sellers have made available to the Purchaser a true and
complete copy of each such lease. To the Sellers’ Knowledge, no material default
exists under any of the leases associated with the Leased Real Property. The
applicable Seller enjoys quiet and peaceful possession of all such Leased Real
Property in which it is the tenant.
 
4.9  Equipment; Leased Personal Property.
 
(a)  Schedule 4.9(a) includes a true and complete list by location of all of the
equipment, machinery and other corporeal movables owned by a Seller and used or
held for use primarily in the conduct of the EPDM Business and having an
individual net book value in excess of $50,000.
 
(b)  Schedule 4.9(b) sets forth a true and complete list by location of all the
equipment, machinery and other corporeal movables owned by a Seller and used or
held for use primarily in the conduct of the Chemical Foaming Agent Business and
having an individual net book value in excess of $50,000.
 
37

--------------------------------------------------------------------------------


(c)  Schedule 4.9(c) sets forth a list of each lease to which any Seller is a
party with respect to tangible personal property used or held for use primarily
in the conduct of the Business having aggregate remaining minimum lease payments
in excess of $50,000. The Sellers have made available to the Purchaser true and
complete copies of all the tangible personal property leases set forth on
Schedule 4.9(c) (excluding tangible personal property leases that the Sellers
have provided in redacted form or determined to withhold, in each case due to
confidentiality restrictions, and which tangible personal property leases are
described on Schedule 4.9(c)).
 
(d)  The spare parts constituting a part of the Assets are in quantities
reasonably sufficient to conduct the continuing operations of the Business.
 
4.10  Customers and Suppliers. Notwithstanding any provision of this Agreement
to the contrary, the representations and warranties of the Sellers contained in
this Section 4.10 are made as of May 16, 2007. Except as set forth on
Schedule 4.10(a), to the Sellers’ Knowledge, there is no material dispute that
relates to the Business between any Seller (on the one hand) and any Material
Customer of or Material Supplier to such Seller (on the other hand). To the
Sellers’ Knowledge, since January 1, 2006, and except for the expiration of any
Purchased Contract in accordance with its terms, no Material Customer or
Material Supplier has notified any of the Sellers in writing that it has
cancelled or otherwise terminated its relationship with the Business or
materially and adversely reduced the level of business done with the Business,
either as a result of the transactions contemplated hereby or otherwise.
“Material Customer” shall mean the 20 largest customers of each of the EPDM
Business and the Chemical Foaming Agent Business and the four largest customers
of the Monochem Business (in each case as measured by Dollar amounts of
purchases of products or services from each such business) stated separately for
each of fiscal year 2006 and the three month period ended March 31, 2007, as set
forth on Schedule 4.10(b). “Material Supplier” shall mean the 10 largest
suppliers of the EPDM Business at the Geismar Facility, the four largest
suppliers of the Chemical Foaming Agent Business at the Geismar Facility and the
seven largest suppliers of the Monochem Business (in each case as measured by
Dollar amounts paid by each such business for products or services) stated
separately for each of fiscal year 2006 and the three month period ended March
31, 2007, as set forth on Schedule 4.10(b). 
 
4.11  Accounts Receivable.
 
(a)  Except as set forth on Schedule 4.11(a), all Accounts Receivable that are
reflected on the Financial Statements, to the extent uncollected as of the date
hereof, and the Accounts Receivable (other than the Parabor Receivable, if any)
reflected, since the date of the Financial Statements, on the books of the
Business are valid and existing and reflect amounts due arising from bona fide
sales actually made or bona fide services actually performed by one or more of
the Sellers in the ordinary course of business. Schedule 4.11(a) contains a
correct and complete aging schedule as of December 31, 2006 of all Accounts
Receivable. The reserve for doubtful accounts on the EPDM and Monochem Financial
Statements has been calculated generally in accordance with GAAP, and the
reserve for doubtful accounts on the CFA Financial Statements has been
calculated generally in accordance with the Calculation Principles. To the
Sellers’ Knowledge, as of the date of this Agreement, there are no facts or
circumstances that could reasonably be expected to result in any material
increase in the uncollectibility or delinquency in payment of the Accounts
Receivable (other than the Parabor Receivable, if any) as a class in excess of
the reserves therefor set forth on the Financial Statements. Notwithstanding
anything provided in this Section 4.11(a) to the contrary, the Sellers make no
representations or warranties as to the Parabor Receivable, except that if such
Parbor Receivable exists as of the Closing, the Sellers represent and warrant
that such Parabor Receivable reflects an amount due arising from a bona fide
sale of the Brazilian Inventory.
 
38

--------------------------------------------------------------------------------


(b)  Schedule 4.11(b) identifies all unreturned security deposits and other
deposits made by, or held by, any Person with respect to the Business for the
benefit of any Seller that are reflected on the Financial Statements and any
made since December 31, 2006, in each case as of the date of this Agreement. No
Seller is holding any security deposits with respect to the Business for the
benefit of any other Person.
 
4.12  Proceedings. Except as set forth on Schedule 4.12, as of the date of this
Agreement, there are no Proceedings pending or, to the Sellers’ Knowledge,
threatened against any Seller that relate to the Business or any Asset before
any arbitrator, court or other Governmental Authority, in each case which, if
adversely determined, would (a) be reasonably likely to have a Business Material
Adverse Effect, (b) be reasonably likely to result in damages over $100,000 or
(c) enjoin or otherwise prohibit or restrict any of the transactions
contemplated by this Agreement. Except as set forth on Schedule 4.12, the
operation of the Business by each Seller is not subject to any order, judgment,
decree, injunction, stipulation or consent order of or with any arbitrator,
court or other Governmental Authority, other than any such orders having
application to industry-wide matters. No Seller (in relation to its conduct of
the Business) has entered into any agreement to settle or compromise any
Proceeding pending or threatened against it which has involved any obligation
other than the payment of money and for which it has any continuing obligation.
 
4.13  Intellectual Property.
 
(a)  Schedule 4.13(a) sets forth a true and complete list of all patents and
patent applications and all registrations and applications for registrations for
all Intellectual Property owned by any Seller and that are used in or necessary
for the conduct of the Business (the “Registered Intellectual Property”).
 
(b)  Schedule 4.13(b)(i) sets forth a true and complete list of all licenses and
other Contracts, other than “off the shelf” commercially available software
programs purchased or licensed for less than $100,000 in the aggregate, pursuant
to which any Seller licenses from a third party Intellectual Property used in
the conduct of the Business (the “Material Licenses”). Schedule 4.13(b)(ii) sets
forth a true and complete list of all licenses and other Contracts pursuant to
which any Seller licenses to a third party any Transferred Intellectual Property
(the “Outbound Licenses”). The Sellers have made available to the Purchaser a
true and complete copy of each of the Material Licenses and the Outbound
Licenses (excluding Material Licenses and Outbound Licenses that the Sellers
have provided in redacted form or determined to withhold, in each case due to
confidentiality restrictions or because such licenses relate to Other Chemtura
Businesses). To the Sellers’ Knowledge, the Material Licenses and Outbound
Licenses are in full force and effect, and no Seller has taken any action or
failed to take any action that would constitute a breach of any Material
Licenses or Outbound Licenses. Except as set forth on Schedule 4.13(b)(iii), no
Seller pays any royalty or other compensation to any Person for the right to use
any Intellectual Property that is material to the Business.
 
39

--------------------------------------------------------------------------------


(c)  Except as set forth on Schedule 4.13(c):
 
(i)  to the Sellers’ Knowledge, the use of the Transferred Intellectual Property
as currently used by the Sellers in the conduct of the Business or by any party
who is a licensee under such Transferred Intellectual Property from any Seller,
and the conduct of the Business as conducted by the Sellers for the 12 months
preceding the date hereof, does not infringe, dilute, misappropriate or
otherwise violate the Intellectual Property rights of any other Person;
 
(ii)  no Proceeding has been instituted and is pending and no Seller has
received a written notice or threat from any Person, in either case which: (A)
asserts an ownership interest in any Transferred Intellectual Property, (B)
alleges that the conduct of the Business by any Seller violates any rights
relating to Intellectual Property of any Person or (C) challenges the validity
or enforceability of the Transferred Intellectual Property; and to Seller’s
Knowledge, no basis for any of the foregoing exists;
 
(iii)  the Sellers are the sole and exclusive owners of the Transferred
Intellectual Property, free and clear of any Lien other than Permitted Liens;
 
(iv)  subject to obtaining and making all applicable Consents, each Seller (as
applicable) has the right to sell, convey, transfer, assign and deliver the
Transferred Intellectual Property and the Purchased Contracts related to the
Transferred Intellectual Property to the Purchaser and at the Closing such
Seller shall convey to the Purchaser good and marketable title to such
Transferred Intellectual Property and the Purchased Contracts related to the
Transferred Intellectual Property, free and clear of any Lien (other than
Permitted Liens).
 
(v)  the Sellers have taken reasonable measures to protect the confidentiality
of the trade secrets and confidential information with respect to the
Transferred Intellectual Property; and
 
(vi)  no Seller has filed any Proceeding or sent any written notice of a
violation, infringement, misuse or misappropriation by any Person of Sellers’
rights to, or in connection with, the Transferred Intellectual Property and, to
the Sellers’ Knowledge, none of the Transferred Intellectual Property is being
infringed, diluted, misappropriated or otherwise violated by any Person. With
respect to the Registered Intellectual Property, all fees, including
registration, maintenance and renewal fees, that were due and payable to any
applicable United States or other Governmental Authority have been paid.
 
40

--------------------------------------------------------------------------------


(d)  The Transferred Intellectual Property together with the Intellectual
Property licensed to the Purchaser under the License Agreements constitute all
of the Intellectual Property necessary for the conduct of the Business as it is
presently conducted.
 
(e)  Other than the Governmental Required Consents, no Consent of or with any
Governmental Authority is necessary in connection with (i) the assignment of the
Transferred Intellectual Property and the Purchased Contracts relating to
Intellectual Property contemplated in this Agreement or (ii) the execution,
delivery or performance of the License Agreements by any Seller.
 
(f)  The assignment of the Transferred Intellectual Property and the Purchased
Contracts relating to Intellectual Property as contemplated in this Agreement,
and the execution, delivery or performance of the License Agreements by any
Seller, do not and will not: (i) violate any Law applicable to or binding on any
Seller or any of the Transferred Intellectual Property, any Purchased Contracts
relating to Intellectual Property or the License Agreements; (ii) constitute a
breach or default of, or permit cancellation of, or result in the creation of
any Lien upon any of the Transferred Intellectual Property, any Purchased
Contracts relating to Intellectual Property or the License Agreements, or result
in or constitute a circumstance which, with or without notice or lapse of time
or both, would constitute any of the foregoing under any Purchased Contract
relating to Intellectual Property or by which any of the Transferred
Intellectual Property is bound; (iii) permit the acceleration of the maturity of
any indebtedness of any Seller or any of its respective Affiliates secured by
the Transferred Intellectual Property or any Purchased Contracts relating to
Intellectual Property or (iv) violate or conflict with any provision of the
certificate of incorporation or by-laws (or similar organizational documents) of
any Seller.
 
(g)  The Sellers are in compliance in all material respects with all Laws
applicable to or binding on them or any of the Transferred Intellectual Property
and the Purchased Contracts relating to Intellectual Property.
 
(h)  Except as set forth on Schedule 4.13(h), the Inventory is not subject to
any agreement pursuant to which any Seller (or following the Closing, the
Purchaser) is authorized to use any Intellectual Property in connection with the
manufacture, marketing, sale or other distribution or disposition of any
Inventory or other agreement that limits, conditions or restricts any Seller’s
(or upon and following the consummation of the Closing, the Purchaser’s) right
to sell or otherwise dispose of such Inventory. No Inventory is the subject of
any Intellectual Property Claim.
 
4.14  Contracts.
 
(a)  Schedule 4.14(a) is a true and complete list, as of the date of this
Agreement, of all the Contracts of the following types to which (1) any Seller
is a party (but only if such Contract primarily relates to the Business) or (2)
any of the Assets is subject:
 
41

--------------------------------------------------------------------------------


(i)  any collective bargaining agreement;
 
(ii)  any Contract with any Business Employee (other than a Non-U.S. Employee)
related to the terms and conditions of employment, other than a Contract on the
Sellers’ standard form Contract with Business Employees related to the terms and
conditions of employment previously made available to the Purchaser and other
than Benefit Plans and Benefit Programs;
 
(iii)  the Sellers’ standard form Contract under which any Business Employee
(other than a Non-U.S. Employee) has any obligation to any Seller to refrain
from competing with the Business or to keep information regarding the Business
confidential;
 
(iv)  any Contract pursuant to which any Seller has made or will make loans or
advances, or has incurred, or is obligated to incur (whether on an absolute or
contingent basis), indebtedness for borrowed money or has become a guarantor or
surety or pledged its credit for or otherwise become responsible for or is
otherwise liable for or obligated with respect to any undertaking of another
Person (except for endorsements for collection or deposit of negotiable
instruments in transactions in the ordinary course of business);
 
(v)  any Contract with (A) any Affiliate of any Seller (excluding any contract
with or relating to any Seller Plan) or (B) any officer or director of any
Seller (other than employment agreements or similar arrangements relating to
their employment);
 
(vi)  any Contract (including a purchase order) with any customer or supplier
with whom the Sellers have entered into Contracts (including purchase orders)
which, in the aggregate, have or are expected to have a commitment of more than
$250,000 on an annual basis;
 
(vii)  any Contract involving a partnership, joint venture or other cooperative
undertaking or other arrangement involving a sharing of profits or expenses;
 
(viii)  any Contract involving any non-competition or similar restrictions
binding on any owner of the Business, including with respect to the geographical
area of operations or scope or type of business of any owner of the Business;
 
(ix)  any Contract for any capital expenditures or leasehold improvements
involving the payment of more than $100,000;
 
(x)  any Contract that, if terminated prior to its expiration in accordance with
its terms, would reasonably be expected to have a Business Material Adverse
Effect;
 
(xi)  any Contract that imposes or evidences any Lien for borrowed money or
material Lien (other than a Permitted Lien) on any of the Assets;
 
42

--------------------------------------------------------------------------------


(xii)  any consignment Contract;
 
(xiii)  any lease with respect to Real Property or any of the other material
Assets;
 
(xiv)  any Contract to sell, lease or dispose of any Asset, in each case other
than in the ordinary course of business or in connection with the matters
described in Schedule 4.14(a)(xiv);
 
(xv)  any Contract for storage, processing, terminalling, delivery, shipment or
transportation of Assets, including any Contract with any warehouseman,
processor or bailee;
 
(xvi)  any sales agency, sales representative, distributorship or marketing
Contract;
 
(xvii)  any other Contract providing for future payments by any Seller in excess
of $100,000 on an annual basis that cannot be terminated upon 90 days’ notice by
such Seller (and, following the Closing, by the Purchaser) without penalty or
premium; and
 
(xviii)  any other Contract entered into outside the ordinary course of business
the absence of which would have a Business Material Adverse Effect.
 
(b)  The Sellers have made available to the Purchaser a true and complete copy
of each Contract or form of Contract that is listed on Schedule 4.14(a) (the
“Material Contracts”) (excluding Contracts that the Sellers have provided in
redacted form or determined to withhold, in each case due to confidentiality
restrictions or because such Contracts relate to Other Chemtura Businesses).
Except as set forth on Schedule 4.14(b), to the Sellers’ Knowledge, the Material
Contracts are in full force and effect.
 
4.15  Permits. Except as set forth on Schedule 4.15, each Seller possesses or
has applied for all material Permits required by applicable Law for such Seller
to conduct the Business as currently conducted. Schedule 4.15 is a true and
complete list of all Permits (other than Environmental Permits) held by the
Sellers in connection with the Business and material to the operation of the
Business. Except as set forth on Schedule 4.15, each Seller is and has been for
the 12 months preceding the date hereof in material compliance with all Permits
held in connection with the Business applicable to or binding on it or any of
its Assets, and since January 1, 2006, no Seller has received any written notice
from a Governmental Authority that (i) alleges that any Seller is not in
material compliance with any Permit or (ii) alleges that any Seller does not
possess any Permit required by applicable Law for such Seller to conduct the
Business as currently conducted. This Section 4.15 does not relate to the
Environmental Permits, which are addressed in Section 4.21.
 
4.16  Inventory.
 
(a)  The Inventory reflected in the EPDM and Monochem Financial Statements is
fairly valued in accordance with the GAAP, and the Inventory reflected in the
CFA Financial Statements is fairly valued in accordance with the Calculation
Principles. Except as set forth on Schedule 4.16(a), the Inventory, taken as a
whole, consists of a quality and is in quantities sufficient and reasonable for
the operation of the Business in the ordinary course of business consistent with
past practice. Finished goods constituting Inventory are saleable in the
ordinary course of business except for obsolete items and items of
below-standard quality all of which will at the Closing have been written down
to net realizable value on the Estimated Closing Statement. The inventory
obsolescence policies of the Sellers with respect to the Business are
appropriate for the nature of the products sold. Schedule 4.16(a) sets forth a
list of the places where Inventories were located as of the date indicated
therein, which is in each case within five Business Days of the date hereof.
 
43

--------------------------------------------------------------------------------


(b)  Except pursuant to the Purchased Contracts set forth on Schedule 4.16(b),
no Inventory is consigned to any Person.
 
(c)  Except pursuant to the Purchased Contracts set forth on Schedule 4.16(c),
no inventory is held by any Seller on consignment from any Person or subject to
any sale-or-return, sale-on-approval or repurchase agreement with any supplier.
 
(d)  Except as set forth on Schedule 4.16(d), all of the Inventory is in the
physical possession of a Seller, located in a warehouse or a similar facility or
is in transit to or from a customer or supplier of a Seller or from a warehouse
or such similar facility.
 
4.17  Benefit Plans.
 
(a)  Schedule 4.17(a) lists each of the following which is sponsored, maintained
or contributed to by the Sellers or any of their ERISA Affiliates for the
benefit of Business Employees (other than any Non-U.S. Employees), other than
any Foreign Benefit Plans (except as provided in Section 4.17(c) below). To the
extent applicable, all matters relating to Non-U.S. Employees and Foreign
Benefit Plans are set forth in Section 11.3 and Schedule 11.3, the Employee
Exhibits (referenced in Section 11.3) or Section 11.7 and Schedule 11.7, as
applicable.  
 
(i)  each “employee benefit plan,” as such term is defined in section 3(3) of
ERISA (“Benefit Plan”); and
 
(ii)  each written personnel policy pertaining to compensation and benefits
matters, written stock option plan, stock purchase plan, stock appreciation
rights arrangement, phantom stock plan, collective bargaining agreement, bonus
plan or arrangement, incentive award plan or arrangement, vacation policy,
severance pay plan, policy or agreement, deferred compensation agreement or
arrangement, executive compensation or supplemental income arrangement,
severance agreement, change in control agreement and each other employee benefit
plan, agreement, arrangement, program, practice or understanding which is not
described in Section 4.17(a)(i) (each a “Benefit Program”).
 
(b)  True, correct and complete copies of each of the Benefit Plans and Benefit
Programs, including all amendments thereto, have been made available to the
Purchaser.
 
44

--------------------------------------------------------------------------------


(c)  Each Benefit Plan, Benefit Program and Foreign Benefit Plan complies with
and has been administered in form and in operation in all material respects in
accordance with its terms and will all applicable requirements of Law.
 
(d)  As to any employee benefit plan subject to Title IV of ERISA sponsored,
maintained or contributed to by the Sellers or any of their ERISA Affiliates
(collectively, the “ERISA Group”) for the benefit of the employees of the ERISA
Group or former employees of the ERISA Group or which has been so sponsored,
maintained or contributed to within six years prior to the Closing Date for the
benefit of such individuals (a “Title IV Plan”), there has been no event or
condition which presents the risk of plan termination, no accumulated funding
deficiency, whether or not waived, within the meaning of section 302 of ERISA or
section 412 of the Code has been incurred, no reportable event within the
meaning of section 4043 of ERISA (for which the disclosure requirements of
Regulation section 4043.1 et seq., promulgated by the Pension Benefit Guaranty
Corporation (“PBGC”) have not been waived) has occurred, no notice of intent to
terminate the Title IV Plan has been given under section 4041 of ERISA, no
proceeding has been instituted under section 4042 of ERISA to terminate the
Title IV Plan, and no liability to the PBGC has been incurred (other than
premiums incurred in the normal operation of such employee benefit plans);
 
(e)  With respect to any Title IV Plan, no withdrawal liability, within the
meaning of section 4201 of ERISA, has been incurred, which withdrawal liability
has not been satisfied, and all contributions (including installments) to such
plan required by section 302 of ERISA and section 412 of the Code have been
timely made.
 
4.18  Employment and Labor Matters.
 
(a)  The Sellers have made available to the Purchaser a true and complete list
of Business Employees as of February 2, 2007 containing, for each Business
Employee, the job title or position, date of commencement of employment or
engagement, current compensation including bonus eligibility percentage and sick
and paid-time-off and vacation leave that is accrued or credited but unused or
unpaid as of the date on which the list described herein was completed. There
is, and since January 1, 2005 there has been, no labor strike, material labor
dispute, material labor slow-down, material work stoppage pending or, to the
Sellers’ Knowledge, threatened, against any Seller and relating to the Business.
None of the Business Employees are covered by any collective bargaining
agreement and, to the Sellers’ Knowledge, no representation petition has been
filed by any such employee and is pending before the National Labor Relations
Board (or any similar non-U.S. Governmental Authority) and, since January 1,
2005, to the Sellers’ Knowledge no union organizing campaign with respect to the
Business has been in progress or has been threatened.
 
(b)  With regard to the Business Employees, the Sellers are in compliance in all
material respects with all applicable Laws relating to employment and employment
practices, terms and conditions of employment, and wages and hours, and, to the
Sellers’ Knowledge, are not engaged in any unfair labor practice or unlawful
employment practice. In addition, there are no material pending or unremedied
grievances, or material pending or unremedied unfair labor practice charges, or
material pending or unremedied arbitration proceedings against any Seller with
respect to the Business.
 
45

--------------------------------------------------------------------------------


(c)  With regard to the Business Employees, the Sellers have not received
written notice of any material charge or complaint since January 1, 2005 before
the Equal Employment Opportunity Commission or the Department of Labor or any
state, local or foreign agency of similar jurisdiction relating to the Sellers,
and the Sellers have not, to the Sellers’ Knowledge, received any notice of any
such material threatened charge or complaint against any Seller before the Equal
Employment Opportunity Commission or the Department of Labor or any state, local
or foreign agency of similar jurisdiction relating to the Sellers.
 
(d)  With regard to the Business Employees, the Sellers have not received
written notice of any material complaint or claim since January 1, 2006 from any
Business Employee that has been or will be filed in any federal, state, city or
foreign court of competent jurisdiction arising out of the employment with or
separation of employment from the Sellers.
 
4.19  Taxes. Except as otherwise set forth on Schedule 4.19:
 
(a)  All material Tax Returns with respect to the Assets or the Business that
are required to be filed before the Closing Date have been or will be timely
filed, the information provided on such Tax Returns is or will be complete and
accurate in all material respects, and all Taxes shown to be due on such Tax
Returns have been or will be paid in full, to the extent that a failure to file
such Tax Returns or pay such Taxes, or an inaccuracy in such Tax Returns, as
applicable, would reasonably be expected to result in Purchaser being liable for
such Taxes or would reasonably be expected to give rise to a Lien on the Assets.
There are no currently pending or, to the Sellers’ Knowledge, threatened,
audits, administrative or judicial proceedings, or any deficiency or refund
litigation, with respect to Taxes that could affect the Assets or the Business
after the Closing.
 
(b)  No Seller that is a foreign person within the meaning of section 1445(f)(3)
of the Code is transferring a “United States real property interest” within the
meaning of section 897(c) of the Code.
 
4.20  No Defaults or Violations.
 
(a)  Except as set forth on Schedule 4.20, since January 1, 2006, none of the
Sellers has breached the provisions of, and none of the Sellers is in default
under the terms of or has triggered any termination rights under or obligation
to deliver any collateral, credit support, advance payment or adequate
assurances under, any Material Contract and, to the Sellers’ Knowledge, no other
party to any such Material Contract has, since January 1, 2006, breached any
material provision thereof or is in material default thereunder or has triggered
any termination rights thereunder or obligation to deliver any collateral,
credit support, advance payment or adequate assurances thereunder.
 
46

--------------------------------------------------------------------------------


(b)  Excluding (i) matters relating to Taxes, which are addressed in
Section 4.19, (ii) environmental matters, which are addressed in Section 4.21,
(iii) Intellectual Property matters, which are addressed in Section 4.13,
(iv) matters relating to Permits, which are addressed in Section 4.15, and
(v) employee benefits and employee matters, which are addressed in Sections 4.17
and 4.18 or the Employee Exhibits, the Sellers (in relation to the Business and
the Assets) are in compliance in all material respects with all Laws applicable
to or binding on them or any of the Assets and, since January 1, 2006, no Seller
(in relation to the Business and the Assets) has received any written notice
from a Governmental Authority that alleges that any Seller is not in compliance
in all material respects with any Law applicable to the conduct of the Business
or the ownership of the Assets.
 
4.21  Environmental Matters. Except as set forth on Schedule 4.21:
 
(a)  The Sellers (in relation to the Transferred Real Property and the Business)
are in compliance with all applicable Environmental Laws.
 
(b)  Schedule 4.21(b) is a true and complete list of all Environmental Permits
held by the Sellers in connection with the operation of the Transferred Real
Property and the Business. The Sellers are in possession of all Environmental
Permits required for their operation of the Transferred Real Property and the
Business and are in compliance with all of the requirements and limitations
included in such Environmental Permits.
 
(c)  Each Seller has timely filed applications for the renewal of such
Environmental Permits as may be necessary. There are no facts, circumstances or
conditions that could reasonably be expected to lead to the revocation or denial
of applications for the renewal of such Environmental Permits on terms less
favorable than what are currently in effect. There are no pending challenges to
any Environmental Permit.
 
(d)  None of the Sellers or their respective Affiliates (in relation to the
Transferred Real Property and the Business) have, within five years prior to the
Closing Date and other than has already been provided to the Purchaser, received
any notice from any Governmental Authority claiming or asserting that (i) the
operation of the Business at any location or using any of the tangible Assets by
any Seller, or any of their respective Affiliates, is in violation of, or
otherwise subject to any liability under any Environmental Law or Environmental
Permit, or (ii) any Seller or any of its respective Affiliates (in relation to
the Transferred Real Property and the Business) is responsible (or potentially
responsible) for the cleanup of any Hazardous Substances at any location.
 
(e)  No orders, judgments or injunctions under any Environmental Law remain in
force and effect and apply to the operations of, or impose any on-going
liabilities or obligations on any Seller.
 
(f)  To the Sellers’ Knowledge, no facts, events or conditions relating to the
Business and tangible Assets exist that would be reasonably likely to prevent
continued compliance with Environmental Laws.
 
47

--------------------------------------------------------------------------------


(g)  No Seller (in relation to the operation of the Business and tangible
Assets) is the subject of any pending or threatened Proceeding in any forum,
judicial or administrative, involving a demand for damages, injunctive relief,
penalties or other potential liability with respect to any Environmental
Violations or Environmental Claims.
 
(h)  The Sellers have conducted off-site disposal of hazardous waste only in
compliance with applicable laws. To the Sellers’ Knowledge, no Seller has
transported off-site for treatment, storage or disposal any Hazardous Substances
from its operations that could reasonably give rise to liabilities under any
Environmental Law.
 
(i)  As provided in Schedule 4.21(i) and except for Releases authorized by
Environmental Permits, the Sellers have disclosed all Releases of Hazardous
Substances known or that they have reason to know on, from, or to the
Transferred Real Property that either (A) exceeded the reportable quantity
during the last three years or (B) are on going and are reaching the soils
and/or groundwater at the Transferred Real Property.
 
(j)  No Seller has assumed or agreed to bear any liabilities or obligations of
any third party under any Environmental Law other than in connection with
contractual agreements with the contractors performing the Geismar Response
Actions.
 
(k)  The Sellers have made available to the Purchaser (i) all material reports
and studies regarding the extent and nature of soil and groundwater
contamination resulting from Releases of Hazardous Substances from, on, at or
under the Transferred Real Property, the Geismar Retained Land or, to the
Sellers’ Knowledge, the Leased Real Property (which term for purposes of this
Section 4.21(k) does not include the Real Property that is the subject of the
Monochem Lease as it is included in the definition of the Transferred Real
Property) and related material communications with Governmental Authorities,
(ii) all material notices and communications with Governmental Authorities
related to non-compliance with Environmental Laws and Environmental Permits
during 2006 and (iii) the most recent corporate PSM audit report.
 
4.22  Conduct of the Business. Except as set forth on Schedule 4.22, Chemtura
and its Affiliates conduct the Business only through the Sellers and not through
any other Person or any division or direct or indirect subsidiary or Affiliate
of any Seller.
 
4.23  Foreign Corrupt Practices. Since January 1, 2002, none of the Sellers, any
of their respective Affiliates, directors or officers or, to the Sellers’
Knowledge, any representative, employee or agent thereof, has, for or on behalf
of the Business or in connection with this Agreement or the transactions
contemplated hereby (a) made any unlawful payment to a foreign or domestic
government official or employee or (b) violated in any material respect any
applicable provision of the U.S. Foreign Corrupt Practices Act, as amended.
 
4.24  EBITDA for the EPDM Business. Based solely on information available to
Chemtura as of the date hereof and assumptions believed by Chemtura to be
reasonable as of the date hereof, to the Sellers’ Knowledge, there is no reason
to believe that EBITDA for the EPDM Business for the 12 months ended December
31, 2007 will be less than the amount set forth on Schedule 4.24 (assuming
operation of the EPDM Business in a manner generally consistent with the current
operation thereof, except as set forth on Schedule 4.24).
 
48

--------------------------------------------------------------------------------


4.25  Sale of Products. No product manufactured or sold by the Business during
the 12-month period immediately preceding the date hereof has been the subject
of any Seller-initiated or other recall, and, to the Sellers’ Knowledge, no
event has occurred and no condition or circumstance exists that would reasonably
be expected to give rise to any such recall. During the 12-month period
immediately preceding the date hereof, there has not been any material level of
product returns by customers of the Business, considered in the aggregate, in
respect of products supplied by the Business.
 
ARTICLE 5.
REPRESENTATIONS AND WARRANTIES OF THE PURCHASER
 
The Purchaser represents and warrants to the Sellers as follows:
 
5.1  Due Incorporation. The Purchaser is a limited liability company duly
organized, validly existing and in good standing under the laws of Delaware, and
has all requisite limited liability company power and authority to own, operate
and lease its assets and to conduct its business as presently conducted.
 
5.2  Due Authorization. The Purchaser has full limited liability company power
and authority to execute, deliver and perform this Agreement and its Related
Agreements and to consummate the transactions contemplated hereby and thereby.
The execution, delivery and performance by the Purchaser of this Agreement and
its Related Agreements and the consummation by the Purchaser of the transactions
contemplated hereby and thereby have been duly authorized by all necessary
limited liability company action. The Purchaser has duly and validly executed
and delivered this Agreement and, at or prior to the Closing, will have duly and
validly executed and delivered each of its Related Agreements. Assuming the due
authorization, execution and delivery of this Agreement and the Related
Agreements by each Seller (as applicable), this Agreement constitutes, and each
of the Related Agreements will after the Closing constitute, the Purchaser’s
legal, valid and binding obligation, enforceable against it in accordance with
its respective terms, subject to the Enforceability Limitations.
 
5.3  Consents and Approvals; Authority Relative to this Agreement.
 
(a)  Except for the Governmental Required Consents or as set forth on
Schedule 5.3, no Consent of or with any Governmental Authority is necessary in
connection with the execution, delivery or performance by the Purchaser of this
Agreement or any of its Related Agreements or the consummation by the Purchaser
of the transactions contemplated hereby or thereby.
 
(b)  Except for the Governmental Required Consents or as set forth on
Schedule 5.3, the execution, delivery and performance by the Purchaser of this
Agreement and its Related Agreements, and the consummation by the Purchaser of
the transactions contemplated hereby and thereby, do not and will not: (i)
violate any Law applicable to or binding on the Purchaser or any of its assets;
(ii) constitute a breach or default of, or permit cancellation of, or result in
the creation of any Lien upon any of the assets of the Purchaser under, or
result in or constitute a circumstance which, with or without notice or lapse of
time or both, would constitute any of the foregoing under, any Contract to which
the Purchaser or any of its Affiliates is a party or by which the Purchaser or
any of its Affiliates or any of their respective assets is bound; (iii) permit
the acceleration of the maturity of any indebtedness of the Purchaser or any of
its Affiliates or indebtedness secured by any of their respective assets; or
(iv) violate or conflict with any provision of the limited liability company
operating agreement or other organizational documents of the Purchaser.
 
49

--------------------------------------------------------------------------------


5.4  Proceedings. There are no Proceedings pending, or, to the Purchaser’s
Knowledge, threatened, by or against the Purchaser or any of its Affiliates with
respect to this Agreement or the Related Agreements, or in connection with the
transactions contemplated hereby or thereby.
 
5.5  Financing.
 
(a)  The Purchaser has obtained (i) a term sheet from a responsible financial
institution (the “Term Sheet”) setting forth certain terms and conditions of
first-lien debt financing to include the making of loans to and issuance of
letters of credit for the benefit of the Purchaser and (ii) a letter (the
“Financeability Letter”) referring to second-lien debt financing to be arranged
through the private debt markets (collectively, the “Debt Financing”), in
amounts that if such Debt Financing is successfully obtained will be in the
aggregate, together with the amount of the Equity Financing and available cash
resources of the Purchaser, sufficient to pay the amounts to be paid by the
Purchaser at the Closing under this Agreement and the fees and expenses incurred
by the Purchaser in connection with the transactions contemplated hereby. The
Purchaser has made available to Chemtura true and complete copies of the Term
Sheet and the Financeability Letter.
 
(b)  Subject to Chemtura’s compliance with Section 6.16(b), the Purchaser will,
as of the Closing, have obtained up to $35 million in equity (the “Equity
Financing”) from certain equity investors to fund in part the amounts to be paid
at the Closing under this Agreement.
 
ARTICLE 6.
COVENANTS
 
6.1  Access to Information. From and after the date of this Agreement until the
Closing Date, each Seller shall (and shall request its accountants and
environmental consultants to) afford to the Purchaser and its accountants,
counsel and other Representatives reasonable access, upon reasonable notice
during normal business hours, to all the personnel, properties, books,
contracts, commitments, Tax Returns and records of the Business that relate to
the Assets (but not including Tax Returns in respect of income generated by such
Assets) and during such period shall furnish to the Purchaser any information of
the Business relating to (and then only to the extent relating to) the Assets
which is reasonably available to the Sellers as the Purchaser may reasonably
request; provided that nothing herein will obligate any Seller to (a) take any
actions that would unreasonably interrupt the normal course of business of the
Business (including conducting, or permitting the Purchaser to conduct, any
environmental sampling or testing) or (b) violate any Law or the terms of any
Contract to which any Seller or any Affiliate of any Seller is a party or to
which any assets of any Seller or any Affiliate of any Seller are subject, and
provided, further, that if any particular document or other item containing
information to which the Purchaser has the right of access pursuant to this
Section 6.1 contains both (y) information related to the Business and (z) other
information, then the applicable Seller may, at its option, either (i) provide a
copy of such document or item to the Purchaser subject to the Purchaser’s
obligations contained herein to keep such other information confidential or (ii)
redact (with reasonable promptness) such document or item and provide the
Purchaser with access to such redacted form of document or item (which redacted
form of document or item shall incorporate all information that the Purchaser
has the right to access pursuant to this Section 6.1). Notwithstanding anything
to the contrary contained in this Section 6.1, nothing in this Section 6.1 shall
require any party to provide any other party with books and records or
information that constitute Privileged Documents.
 
50

--------------------------------------------------------------------------------


6.2  Preservation of Business. From the date of this Agreement until the Closing
Date, except as set forth on Schedule 6.2 or as contemplated by this Agreement
(including any Employee Exhibit), each Seller shall operate the Business in the
ordinary course of business consistent with past practice. Without limiting the
generality of the foregoing, except as set forth on Schedule 6.2 or as
contemplated by this Agreement, prior to the Closing the Sellers collectively in
connection with the Business as it is conducted at the Geismar Facility and the
Monochem Facility shall not, without the prior written consent of the Purchaser,
which shall not be unreasonably withheld or delayed:
 
(a)  sell, transfer, lease, license, convey or otherwise dispose of any Assets
having a net book value, individually or in the aggregate, in excess of $25,000,
except in the ordinary course of business and consistent with past practice or
in connection with the matters described in Schedule 4.14(a)(xiv);
 
(b)  acquire or lease any material assets having a net book value, individually
or in the aggregate, in excess of $10,000, except in the ordinary course of
business and consistent with past practice;
 
(c)  make any material changes in the accounting principles or practices of the
Business, except as required by GAAP or applicable Law;
 
(d)  other than supply arrangements in the ordinary course of business and
consistent with past practice, enter into any material transaction with any
Affiliate of any Seller (including another Seller);
 
(e)  enter into, adopt, amend or terminate any material bonus, profit sharing,
compensation, termination, stock option, stock appreciation right, restricted
stock, performance unit, pension, retirement, deferred compensation, employment,
severance or other employee benefit agreement, trust, plan or fund for the
benefit or welfare of any Business Employee, or materially increase the
compensation or benefits of any Business Employee, or enter into any Contract to
do any of the foregoing, in each case except (i) in the ordinary course of
business or to the extent undertaken in connection with the implementation of a
program that impacts all similarly situated employees of Chemtura and its
Affiliates, (ii) as required by Law or (iii) as required by the terms of any
collective bargaining agreement;
 
51

--------------------------------------------------------------------------------


 
(f)  enter into any Contract that (i) obligates the Sellers to make aggregate
payments in excess of $25,000 and that would be binding upon the Business or the
Assets after the Closing or (ii) that has a term of, or requires the performance
of any obligation by the Sellers over a period in excess of, one year and that
would be binding upon the Business or the Assets after the Closing, in each case
except in the ordinary course of business and consistent with past practice;
provided that in no event shall any Seller or enter into any hedging arrangement
or other derivative transaction that would be binding upon the Business or the
Assets after the Closing;
 
(g)  (i) waive or abandon any material rights under any of the Material
Contracts, (ii) repudiate any of its obligations under any Material Contract or
disaffirm or challenge the validity or enforceability thereof, (iii) amend any
Material Contract in a manner that would (A) adversely affect the use or
enjoyment thereof by the Purchaser, (B) materially decrease the value thereof or
(C) materially increase the Purchaser’s obligations or liabilities thereunder,
(iv) terminate any Material Contract (except with respect to purchase orders in
the ordinary course of business consistent with past practice) or (v) materially
default in the performance of any obligation under a Material Contract; or
 
(h)  waive or abandon or otherwise dispose of any rights in or to any Registered
Intellectual Property or any other material Transferred Intellectual Property.
 
6.3  Consents and Approvals.
 
(a)  On the terms and subject to the conditions of this Agreement, each of the
Sellers and the Purchaser shall use its commercially reasonable efforts to cause
the Closing to occur, including taking all reasonable actions necessary to
comply promptly with all legal requirements that may be imposed on it or any of
its Affiliates with respect to the Closing. Each of the Sellers, on the one
hand, and the Purchaser, on the other hand, shall not (and shall cause its
respective Affiliates not to) take any actions that would, or that could
reasonably be expected to, result in any of the conditions set forth in Article
7 or Article 8, respectively, not being satisfied. Notwithstanding anything to
the contrary contained in this Agreement, nothing contained herein shall require
any party to waive its rights to terminate the Agreement hereunder or any
condition to its obligation to consummate the transactions contemplated hereby.
For the avoidance of doubt, the Seller shall be responsible for all requirements
under sections 22a-134 through 22a-134e of the Connecticut General Statutes
commonly known as “the property transfer law” that may be applicable to acts,
events or circumstances occurring prior to the Closing as a result of the
transactions contemplated by this Agreement.
 
(b)  In furtherance and not in limitation of the provisions of Section 6.3(a),
the Sellers and the Purchaser shall (i) file within 30 days after the date of
this Agreement with the Antitrust Division and the FTC the notification and
report form required under the HSR Act for the transactions contemplated hereby,
requesting early termination of the waiting period thereunder, (ii) respond
promptly to inquiries from the Antitrust Division or the FTC in connection with
such filings, including providing any supplemental information that may be
requested by the Antitrust Division or the FTC and (iii) provide to the other
party copies of any filings made under the HSR Act at the time they are filed
with the Antitrust Division or the FTC, but excluding documents or disclosures
that reflect negotiations or valuations. Each of the Sellers and the Purchaser
shall furnish to the other such necessary information and reasonable assistance
as the other may request in connection with its preparation of any filing or
submission that is necessary under the HSR Act. The Sellers and the Purchaser
shall keep each other apprised of the status of any communications with, and any
inquiries or request for additional information from, the Antitrust Division or
the FTC. Each of the Sellers and the Purchaser shall use its commercially
reasonable efforts to obtain any clearance required under the HSR Act for the
consummation of the transactions contemplated by this Agreement. The Sellers and
the Purchaser shall also cooperate to make any required filings, including any
required filings under the Premerger Notification Provisions (and use
commercially reasonable efforts to obtain any clearance required thereunder) and
any required merger notification under the Laws of Brazil as promptly as
practicable after the execution and delivery of this Agreement and, with respect
to Brazil, no later than 15 business days after the execution and delivery of
this Agreement.
 
52

--------------------------------------------------------------------------------


 
(c)  In furtherance and not in limitation of the provisions of Section 6.3(a),
each Seller, on the one hand, and the Purchaser, on the other hand, shall
cooperate with the other with respect to obtaining and making the Consents of
Governmental Authorities and act as if all notifications, filings, submissions
and other evidence, and all assurances, commitments or undertakings to be
provided, or consent decrees to be entered into, in such connection are required
to be prepared and filed jointly by such Seller(s) and the Purchaser even if
under particular circumstances they are formally made by only one party. In
particular, each Seller, on the one hand, and the Purchaser, on the other hand,
shall promptly provide drafts to the other, allow reasonably adequate time for
comment by the other party and consult promptly with the other party with
respect to the contents of all notifications, filings, submissions, further
documentation and evidence to be submitted to all relevant Governmental
Authorities. Each Seller and the Purchaser shall, in each case where permitted
by the relevant Governmental Authority, allow Persons nominated by the other
party to attend all meetings with Governmental Authorities and, where
appropriate, to make oral submissions at such meetings. The Purchaser and each
Seller shall (i) furnish to the other such necessary information and reasonable
assistance as the other may require in connection with its preparation of any
notification, filing, submission or further documentation or evidence that is
necessary in obtaining and making Consents of Governmental Authorities and (ii)
promptly disclose to the other all correspondence received from or sent to any
relevant Governmental Authority in connection herewith and shall keep the other
fully informed of any other related communication in whatever form with any of
the relevant Governmental Authorities. The Purchaser and each Seller shall
comply promptly with any inquiry or request for additional information from any
relevant Governmental Authority in connection herewith and shall promptly
provide any supplemental information requested in connection with the
notifications, filings and/or submissions made hereunder for the purposes of
obtaining and making the Consents of Governmental Authorities.
 
53

--------------------------------------------------------------------------------


 
(d)  Each of the Sellers and the Purchaser shall, and shall cause its Affiliates
to, use its commercially reasonable efforts (at its own expense) to obtain, and
to cooperate in obtaining, all Consents from third parties in respect of the
Purchased Contracts to the extent such Purchased Contracts require such Consents
as a result of the transactions contemplated hereby; provided, however, that no
party shall be required to pay or commit to pay any amount to (or incur any
obligation in favor of) any Person from whom any such Consent may be required
(other than nominal filing or application fees). The Purchaser acknowledges that
certain Consents with respect to the transactions contemplated by this Agreement
may be required from parties to Contracts and that such Consents have not been
obtained. No Seller or any of their respective Affiliates shall have any
Liability whatsoever to the Purchaser arising out of or relating to the failure
to obtain any Consents from parties to Contracts that may be required in
connection with the transactions contemplated by this Agreement or because of
the termination of any Purchased Contract as a result thereof, other than any
such failure or termination arising from a breach by the Sellers of this
Section 6.3(d).
 
(e)  Each of the Sellers and the Purchaser shall, and shall cause its Affiliates
to, reasonably cooperate to transfer any Permits, including any Environmental
Permits, from the Sellers to the Purchaser (or any applicable person designated
by the Purchaser) and obtain any Consents from any Governmental Authorities
related to any such Permits or Environmental Permits to the extent such Permits
or Environmental Permits are transferable and subject to any required approvals
by applicable Governmental Authorities.
 
6.4  Chemtura Names.
 
(a)  The Purchaser acknowledges that the Chemtura Names are and shall remain the
property of the Sellers or their Affiliates and that nothing in this Agreement
shall transfer or shall operate as an agreement to transfer any right, title or
interest in any Chemtura Name to the Purchaser or any Affiliate of the
Purchaser.
 
(b)  Subject to Section 6.4(c), no Seller is granting the Purchaser a license to
use, and neither the Purchaser nor any of its Affiliates shall have any title,
right or interest in or to, any Chemtura Name after the Closing.
 
(c)  The Sellers grant to the Purchaser pursuant to this Section 6.4(c) a
limited transition trademark license solely for the purpose of transitioning the
Chemtura Names after the Closing and for the purpose of selling existing
inventory of stocks, goods, products, services or software that include the
Chemtura Names. The Purchaser agrees that it shall acquire no rights whatsoever
in the Chemtura Names by virtue of its use during this transition period and
that all use of the Chemtura Names during this period shall inure to the benefit
of the Sellers and their Affiliates. Except as necessary in the performance
under the Supply Agreements, the Purchaser agrees that:
 
(i)  as soon as reasonably practicable following the Closing, but in any event
within 60 days following the Closing Date, no stationery, purchase order,
invoice, receipt or other similar document containing any reference to any
Chemtura Name shall be printed, ordered or produced by or on behalf of the
Purchaser or any of its Affiliates and that the Purchaser shall, and shall cause
all of its applicable Affiliates to, (A) cease to use any stationery, purchase
order, invoice, receipt or other similar document containing any reference to
any Chemtura Name or (B) only use such stationery, purchase order, invoice,
receipt or other similar document after having deleted, pasted over or placed a
sticker over such references;
 
54

--------------------------------------------------------------------------------


 
(ii)  as soon as reasonably practicable following the Closing, and in any event
no later than 120 days after the Closing Date, it will remove the Chemtura Names
from all visible premises, signs and vehicles which are included in the Assets;
 
(iii)  following the Closing, no brochures, leaflets or similar documents and no
packaging containing any reference to any Chemtura Name shall be printed,
ordered or produced by or on behalf of the Purchaser or any of its Affiliates
and, with respect to existing brochures, leaflets or similar documents and
packaging containing a reference to any Chemtura Name, the Purchaser shall use
its commercially reasonable efforts to ensure that, as soon as reasonably
practicable but in no event later than 60 days following the Closing Date, such
references are deleted, pasted over or have a sticker put over them; and
 
(iv)  it shall use its commercially reasonable efforts to ensure that, from and
after the Closing, no stocks, goods, products, services or software are
manufactured or produced by or on behalf of the Purchaser or any of its
Affiliates showing, having marked thereon or using any Chemtura Name.
 
(d)  Notwithstanding any other provision of this Agreement, it is understood and
agreed that the remedy of indemnity payments pursuant to Article 12 and other
remedies at law would be inadequate in the case of any breach of the covenants
contained in this Section 6.4. Accordingly, each Seller shall be entitled,
without limiting its other remedies, to equitable relief, including the remedy
of specific performance or injunction, with respect to any breach or threatened
breach of such covenants and the Purchaser (on behalf of itself and its
Affiliates) consents to the entry thereof.
 
6.5  Brokers. Regardless of whether the Closing shall occur, (a) Chemtura shall
indemnify the Purchaser and its Affiliates against, and hold the Purchaser and
its Affiliates harmless from, any and all liability for any brokers’ or finders’
fees or other commissions arising with respect to brokers or finders retained or
engaged by the Sellers or any of their Affiliates in respect of the transactions
contemplated by this Agreement, and (b) the Purchaser shall indemnify each
Seller and its Affiliates against, and hold each Seller and its Affiliates
harmless from, any and all liability for any brokers’ or finders’ fees or other
commissions arising with respect to brokers or finders retained or engaged by
the Purchaser or any of its Affiliates in respect of the transactions
contemplated by this Agreement.
 
6.6  Preservation of Books and Records; Access and Assistance.
 
(a)  For a period of seven years after the Closing Date or as otherwise required
by applicable Law, the Purchaser shall preserve and retain all Information and
Records and other accounting, legal, auditing and other books and records
(including any documents relating to any governmental or non-governmental
Proceedings or investigations with respect to any Seller) relating to (i) the
conduct of the Business or (ii) the ownership of the Assets prior to the Closing
Date. Notwithstanding the foregoing, during such seven-year period, the
Purchaser may dispose of any such books and records which are offered to, but
not accepted by, the Sellers. If at any time after such seven-year period the
Purchaser intends to dispose of any such books and records, the Purchaser shall
not do so without first offering such books and records to the Sellers.
 
55

--------------------------------------------------------------------------------


 
(b)  From and after the Closing Date, the Sellers, on the one hand, and the
Purchaser, on the other hand, shall permit each other and its and their
authorized representatives to have reasonable access, upon reasonable advance
notice, to, and to inspect and copy (at the requesting party’s expense), all
Information and Records and other accounting, legal, auditing and other books
and records (including any documents relating to any governmental or
non-governmental Proceedings or investigations with respect to any Seller) to
the extent relating to (i) the conduct of the Business or (ii) the ownership of
the Assets, in each case, prior to the Closing Date, including for purposes of
the preparation of financial statements (which may include, with respect to the
Purchaser, audited statements of net assets of the Chemical Foaming Agent
Business as of December 31, 2004, 2005 and 2006), and to meet with officers and
employees of the other party on a mutually convenient basis in order to obtain
explanations and additional information with respect to such Information and
Records and books and records; provided, however, that nothing herein will
obligate (A) any party to take any actions that would unreasonably interrupt the
normal course of business of its business or (B) any Seller or the Purchaser to
violate any Law or the terms of any Contract to which it or any of its
Affiliates is a party or to which any its or its Affiliates’ assets are subject.
 
(c)  In the event and for so long as any Seller or the Purchaser is prosecuting,
participating in, contesting or defending against any charge, complaint,
Proceeding, investigation, claim or demand in connection with (i) any
transaction contemplated under this Agreement or (ii) any fact, situation,
circumstance, status, condition, activity, practice, plan, occurrence, event,
incident, action, failure to act or transaction prior to the Closing Date
involving any Asset or the Business, the Purchaser (in the case of one or more
Sellers) or the Sellers (in the case of the Purchaser) shall (A) fully cooperate
with it and its counsel in, and assist it and its counsel with, the prosecution,
participation, contest or defense, (B) make available its personnel (including
for purposes of fact finding, consultation, interviews, depositions and, if
required, as witnesses), and (C) provide such information, testimony and access
to its books and records, in each case as shall be reasonably requested in
connection with the prosecution, participation, contest or defense, all at the
sole cost and expense (not including employee compensation and benefits costs)
of the prosecuting, participating, contesting or defending party (unless the
prosecuting, participating, contesting or defending party is entitled to
indemnification therefor under Article 12); provided that nothing herein will
obligate any party to (1) take any actions that would unreasonably interrupt the
normal course of business of its business or (2) violate any Law or the terms of
any Contract to which it or any of its Affiliates is a party or to which any
assets of it or any of its Affiliates are subject, and provided, further, that
if any particular document or other item containing information to which the
Purchaser has the right of access pursuant to this Section 6.6(c) contains both
(Y) information related to the Business and (Z) other information, then the
applicable Seller may, at its option, either (I) provide (with reasonable
promptness) a copy of such document or item to the Purchaser subject to the
Purchaser’s obligations contained herein to keep such other information
confidential or (II) redact (with reasonable promptness) such document or item
and provide the Purchaser with access to such redacted form of document or item
(which redacted form of document or item shall incorporate all information that
the Purchaser has the right to access pursuant to this Section 6.6(c)).
 
56

--------------------------------------------------------------------------------


 
(d)  Notwithstanding anything to the contrary contained in this Section 6.6,
nothing in this Section 6.6 shall require any party to provide any other party
with books and records or information that are Privileged Documents. For the
avoidance of doubt, this Section 6.6 shall not apply with respect to disputes
between or among the Sellers and the Purchaser and/or their Affiliates.
 
6.7  Insurance. The Purchaser acknowledges that (a) all of the insurance
policies maintained by the Sellers or any of their Affiliates prior to the
Closing Date will be terminated with respect to the Business effective as of the
Closing Date and (b) upon such termination, the Business will cease to be
covered under such policies and the Purchaser will have to obtain replacement
coverage (including coverage as the Purchaser deems appropriate for the Assets,
the operation of the Business and the satisfaction of the Assumed Obligations).
 
6.8  Confidentiality.
 
(a)  The Purchaser acknowledges that, prior to or after the Closing, it may be
furnished with, receive or otherwise have access to information that is
associated with the Other Chemtura Businesses or relating to the Retained
Obligations or Excluded Assets, including information contained in Intellectual
Property and other technical and business proprietary non-public information
(such information, to the extent associated with the Other Chemtura Businesses
or relating to the Retained Obligations or the Excluded Assets, “Seller
Confidential Information”). The Purchaser further acknowledges that all
Transferred Employees may have obtained Seller Confidential Information in the
course of their prior employment with the Sellers and their Affiliates.
Effective upon, and only upon, the Closing, the obligations under the
Confidentiality Agreement to keep information confidential shall terminate, and
thereafter the provisions of this Section 6.8 shall govern the Sellers’ and the
Purchaser’s obligations to keep confidential the Confidential Information. For
the avoidance of doubt, nothing contained in this Section 6.8 is intended to
restrict the Purchaser’s ability to use or disclose any information related to
the Business after the Closing or to restrict either party from using any
Confidential Information in a dispute with the other party in relation to this
Agreement.
 
(b)  Subsequent to the Closing, the Purchaser shall not (and shall cause its and
its Affiliates’ employees and other Representatives not to) disclose, and shall
(and shall cause its employees to) maintain the confidentiality of, all Seller
Confidential Information.
 
57

--------------------------------------------------------------------------------


 
(c)  Subsequent to the Closing, the Sellers shall not (and shall cause their and
their Affiliates’ employees and other Representatives not to) disclose, and
shall (and shall cause its employees to) maintain the confidentiality of, all
information relating to the Business, the Purchased Assets, the Purchased
Contracts and the Assumed Obligations, including information contained in the
Transferred Intellectual Property and other technical and business proprietary
non-public information (collectively, “Purchaser Confidential Information;” the
Seller Confidential Information and the Purchaser Confidential Information are
collectively referred to as “Confidential Information”).
 
(d)  With respect to Seller Confidential Information, the Purchaser shall be
referenced herein as the “Receiving Party,” and the Seller shall be referenced
herein as the “Disclosing Party.” With respect to Purchaser Confidential
Information, the Seller shall be referenced herein as the “Receiving Party,” and
the Purchaser shall be referenced herein as the “Disclosing Party.” Each
Receiving Party shall use at least the same degree of care to safeguard and to
prevent the disclosure, publication, dissemination, destruction, loss or
alteration of the Disclosing Party’s Confidential Information as it employs to
avoid unauthorized disclosure, publication, dissemination, destruction, loss, or
alteration of its own information (or information of its customers) of a similar
nature, but in no case less than reasonable care. Each Receiving Party agrees
that it shall not (and shall cause its and its Affiliates’ employees and other
Representatives not to) (i) use any of the Disclosing Party’s Confidential
Information in any manner, (ii) make any copies of any of the Disclosing Party’s
Confidential Information, (iii) acquire any right in or assert any Lien against
any of the Disclosing Party’s Confidential Information, (iv) sell, assign,
transfer, lease, license or otherwise dispose of any of the Disclosing Party’s
Confidential Information to third parties or commercially exploit any of the
Disclosing Party’s Confidential Information, including through derivative works,
or (v) refuse for any reason (including a default or breach or threatened breach
of this Agreement or any Related Agreement by the Disclosing Party) to promptly
provide any tangible embodiments of the Disclosing Party’s Confidential
Information (including copies thereof) to the Disclosing Party if requested to
do so, in the form reasonably requested. In the event that the Receiving Party
or any of its Affiliates is requested or required by applicable Law, regulation
or legal process to disclose any of the Disclosing Party’s Confidential
Information, the Receiving Party shall (A) provide the Disclosing Party with
prompt written notice so that the Disclosing Party may seek a protective order
or other appropriate remedy or waive compliance with the provisions of this
Section 6.8(d) and (B) cooperate with the Disclosing Party in any reasonable
effort the Disclosing Party undertakes to obtain a protective order or other
remedy. In the event that such protective order or other remedy is not obtained
or the Disclosing Party waives compliance with the provisions of this
Section 6.8(d), the Receiving Party shall disclose to the Person compelling
disclosure only that portion of the Disclosing Party’s Confidential Information
that the Receiving Party is advised by written opinion of counsel is legally
required and shall use its commercially reasonable efforts to obtain reliable
assurance that confidential treatment is accorded the Disclosing Party’s
Confidential Information so disclosed, to the extent available.
 
(e)  Nothing contained in this Agreement shall be construed as obligating any
party or any of its Affiliates to disclose any Confidential Information to
another party, or as granting to or conferring on any party, expressly or
impliedly, any right, title, interest or license in or to any of another party’s
Confidential Information or any components thereof.
 
58

--------------------------------------------------------------------------------


 
(f)  Notwithstanding anything to the contrary, Confidential Information shall
not include any information that (i) is or becomes publicly known through no
fault of the Receiving Party, (ii) was already known to the Receiving Party
(except, (A) in the case of the Sellers after the Closing, for information
related to the Business or the Purchaser and (B) in the case of the Purchaser
after the Closing, for information relating to Other Chemtura Businesses to
which the Purchaser has access as a result of its acquisition of the Business or
its performance of its obligations under the Supply Agreements) or becomes
available to the Receiving Party from a Person who does not have an obligation
of confidence with respect to such information, or (iii) is independently
developed for the Receiving Party by Persons who do not have access to the
Disclosing Party’s Confidential Information.
 
(g)  Notwithstanding any other provision of this Agreement, it is understood and
agreed that the remedy of indemnity payments pursuant to Article 12 and other
remedies at law may be inadequate in the case of any breach or threatened breach
of the covenants contained in this Section 6.8. Accordingly, the owner of the
Confidential Information shall be entitled to seek equitable relief, including
the remedies of specific performance and injunction, with respect to any breach
or attempted breach of such covenants by the other party.
 
6.9  Guarantees; Credit Support.
 
(a)  The Purchaser will cooperate with the Sellers in obtaining, and use its
commercially reasonable efforts to obtain, at or prior to the Closing, a full
and unconditional release of all Business Guarantees, including by agreeing to
enter into replacement credit support in favor of any third party creditor who
is a beneficiary of such Business Guarantee, it being understood that in
connection with the Purchaser’s replacement of the Business Guarantee described
in item 2 of Schedule 1.1(b), Chemtura shall deliver to the Purchaser or its
designee a back-to-back guarantee bond or letter of credit in an amount equal to
such Business Guarantee.
 
(b)  Each Seller shall, and shall cause each of its Affiliates to, use
commercially reasonable efforts to cause all credit support in favor of any
Seller with respect to the Business (e.g., any letters of credit backing
obligations to any Seller with respect to any accounts or supplies or services)
to be amended or replaced such that such credit support is on substantially
similar terms that are no less favorable in the aggregate to that in favor of
such Seller except that it is in favor of the Purchaser on the Closing Date.
 
6.10  Taxes.
 
(a)  Property Taxes. The party considered to be the owner of record under the
applicable state law shall be responsible for filing any returns and paying any
tax due with respect to all real estate, personal property and similar ad
valorem Taxes relating to the Assets applicable to periods beginning before or
on the Closing Date and ending after Closing Date (“Property Taxes”).
Notwithstanding the preceding sentence, Property Taxes shall be prorated based
on the assessment for the relevant calendar year (unless such Property Taxes are
paid in arrears and the assessment for the calendar year 2007 shall not be
available as of the Closing Date, in which case such Property Taxes shall be
prorated when the 2007 assessment is issued) and the number of days in such
period that occur before the Closing Date, on the one hand, and the number of
days in such period that occur on or after the Closing Date, on the other hand,
with the amount of such Taxes allocable to the portion of the period ending on
the Closing Date being the responsibility of the Sellers and the remainder being
the responsibility of the Purchaser. In the event certain Property Taxes cannot
be prorated at the Closing because the assessment for such Property Taxes shall
not be available as of the Closing Date, such Property Taxes shall be prorated,
and the Purchaser or the Sellers, as the case may be, shall reimburse the other
party for any such Property Taxes paid, within fifteen days of payment by the
other party, to the extent such party is liable for the Property Taxes pursuant
to this Section 6.10(a) and such Taxes are paid by the other party. The Sellers
and the Purchaser shall cooperate fully, as and to the extent reasonably
requested, in connection with the filing of any Tax Returns relating to Property
Taxes and any audit, litigation or other proceeding with respect to such Tax
Returns.
 
59

--------------------------------------------------------------------------------


 
(b)  Taxes Related to Transaction. All sales, use, transfer, real property
transfer, value added, recording, registration, notary, stamp, stamp duty or
similar Taxes and fees (“Transfer Taxes”), and all recording costs, arising out
of the transfer of the Assets pursuant to this Agreement and all costs and
expenses incurred in connection with the transferring and recording of title to
the Assets shall be apportioned fifty percent to the Sellers and fifty percent
to the Purchaser. The Tax Returns relating to such Transfer Taxes shall be
timely prepared by the party legally obligated to make such filing, and such
party will use its commercially reasonable efforts to provide such Tax Returns
to the other party at least ten days prior to the due date for such Tax Returns.
The Sellers and the Purchaser agree to cooperate with each other in connection
with the preparation and filing of such Tax Returns, in obtaining all available
exemptions from such Transfer Taxes, in timely providing each other with resale
certificates and any other documents necessary to satisfy any such exemptions
and in any audit, litigation or other proceeding with respect to such Tax
Returns.
 
(c)  Procedures Relating to Tax Claims. The Purchaser and the Sellers shall
cooperate fully, as and to the extent reasonably requested, in connection with
any audit, litigation or other proceeding with respect to Taxes and Tax Returns
(other than a proceeding described in Article 12 which shall be governed by
Article 12). Such cooperation shall include the retention, and (upon the other
party’s request) the provision, of records and information which are reasonably
relevant to any such audit, litigation or other proceeding and making employees
available on a mutually convenient basis to provide additional information and
explanation of any material provided hereunder; provided, however, the party
requesting assistance shall pay the reasonable out-of-pocket expenses incurred
by the party providing such assistance; provided, further, no party shall be
required to provide assistance at times or in amounts that would interfere
unreasonably with the business and operations of such party.
 
60

--------------------------------------------------------------------------------


 
6.11  Certain Restrictions.
 
(a)  For a period of four years after the Closing Date (the “Restricted
Period”), the Sellers shall not, and shall cause their Affiliates not to,
directly or indirectly:
 
(i)  engage in the business of manufacturing, marketing and distributing, or
performing research and development with respect to, products of the EPDM
Business and/or the Chemical Foaming Agent Business that were manufactured
during the 24 months prior to the Closing (any such product, a “Prohibited
Product”), in each case as conducted by the Sellers during the 24 months prior
to the Closing Date in any country in which any Seller conducts such business
during the 24 months prior to the Closing Date (a “Competing Business”), or
 
(ii)  have a financial interest in (including as a shareholder, member, partner,
owner, lender, creditor or in any similar capacity) any Competing Business.
 
(b)  Notwithstanding the terms of Section 6.11(a), nothing in Section 6.11(a)
shall prohibit or otherwise restrict any Seller or any of its Affiliates from:
 
(i)  carrying on or developing any business other than any Competing Business;
 
(ii)  acquiring the whole or any part of a Person which carries on all or a
portion of any Competing Business or the whole or any part of a business which
includes the carrying on of all or a portion of any Competing Business, except
that where more than $5,000,000 of the revenues of the Person or of the business
acquired as set out in the latest available annual financial statements of that
Person or business consists of a Competing Business, such Seller or Affiliate of
such Seller shall use its commercially reasonable efforts to dispose of
(including by terminating operations relating to the Competing Business or
diverting those assets to a business other than a Competing Business) such
assets within 12 months of such acquisition (which 12 month period shall be
extended for an additional six months, but only so long as the relevant Seller
or Affiliate of such Seller is making diligent efforts to dispose of such
assets);
 
(iii)  owning (A) less than an aggregate of 5% of any class of stock traded on a
national exchange of a Person engaged, directly or indirectly, in all or a
portion of any Competing Business; or (B) less than 5% in value of the
indebtedness of a Person engaged, directly or indirectly, in all or a portion of
any Competing Business;
 
(iv)  marketing, selling and manufacturing Celogen® OT, Celogen® AZ and Celogen®
AZ blends for use in any application other than rubber applications, provided
that during the Restricted Period and for the purpose of ensuring compliance
with Section 6.11(a), each Seller shall, and shall cause its Affiliates to, use
commercially reasonable efforts, to the extent permitted by applicable Law, to
prohibit such Seller’s and its Affiliates’ distributors from selling Celogen®
OT, Celogen® AZ or Celogen® AZ blends manufactured by the Sellers or their
Affiliates to a third party for use by such third party in rubber applications.
Such commercially reasonable efforts shall include (A) not selling Celogen® OT,
Celogen® AZ and Celogen® AZ blends manufactured by the Sellers or their
Affiliates to any distributor if such Seller or such Affiliate knows at the time
of sale of such product that such product would be sold by such distributor
during the Restricted Period to a third party for use by such third party in
rubber applications and (B) requiring a covenant in each new agreement or
material amendment, modification or extension of an existing agreement (provided
that such amendment, modification or extension primarily relates to the
distribution of Celogen® OT, Celogen® AZ and Celogen® AZ blends) with a
distributor distributing Celogen® OT, Celogen® AZ and Celogen® AZ blends
manufactured by any Seller or any of its Affiliates that such distributor not
resell such products to a third party for use by such third party in rubber
applications during the Restricted Period, in each case solely to the extent
permitted by applicable Law;
 
61

--------------------------------------------------------------------------------


 
(v)  selling, marketing and distributing (A) I-3 or (B) EPDM, in each case for
use in Royaltuf® and plastic additives; or
 
(vi)  manufacturing, marketing or selling any product that includes as an
ingredient or component any Prohibited Product, if the Prohibited Product
constitutes less than 50% of such product or if the Prohibited Product undergoes
a chemical transformation.
 
(c)  Notwithstanding any other provision of this Agreement, it is understood and
agreed that the remedy of indemnity payments pursuant to Article 12 and other
remedies at law may be inadequate in the case of any breach or threatened breach
of the covenants contained in Section 6.11(a). Accordingly, the Purchaser shall
be entitled to seek equitable relief, including the remedy of specific
performance, with respect to any breach or attempted breach of such covenants.
 
(d)  Notwithstanding anything to the contrary contained in this Agreement,
Section 6.11(a) shall not apply to any third party which (i) acquires (A) a
majority equity interest in Chemtura or in any of the Affiliates of Chemtura or
(B) all or substantially all of the business or assets of Chemtura or any
Affiliates of Chemtura, regardless of the form of such transaction and (ii) was
a competitor of the Business at the time of such acquisition. If the
requirements of the preceding sentence are satisfied, then Section 6.11(a) shall
also not apply to any of the Affiliates of such third party (other than the
entity Chemtura and the entities which were Affiliates of Chemtura prior to such
acquisition).
 
6.12  Naugatuck Equipment.
 
(a)  The Purchaser shall remove, within one month after the expiration of the
term of the Ground Lease (as it may be extended pursuant to the terms thereof),
at its own cost and expense, during normal business hours and without causing
damage, Liability or material interruption to the applicable Seller’s business
or assets, the technical service equipment included in the Naugatuck Equipment
from the 112 Building located at the Naugatuck Site (the “Naugatuck Technical
Service Equipment”). If the Purchaser fails to so remove any Naugatuck Technical
Service Equipment, (i) all of the Purchaser’s right, title and interest in and
to any such Naugatuck Technical Service Equipment shall automatically be
transferred to the Seller of such Naugatuck Technical Service Equipment without
any further action being required on the part of such Seller or the Purchaser
and (ii) the Purchaser hereby grants an irrevocable power of attorney to each
Seller of Naugatuck Technical Service Equipment granting such Seller the power
to execute the necessary transfer documents on its behalf to cause any such
transfer to be effective.
 
62

--------------------------------------------------------------------------------


 
(b)  The Purchaser shall, within six months after the Closing, remove, at its
own cost and expense, during normal business hours and without causing damage,
Liability or material interruption to the applicable Seller’s business or
assets, the pilot plant equipment included in the Naugatuck Equipment from the
110 Building located at the Naugatuck Site (the “Pilot Plant Equipment”). If the
Purchaser fails to so remove any such Pilot Plant Equipment, (i) all of the
Purchaser’s right, title and interest in and to any such Pilot Plant Equipment
shall automatically be transferred to the Seller of such Pilot Plant Equipment
without any further action being required on the part of such Seller or the
Purchaser and (ii) the Purchaser hereby grants an irrevocable power of attorney
to each Seller of Pilot Plant Equipment granting such Seller the power to
execute the necessary transfer documents on its behalf to cause any such
transfer to be effective.
 
6.13  Chemtura’s Options. The Purchaser hereby grants Chemtura options to
purchase the assets described on Schedule 6.13, each exercisable in accordance
with and on the terms and conditions set forth for such option in Schedule 6.13.
Following the exercise by Chemtura of either or both of such options, the
Purchaser shall cooperate with Chemtura and provide Chemtura with reasonable
access, subject to the provisions of Schedule 6.13, to the Geismar Facility as
Chemtura may reasonably require in order to identify and remove the assets with
respect to such option(s) have been exercised.
 
6.14  Wastewater Tank Decommissioning; Equipment Decommissioning; Plant
Decommissioning and Deep Wells Shutdown.
 
(a)  The Sellers shall decommission (the “Wastewater Tank Decommissioning”) the
2,400,000 gallon on-site wastewater tank located at the Geismar Facility
referred to as tank WV-001 (the “Wastewater Tank”) within the time period set
forth on Schedule 6.14(a). The Sellers shall comply with all applicable
Environmental Laws and Permits in decommissioning the Wastewater Tank and in
disposing of any materials, including any Hazardous Substance, that may exist in
the Wastewater Tank as of the time it is decommissioned.
 
(b)  The Sellers shall promptly, but in any event within six months of the
Closing, complete the decommissioning and removal from service of the equipment
and related electrical or other utility installations dedicated to the
production of Thiazoles, BHT or B-Nine® in accordance with the Sellers’ existing
plans for such decommissioning and removal from service previously disclosed to
the Purchaser (collectively, the “Equipment Decommissioning”).
 
63

--------------------------------------------------------------------------------


 
(c)  Following the termination of the Purchaser Master Supply Agreement, the
Sellers shall promptly, but in any event within six months following such
termination, decommission and remove from service any equipment and related
electrical or other utility installations that (i) are dedicated to the
production of any of the products, other than Celogen OT®, Celogen® AZ and
Celogen® AZ blends, supplied to Chemtura thereunder (to the extent any such
equipment has not, at such time, been purchased by Chemtura pursuant to Section
6.13) and (ii) Chemtura and the Purchaser mutually determine in good faith are
required to be decommissioned and removed from service in order to put the units
located at the Geismar Facility dedicated to the production of such products in
an inactive and safe condition (collectively, the “Plant Decommissioning”).
 
(d)  The Sellers shall promptly, and in any event within six months of the
Closing, plug and abandon deep well #1 located at the Geismar Facility (the
“Deep Well #1 Shutdown”).
 
(e)  If within 18 months following the Closing, (i) the Purchaser has obtained a
Permit to allow the discharge of Celogen OT® wastewater into the Mississippi
River and (ii) notifies Chemtura after obtaining such Permit that it is electing
to shut down deep well #3 located at the Geismar Facility (“Deep Well #3”), the
Sellers shall promptly, and in any event within nine months of Chemtura’s
receipt of such notice, plug and abandon Deep Well #3 and clean the ancillary
tanks (the “Deep Well #3 Shutdown”).
 
(f)  The Sellers shall promptly, and in any event within six months of the
Closing, take all steps required or needed to remove, repair and dispose of any
asbestos containing materials in the Number 5 Boiler as specifically described
in Chemtura Purchase Order 4500734564, dated March 22, 2007 (the “Monochem
Asbestos Remediation”).
 
(g)  The Wastewater Tank Decommissioning, the Equipment Decommissioning, the
Plant Decommissioning, the Deep Well #1 Shutdown, the Deep Well #3 Shutdown (if
required pursuant to clause (e) above) and the Monochem Asbestos Remediation,
including all necessary testing and remediation, shall be performed by a third
party contractor (except as provided in clause (h) below) engaged by the Sellers
and shall be completed at the Sellers’ own cost and expense, during normal
business hours and without causing any damage, Liability or material
interruption to the Purchaser’s business or assets. In undertaking the actions
required by this Section 6.14, the Sellers shall coordinate such efforts with
the Purchaser to minimize interruptions to the Purchaser’s business or assets
and to ensure compliance with all applicable Environmental Laws and Permits, and
the Purchaser shall cooperate with the Sellers in such efforts, including (i)
giving the Sellers and their representatives and contractors reasonable access
to the Geismar Facility or the Monochem Facility, as applicable, (ii) making
reasonable resources available to the Sellers to support such efforts (with the
out-of-pocket cost of any such resources to be borne by the Sellers) and (iii)
responding in a timely manner to any requests from the Sellers or their
representatives or contractors for information, documents, input, consultations,
access and other actions that are reasonably necessary for the Sellers or their
representatives or contractors to undertake the actions required by this Section
6.14.
 
64

--------------------------------------------------------------------------------


 
(h)  To the extent that the Sellers and the Purchaser agree that a portion of
the Wastewater Tank Decommissioning, the Equipment Decommissioning, the Plant
Decommissioning, the Deep Well #1 Shutdown, the Deep Well #3 Shutdown (if
required pursuant to clause (e) above) and the Monochem Asbestos Remediation,
including all necessary testing and remediation, shall be performed by the
Purchaser’s employees, the Purchaser shall invoice Chemtura monthly in arrears
for the Purchaser’s documented cost for each such employee’s time, if any,
directly related to the activities required by this Section 6.14 (such cost to
be (i) calculated using such employee’s Hourly Rate and (ii) documented in the
applicable invoice as an attachment thereto in the form of Schedule 6.14(h)),
and such invoiced amount shall be due and payable by Chemtura within 30 days of
such invoice. Chemtura shall have the right, during normal business hours and
with reasonable prior notice to the Purchaser, to have an independent certified
public accounting firm selected by Chemtura and reasonably acceptable to the
Purchaser to have access to and examine the books and records of the Purchaser
related to the calculation of the amounts that the Purchaser invoices Chemtura
pursuant to this Section 6.14(h). The Purchaser shall keep full and accurate
books and records pertinent to the elements used to establish such amounts. Such
accounting firm shall acknowledge in writing to Chemtura and the Purchaser that
it shall keep all information obtained in the course of such audit confidential
and shall disclose to Chemtura only (i) the aggregate amount of any overcharges
or undercharges and (ii) any information necessary to enforce any of Chemtura’s
rights under this Section 6.14(h) relating to the results of such audit. The
results of any such audit shall be conclusive and binding on Chemtura and the
Purchaser absent manifest error. Each of Chemtura and the Purchaser agrees to
promptly pay the other any amount determined by the independent certified public
accounting firm to be due to such party, together with interest on such amount
at the LIBOR Rate from the date such amount was first due until the date of such
payment, as the case may be. Chemtura shall be liable for all costs and expenses
of any independent certified public accounting firm with respect to such audit
unless such firm determines that Chemtura was overcharged in the aggregate by
more than $5,000 during the period covered by the audit, in which event the
Purchaser shall reimburse Chemtura as soon as practicable for all reasonable
costs and expenses of the independent certified public accounting firm in
connection with such audit.
 
6.15  Financial Assurance. The applicable Seller shall arrange for and maintain,
in the name of the Purchaser, the Sellers’ Financial Assurance Obligations,
subject to the provisions of Schedule 12.9(a). The Purchaser shall arrange for
and maintain the Purchaser’s Financial Assurance Obligations. In addition, the
Purchaser shall be responsible for mowing the Geismar Landfill cap as required
by the RCRA Permit and shall not make a claim under Section 12.9 or any other
section of this Agreement for indemnification or reimbursement for the costs of
such mowing.
 
6.16  Financial Statements. 
 
(a)  As soon as practicable after the date hereof, the Sellers shall deliver to
the Purchaser (i) audited special purpose statements of assets to be sold of the
EPDM Business and the Monochem Business (excluding the Excluded Assets and the
Retained Obligations) as of December 31, 2006, 2005 and 2004 and the related
audited special purpose statements of revenue and expenses of the EPDM Business
and the Monochem Business (excluding the Excluded Assets and the Retained
Obligations) for the years then ended (together with any notes thereto and the
report of an independent auditor thereon, the “Audited Financial Statements”).
The Audited Financial Statements shall be prepared by Chemtura pursuant to the
Basis of Presentation in conformity with GAAP (except as set forth in the notes
thereto). Notwithstanding any reference in any Audited Financial Statements to
the inclusion of certain assets to be sold and liabilities to be transferred,
the only assets to be sold by the Sellers are the Assets and the only
liabilities to be assumed by the Purchaser are the Assumed Liabilities.
 
65

--------------------------------------------------------------------------------


 
(b)  The Audited Financial Statements as of and for the year ended December 31,
2006 (the “Audited 2006 Financial Statements”) shall be identical to the EPDM
and Monochem Financial Statements (except for (i) references to such financial
statements therein as “audited,” (ii) the inclusion of the report of the
independent auditor and (iii) the correction of non-numerical typos therein),
and the report of the independent auditor delivered in connection therewith
shall be substantially in the form attached as Schedule 6.16(b)). Following
delivery by Chemtura to the Purchaser of the Audited Financial Statements, the
Purchaser shall, within two Business Days after its receipt thereof, notify
Chemtura of any breach by Chemtura of its obligations under this Section
6.16(b), in which case the Purchaser shall have the right to terminate this
Agreement pursuant to Section 10.1(f) within an additional five Business Days.
If the Purchaser fails to so notify Chemtura in writing within such two Business
Day period, then (i) Chemtura shall be deemed to have satisfied in full its
obligations under this Section 6.16(b) and such failure to so notify Chemtura
shall be deemed to be a waiver by the Purchaser of any breach by Chemtura of
this Section 6.16(b) and (ii) the Audited 2006 Financial Statements shall be
deemed to replace and supersede the EPDM and Monochem Financial Statements for
all purposes of this Agreement.
 
(c)  The Sellers shall deliver to the Purchaser as soon as practicable monthly
financial reports for the Business that are prepared internally by the Sellers’
management for any calendar month falling within the period from January 1, 2007
through the end of the Relevant Month (the “Interim Financial Statements”).
 
6.17  Customer Accounts Receivable. The Sellers and the Purchaser shall
cooperate in good faith in order to ensure that the applicable Seller receives
payment of any account, trade or note receivable or other payment from a
customer or any other obligor to the extent relating to any Other Chemtura
Business and that the Purchaser receives payment of any account, trade or note
receivable or other payment from a customer or any other obligor (other than
Foreign Accounts Receivable) to the extent relating to the Business. As promptly
as practicable after the Closing, the Sellers and the Purchaser will reasonably
cooperate to notify each account debtor of any Account Receivable of the
Purchaser’s identity and the account which the Purchaser has designated for
receipt of payments in a letter in form and substance reasonably satisfactory to
the Purchaser. To the extent that either the Purchaser, on the one hand, or a
Seller, on the other hand, determines that it has received payment of an
account, trade or note receivable or other payment from a customer or any other
obligor owned by the other (including by way of notice from the other), the
receiving party agrees to promptly (and in any event as promptly as practicable
but in no event later than five Business Days after making such determination)
remit such payment to the designated bank account of the owner of such
receivable or payment.
 
66

--------------------------------------------------------------------------------


 
6.18  Customer Returns and Warranty Support Services. The Purchaser shall
perform or pay for the performance of warranty services and other similar
obligations with respect to the Retained Product Claims (including replacement
or refund obligations) in accordance with the warranty terms contained in the
applicable Contracts (the “Warranty Obligations”), and Chemtura shall
(a) promptly reimburse the Purchaser for the Purchaser’s actual costs to perform
or (b) pay for the performance of such Warranty Obligations, less the actual
value of any products actually received by the Purchaser in a return transaction
(“Warranty Costs”). Upon the receipt by Chemtura of a written report from the
Purchaser, including supporting documentation, setting forth the details of any
Warranty Obligations performed or paid for by the Purchaser, Chemtura shall
promptly, but in no event later than ten Business Days after receipt of any such
written report, reimburse the Purchaser for its Warranty Costs in respect of
such Warranty Obligations. The Sellers reserve the right to make reasonable
audits of the Purchaser’s invoices with respect to requests for reimbursement
under this Section 6.18, and the Purchaser shall provide to the Sellers such
reasonable information and reasonable access to the Purchaser’s records
necessary to complete any such audit.
 
6.19  Certain Matters Regarding Financing. The Purchaser shall use its
commercially reasonable efforts to secure as promptly as reasonably practicable
the Debt Financing contemplated by the Term Sheet and the Financeability Letter,
subject to the availability of such financing on commercially reasonable terms;
provided, however, that nothing contained herein shall obligate the Purchaser to
secure any debt financing arranged or provided by the arranger contemplated
therein or any affiliate thereof. In the event the Purchaser determines that the
condition precedent set forth in Section 7.9 cannot be satisfied, it shall
promptly notify the Sellers of such determination.
 
6.20  Intellectual Property Rights Actions. Schedule 6.20 sets forth a true and
complete list of all actions that, to the Sellers’ Knowledge, must be taken
within six months following the date hereof to maintain the existence or
validity of the Registered Intellectual Property.
 
6.21  Attorney-Client Privilege. In the event any Seller or the Purchaser or any
of its Affiliates or representatives gains access to the Privileged Documents of
the other party, whether inadvertently or otherwise, such party agrees not to
contest any assertion of privilege by the party to which such privilege belongs
by reason of such access.
 
6.22  Filing of Assignments. The Sellers shall, at the Sellers’ sole cost,
within a commercially reasonable time after the Closing, deliver to the
Purchaser evidence that the Sellers have taken commercially reasonable steps to
cause documents to be properly filed with the applicable U.S. and foreign
Governmental Authority, in form and substance sufficient to evidence in the
records of such Governmental Authority a chain of title showing (a) the Sellers’
sole and exclusive ownership (prior to transfer to the Purchaser) of the
Transferred Patents and Transferred Trademarks (to the extent subject to a
registration or an application for registration) free and clear of any Lien
other than Permitted Liens, and (b) the Sellers’ sole and exclusive ownership of
any and all patents and patent applications licensed to the Purchaser under the
License Agreements. The Sellers shall provide the Purchaser with copies of the
Sellers’ submittals to the Governmental Authority and copies of any receipts or
confirmations acknowledging such filing.
 
67

--------------------------------------------------------------------------------


 
6.23  Key Employees. The Sellers shall provide reasonable cooperation with the
Purchaser’s efforts to obtain non-competition agreements in forms reasonably
acceptable to the Purchaser from the Business Employees listed on Schedule 6.23.
 
6.24  Certain Related Agreements. Prior to the Closing, each Seller and the
Purchaser shall negotiate in good faith regarding, and shall dedicate adequate
resources and use commercially reasonable efforts to mutually agree upon the
forms and terms of the Celogen Supply Agreement, the Ground Lease, the Purchaser
Master Supply Agreement and the Transition Services Agreement.
 
6.25  Receivables Securitization Agreements. Chemtura shall use commercially
reasonable efforts to obtain as promptly as reasonably practicable all Consents
required under the Receivables Securitization Agreements (including, where
necessary, Consents of the applicable Persons to the repurchase by Chemtura of
Accounts Receivable) for the consummation of the transactions contemplated by
this Agreement from the applicable parties thereto and to cause the release of
all Liens in respect of any and all Assets subject to any Lien thereunder.
 
6.26  Foreign Accounts Receivable. At the Closing, Chemtura shall issue to the
Purchaser a promissory note in original principal amount equal to the aggregate
amount of the Foreign Accounts Receivable (excluding the Factored Accounts
Receivable and net of related reserves) as reflected on the Estimated Closing
Statement, substantially in the form set forth in Exhibit K (the “Accounts
Receivable Note”), such promissory note to (1) have a term of 90 days, (2) be
payable bi-weekly in equal installments, (3) be unsecured and (4) bear no
interest.
 
6.27  Other Inventories. The Purchaser shall store, on behalf of the Sellers,
for a period of up to three months following the Closing and at the Purchaser’s
sole cost and expense, any inventories of raw materials, works-in-progress or
finished goods located at the Geismar Facility as of the Closing Date, to the
extent not used or held for use in the Business. Title to any such inventories
shall remain vested in the Sellers. No later than the end of such three-month
period, the Sellers shall have removed any such inventories stored by the
Purchaser at the Geismar Facility unless Chemtura and the Purchaser have agreed
to extend such storage period. If requested by Chemtura prior to the expiration
of such three-month period, the Purchaser agrees to negotiate in good faith with
Chemtura to extend such storage period on commercially reasonable terms.
 
6.28  Estimated Working Capital Amount Condition. If the condition precedent set
forth in Section 7.15 is not satisfied (or waived by the Purchaser) because the
Estimated Working Capital Amount is greater than the Net Working Capital
Threshold Amount, the Sellers and the Purchaser agree to negotiate in good faith
and in a reasonably prompt manner such amendments to this Agreement providing
for the retention by the Sellers of certain Accounts Receivable or Inventory
(and the exclusion of such Assets from the provisions of this Agreement) as are
necessary to permit the satisfaction of such condition precedent.
 
68

--------------------------------------------------------------------------------


 
6.29  Chemtura Capital Items.
 
(a)  Notwithstanding the disclosure of Items 2, 3, 4, 9, 10, 15, 16, 17, 23 and
26 on Schedule 4.7(b) as exceptions to Section 4.7(b), Chemtura shall promptly,
and in any event within six months of the Closing, complete the repairs,
replacements and upgrades described opposite such items (collectively, the
“Chemtura Capital Items”). The Chemtura Capital Items shall be performed by a
third party contractor (except as provided in clause (b) below) engaged by
Chemtura and shall be completed at Chemtura’s own cost and expense, during
normal business hours and without causing any damage, Liability or material
interruption to the Purchaser’s business or assets. In undertaking the Chemtura
Capital Items, Chemtura shall coordinate such efforts with the Purchaser to
minimize interruptions to the Purchaser’s business or assets and to ensure
compliance with all applicable Laws and Permits, and the Purchaser shall
cooperate with Chemtura in such efforts, including (i) giving Chemtura and its
representatives and contractors reasonable access to the Geismar Facility, (ii)
making reasonable resources available to Chemtura to support such efforts (with
the out-of-pocket cost of any such resources to be borne by Chemtura) and (iii)
responding in a timely manner to any requests from Chemtura or its
representatives or contractors for information, documents, input, consultations,
access and other actions that are reasonably necessary for Chemtura or its
representatives or contractors to undertake the Chemtura Capital Items.
 
(b)  To the extent that the Sellers and the Purchaser agree that a portion of
the Chemtura Capital Items shall be performed by the Purchaser’s employees, the
Purchaser shall invoice Chemtura monthly in arrears for the Purchaser’s
documented cost for each such employee’s Hourly Rate, if any, directly related
to the Chemtura Capital Items (such cost to be (i) calculated using such
employee’s Hourly Rate and (ii) documented in the applicable invoice as an
attachment thereto in the form of Schedule 6.14(h)), and such invoiced amount
shall be due and payable by Chemtura within 30 days of such invoice. Chemtura
shall have the right, during normal business hours and with reasonable prior
notice to the Purchaser, to have an independent certified public accounting firm
selected by Chemtura and reasonably acceptable to the Purchaser to have access
to and examine the books and records of the Purchaser related to the calculation
of the amounts that the Purchaser invoices Chemtura pursuant to this
Section 6.29(b). The Purchaser shall keep full and accurate books and records
pertinent to the elements used to establish such amounts. Such accounting firm
shall acknowledge in writing to Chemtura and the Purchaser that it shall keep
all information obtained in the course of such audit confidential and shall
disclose to Chemtura only (i) the aggregate amount of any overcharges or
undercharges and (ii) any information necessary to enforce any of Chemtura’s
rights under this Section 6.29(b) relating to the results of such audit. The
results of any such audit shall be conclusive and binding on Chemtura and the
Purchaser absent manifest error. Each of Chemtura and the Purchaser agrees to
promptly pay the other any amount determined by the independent certified public
accounting firm to be due to such party, together with interest on such amount
at the LIBOR Rate from the date such amount was first due until the date of such
payment, as the case may be. Chemtura shall be liable for all costs and expenses
of any independent certified public accounting firm with respect to such audit
unless such firm determines that Chemtura was overcharged in the aggregate by
more than $5,000 during the period covered by the audit, in which event the
Purchaser shall reimburse Chemtura as soon as practicable for all reasonable
costs and expenses of the independent certified public accounting firm in
connection with such audit.
 
69

--------------------------------------------------------------------------------


 
(c)  The parties hereby acknowledge and agree that the covenants and agreements
of Chemtura set forth in this Section 6.29 shall be the Purchaser’s sole remedy
with respect to any matters disclosed in Schedule 4.7(b) as exceptions to
Section 4.7(b), and the Purchaser shall not be entitled to any other remedy
under this Agreement with respect thereto.
 
(d)  The parties acknowledge and agree that, following the Closing, the
Purchaser may be entitled, under the terms of the Memorandum of Understanding,
dated December 23, 2004, between Rubicon Inc. and Crompton Manufacturing Company
Inc. or any agreement entered into after the date hereof to formalize the terms
of the MOU (the “MOU”) to reimbursements from Rubicon relating to capital
expenditures made in connection with Items 15, 16 and 17 set forth on Schedule
4.7(b) (all such reimbursements, the “Rubicon Reimbursements”). Following the
Closing, the Purchaser shall instruct Rubicon Inc. to pay directly to Chemtura
all Rubicon Reimbursements and shall cooperate in good faith with Chemtura to
obtain recovery thereof. The Purchaser shall promptly remit to Chemtura the
amount of any Rubicon Reimbursements received by it or its Affiliates following
the Closing but, for the avoidance of doubt, shall not be obligated under this
Section 6.29(d) to remit to Chemtura any other reimbursements that may be
payable to the Purchaser under the terms of the MOU for capital expenditures
undertaken by the Purchaser following the Closing.
 
6.30  Brazilian Inventory. No later than five Business Days prior to the Closing
Date, the Purchaser shall notify Chemtura whether it will assign its right to
purchase the Brazilian Inventory to Parabor LTDA (“Parabor”), such purchase to
be subject to the applicable Seller’s standard terms and conditions of sale
(provided that, in any event, such purchase shall be on 90 day payment terms)
with respect to the products comprising the Brazilian Inventory. As a condition
to accepting such assignment, Parabor shall be required to execute such transfer
and conveyance documents with respect to its purchase of the Brazilian Inventory
as the applicable Seller or Chemtura may reasonably require, including any
agreements that may be necessary to comply with applicable Law. Any such
purchase by Parabor of the Brazilian Inventory shall be deemed to be effective
as of immediately prior to the Closing, and notwithstanding anything to the
contrary contained in the Calculation Principles or this Agreement, an account
receivable of the applicable Seller in an amount equal to (i) the selling price
of the Brazilian Inventory, plus (ii) the amount of VAT payable in respect of
such sale (the “Parabor Receivable”) shall be deemed to exist as of 12:00:01
a.m. on the Closing Date and shall be included in the Purchased Assets
transferred to the Purchaser pursuant to Article II and in the calculation of
the Working Capital pursuant to Section 3.2(c). The Purchaser shall bear the
entire risk of uncollectibility or delinquency in payment of the Parabor
Receivable and in no event shall the Purchaser be entitled to claim for purposes
of this Agreement that the amount of the Parabor Receivable is overstated due to
the risk of uncollectibility or potential delinquency in payment.
 
70

--------------------------------------------------------------------------------


 
6.31  Settlement Payment. The Sellers and the Purchaser acknowledge that
approximately 1,700 containers leased by Chemtura from Aledo Sales and Product
Development Corp. (as successor to O-T-D Corporation) (“Aledo”) under one or
more Purchased Contracts cannot be located by the Sellers as of the date hereof.
The Sellers shall use commercially reasonable efforts to negotiate a settlement
payment with Aledo for such containers and pay such settlement payment to Aledo
prior to the Closing such that no Liability for such containers transfers to the
Purchaser at the Closing and such containers are deleted from the applicable
Purchased Contracts; provided, however, that to the extent that such settlement
payment has not been negotiated or paid by the Sellers prior to the Closing, or
such containers have not been deleted from the applicable Purchased Contracts,
the Sellers shall indemnify the Purchaser against any Losses incurred by the
Purchaser under such Purchased Contracts after the Closing related to such
containers.
 
6.32  Adjustment to Net Working Capital Threshold.
 
(a)  Each of Chemtura and the Purchaser agrees to cooperate with the other and
to work in good faith to review the inventory adjustments reflected in the EPDM
and Monochem Financial Statements that are set forth on Schedule 6.32 for the
purpose of agreeing, as soon as reasonably practicable and in no event later
than May 23, 2007, upon an appropriate adjustment to the amount of the Net
Working Capital Threshold Amount that relates to Inventory of the EPDM Business
(it being agreed that as of the date hereof, such amount is equal to
$31,494,000).
 
(b)  To the extent that Chemtura and the Purchaser are unable to agree on any
such adjustment (if any) by May 23, 2007, at the request of either Chemtura or
the Purchaser, such dispute regarding the Purchaser’s proposed adjustment, if
any, and Chemtura’s proposed adjustment, if any, shall be submitted to a
mutually acceptable internationally recognized independent public accounting
firm as shall be agreed upon by Chemtura and the Purchaser in writing for
arbitration. The scope of the review by such accounting firm shall be limited to
(i) a determination of whether an adjustment to the Net Working Capital
Threshold Amount is appropriate based on the adjustments set forth in Schedule
6.32 and the proposed inventory adjustments described in the previous sentence
and (ii) based on its determinations of the matters described in clause (i) and
taking into account the undisputed portion of the proposed adjustment, if any,
the delivery of the final Net Working Capital Threshold Amount, which shall
thereafter be deemed to be the Net Working Capital Threshold Amount for all
purposes of this Agreement. Such accounting firm is not to make or be asked to
make any determination other than as set forth in the preceding sentence.
Chemtura and the Purchaser shall use commercially reasonable efforts to cause
such accounting firm to render its written decision resolving the matters
submitted to it as promptly as practicable after such submission. Judgment may
be entered upon the determination of such accounting firm in any court having
jurisdiction over the party against which such determination is to be enforced.
Chemtura and the Purchaser shall each bear and pay its proportional share of the
fees and disbursements of such accounting firm, such proportional share being
based on the relative proximity of each party’s proposed adjustment to the total
final adjustment. The fees and disbursements (if any) of the Purchaser’s outside
experts incurred in connection with the negotiation of the adjustments, if any,
to the Net Working Capital Threshold Amount shall be borne by the Purchaser, and
the fees and disbursements (if any) of Chemtura’s outside experts incurred in
connection with the negotiation of the adjustments, if any, to the Net Working
Capital Threshold Amount shall be borne by Chemtura.
 
71

--------------------------------------------------------------------------------


 
ARTICLE 7.
CONDITIONS PRECEDENT TO OBLIGATIONS OF THE PURCHASER
 
The obligations of the Purchaser to consummate the transactions contemplated by
this Agreement are subject to the satisfaction or waiver by the Purchaser of the
following conditions precedent on or before the Closing Date:
 
7.1  Representations and Warranties True. The representations and warranties of
each of the Sellers contained herein shall have been accurate, true and correct
in all material respects on and as of the date hereof (except with respect to
representations and warranties that are qualified by materiality or Business
Material Adverse Effect, which representations and warranties shall have been
accurate, true and correct in all respects on and as of the date hereof) and,
except to the extent that any such representation or warranty is expressly made
solely as of the date hereof or as of another date earlier than the Closing
Date, shall also be accurate, true and correct in all material respects on and
as of the Closing Date (except with respect to representations and warranties
that are qualified by materiality or Business Material Adverse Effect, which
representations and warranties shall be accurate, true and correct in all
respects on and as of the Closing Date). Notwithstanding any of the foregoing,
if one or more of any such representations or warranties contained herein are
not accurate, true and correct in all material respects (or in all respects, as
the case may be) on and as of the date hereof and, except to the extent that any
such representation or warranty is made solely as of the date hereof or as of
another date earlier than the Closing Date, on and as of the Closing Date, the
conditions precedent in this Section 7.1 shall nevertheless be deemed satisfied
unless the inaccuracy, falsity or incorrectness of such representations or
warranties would reasonably be expected to have a Business Material Adverse
Effect.
 
7.2  Compliance with Agreements and Covenants. Each Seller shall have in all
material respects performed and complied with all of its respective covenants
and agreements contained in this Agreement to be performed and complied with by
it on or prior to the Closing.
 
7.3  Certificate of Compliance. The Sellers shall have delivered to the
Purchaser a certificate of each of the Sellers dated as of the Closing Date,
executed by a duly authorized senior officer of each of the Sellers, certifying
as to the satisfaction of the conditions set forth in Sections 7.1 and 7.2.
 
7.4  HSR Act; Premerger Notification Provisions; Brazil. (a) Any applicable
waiting period under the HSR Act shall have expired or have been terminated
without action by the Antitrust Division or the FTC to prevent consummation of
the transactions contemplated hereby, (b) any waiting period or suspensory
obligation under any Premerger Notification Provision shall have expired or been
terminated, (c) all applicable filings, consents and approvals under any
Premerger Notification Provision, the absence of which would prohibit the
consummation of the transactions contemplated by this Agreement, shall have been
made or obtained and (d) the notification of this Agreement shall have been made
in Brazil to the Ministry of Justice of Brazil no later than the 15th business
day after the date of the execution and delivery of this Agreement.
 
72

--------------------------------------------------------------------------------


 
7.5  Governmental Required Consents. The Governmental Required Consents shall
have been obtained, and the requirements under sections 22a-134 through 22a-134e
of the Connecticut General Statutes (if applicable to acts, events or
circumstances occurring prior to the Closing as a result of the transactions
contemplated by this Agreement) shall have been satisfied.
 
7.6  No Injunctions or Other Legal Restraints. No applicable Law, injunction or
other legal restraint or prohibition enacted, entered, promulgated, enforced or
issued by any Governmental Authority preventing, restricting or enjoining the
consummation of the Closing or all or any portion of the transactions
contemplated hereby shall be in effect.
 
7.7  Related Agreements. The form and substance of each Related Agreement (to
the extent not attached as an Exhibit hereto) shall have been mutually agreed
upon by the Purchaser and the Sellers, and the Purchaser shall have received
from each Seller a duly executed copy of each Related Agreement to which such
Person is a party.
 
7.8  Contractual Consents. Any Consents required to assign the Contracts set
forth on Schedule 7.8 shall have been obtained and shall be in form and
substance reasonably satisfactory to the Purchaser, provided, however, that the
obligations of the Purchaser to consummate the transactions by this Agreement
shall not be subject to the satisfaction or waiver by the Purchaser of this
Section 7.8 to the extent that the Purchaser fails to respond in a prompt and
timely manner to any reasonable requests for information by the counterparty to
such Contracts in connection with such Consent to assignment.
 
7.9  Debt Financing. The Debt Financing shall have been made available to the
Purchaser on terms and conditions no less favorable in the aggregate to the
Purchaser than those set forth in the Term Sheet and the Financeability Letter,
as applicable.
 
7.10  Business Material Adverse Effect. There shall have been no changes,
developments or events since the date of this Agreement that have had or would
reasonably be expected to have or result in a Business Material Adverse Effect.
 
7.11  Certificate of Non-Foreign Status. The Purchaser shall have received from
each Seller selling Assets that constitute “United States real property
interests,” as defined in section 897(c) of the Code, a certificate of
non-foreign status of such Seller that meets the requirements of Treasury
Regulation section 1.1445-2(b).
 
7.12  Asbestos Abatement. The Sellers shall have repaired those areas
characterized on the asbestos survey from the Summer of 2006 as “needs repair or
attention” and shall have delivered to the Purchaser documentation that such
repairs had been completed, which documentation shall be reasonably satisfactory
to the Purchaser.
 
7.13  Title Commitments. A title insurance commitment reasonably acceptable to
the Purchaser with respect to each of the Geismar Facility and the Monochem
Facility (the “Title Commitments”) shall have been issued by an insurance
company reasonably acceptable to the Purchaser pursuant to which such insurance
company agrees that upon passage of the applicable Act of Cash Sale to the
Purchaser, payment of the premium therefor (such premium to be paid 50% by the
Purchaser and 50% by the Sellers at the Closing) and satisfaction of other
standard conditions such insurance company shall issue the applicable owner and
lender title insurance policies in standard ALTA form, each such set of policies
to be in an amount equal to not less than the fair market value of the Geismar
Facility or Monochem Facility, as applicable, determined as of the Closing Date,
containing only such exceptions to title as are reasonably acceptable to the
Purchaser with reasonable zoning and other endorsements, and copies of any Liens
referenced therein that had not been previously made available to the Purchaser
by the Sellers shall have been delivered to the Purchaser.
 
73

--------------------------------------------------------------------------------


 
7.14  Surveys. A survey of each of the Geismar Facility and the Monochem
Facility that satisfies the requirements set forth in Exhibit L shall have been
delivered to the Purchaser and the applicable insurance company contemplated in
Section 7.13 at least 15 Business Days prior to the Closing Date, with the cost
of such surveys to be paid 50% by the Purchaser and 50% by the Sellers.
 
7.15  Estimated Working Capital Amount. The Estimated Working Capital Amount
shall be (a) no less than an amount equal to (i) the Net Working Capital
Threshold Amount, less (ii) the amount set forth in Schedule 7.15, and (b) no
more than an amount equal to the Net Working Capital Threshold Amount.
 
7.16  Effect on EBITDA of the Business. No event, occurrence or circumstance
shall have occurred since December 31, 2006 that has had or would reasonably be
expected to have an adverse affect on net recurring EBITDA of the Business by
more than $1,000,000 annually or that has had or would reasonably be expected to
have a net adverse effect of more than $2,000,000 on the Business.
 
7.17  Permits. The Sellers shall have provided the Purchaser, not less
than five Business Days prior to the Closing, with a schedule of the Permits
that are scheduled to expire within the three-month period following the
Closing.
 
7.18  Intellectual Property Rights Actions. The Purchaser shall have received
from the Sellers an updated Schedule 6.20 that sets forth a true and complete
list of all actions that, to the Sellers’ Knowledge, must be taken within six
months following the Closing Date to maintain the existence or validity of the
Registered Intellectual Property.
 
7.19  Replacement Capital Analysis. The Purchaser shall have received from the
Sellers a replacement capital analysis of the fixed assets located at the
Geismar Facility, the scope of which analysis shall have been that which is
customary in the industry for such fixed assets.
 
7.20  Consent under Chemtura Credit Agreement. Chemtura shall have obtained the
consent of the Required Lenders (as defined in the Credit Agreement) under the
Credit Agreement to the consummation of the transactions contemplated by this
Agreement.
 
ARTICLE 8.
CONDITIONS PRECEDENT TO OBLIGATIONS OF THE SELLERS
 
The obligations each Seller to consummate the transactions contemplated by this
Agreement are subject to the satisfaction or waiver by such Seller of the
following conditions precedent on or before the Closing Date:
 
74

--------------------------------------------------------------------------------


 
8.1  Representations and Warranties True. The representations and warranties of
the Purchaser contained herein shall have been accurate, true and correct in all
material respects on and as of the date hereof and, except to the extent that
any such representation or warranty is expressly made solely as of the date
hereof or as of another date earlier than the Closing Date, shall also be
accurate, true and correct in all material respects on and as of the Closing
Date.
 
8.2  Compliance with Agreements and Covenants. The Purchaser shall have in all
material respects performed and complied with all of its covenants and
agreements contained in this Agreement to be performed and complied with by it
on or prior to the Closing.
 
8.3  Certificate of Compliance. The Purchaser shall have delivered to the
Sellers a certificate of the Purchaser dated as of the Closing Date, executed by
the Purchaser, certifying as to the satisfaction of the conditions set forth in
Sections 8.1 and 8.2.
 
8.4  HSR Act; Premerger Notification Provisions; Brazil. (a) Any applicable
waiting period under the HSR Act shall have expired or have been terminated
without action by the Antitrust Division or the FTC to prevent consummation of
the transactions contemplated hereby, (b) any waiting period or suspensory
obligation under any Premerger Notification Provision shall have expired or been
terminated, (c) all applicable filings, consents and approvals under any
Premerger Notification Provision, the absence of which would prohibit the
consummation of the transactions contemplated by this Agreement, shall have been
made or obtained and (d) the notification of this Agreement shall have been made
in Brazil to the Ministry of Justice of Brazil no later than the 15th business
day after the date of execution and delivery of this Agreement.
 
8.5  No Injunctions or Other Legal Restraints. No applicable Law, injunction or
other legal restraint or prohibition enacted, entered, promulgated, enforced or
issued by any Governmental Authority preventing the consummation of the Closing
or all or any portion of the transactions contemplated hereby shall be in
effect.
 
8.6  Related Agreements. The form and substance of each Related Agreement (to
the extent not attached as an Exhibit hereto) shall have been mutually agreed
upon by the Purchaser and the Sellers, and the Sellers shall have received from
the Purchaser a duly executed copy of each Related Agreement to which the
Purchaser is a party.
 
8.7  Consents. Chemtura shall have received all Consents required under the
Receivables Securitization Agreements (including, where necessary, Consents of
the applicable Persons to the repurchase by Chemtura of Accounts Receivable) for
the consummation of the transactions contemplated by this Agreement from the
applicable parties thereto and the release of all Liens in respect of any and
all of the Assets subject to any Lien thereunder. 
 
8.8  Consent under Chemtura Credit Agreement. Chemtura shall have obtained the
consent of the Required Lenders (as defined in the Credit Agreement) under the
Credit Agreement to the consummation of the transactions contemplated by this
Agreement.
 
75

--------------------------------------------------------------------------------


 
ARTICLE 9.
CLOSING
 
9.1  Closing. Subject to Articles 7 and 8, the Closing shall take place at the
offices of Mayer, Brown, Rowe & Maw LLP, 1675 Broadway, New York, New York 10019
at 10:00 a.m. (eastern time) on the second Business Day after all the conditions
set forth in Articles 7 and 8 (other than conditions to be satisfied only by the
delivery of certificates, or other documents at the Closing, which shall be
satisfied or waived at the Closing) have been satisfied (or, to the extent
permitted, waived by the parties entitled to the benefits thereof); provided
that, at Chemtura’s or the Purchaser’s election, the Closing shall be deferred
until the first day of the month following the month in which the Closing would
otherwise occur. Once the Closing occurs, the Closing, and all transactions to
occur at the Closing, shall be deemed to have taken place at, and shall be
effective as of, 12:00:01 a.m. (eastern time) on the Closing Date.
 
9.2  Deliveries by the Sellers. At the Closing, each Seller (as applicable)
shall deliver to the Purchaser the following:
 
(a)  the Acts of Cash Sale duly executed by the applicable Sellers;
 
(b)  the Accounts Receivable Note duly executed by Chemtura;
 
(c)  the Assignment and Assumption Agreement duly executed by each Seller;
 
(d)  the Bill of Sale duly executed by each Seller;
 
(e)  if determined by the Sellers and the Purchaser to be necessary, the Foreign
Implementation Agreements, duly executed by the applicable Seller(s);
 
(f)  the Ground Lease duly executed by Chemtura;
 
(g)  the License Agreements duly executed by the applicable Seller(s);
 
(h)  the Patent Assignment duly executed by the Sellers;
 
(i)  the Supply Agreements duly executed by Chemtura;
 
(j)  the Trademark Assignment duly executed by the Sellers;
 
(k)  the Transition Services Agreement duly executed by Chemtura;
 
(l)  the certificates described in Section 7.3;
 
(m)  the FIRPTA certificates described in Section 7.11;
 
(n)  UCC-3 amendments, assigning to the Purchaser any UCC-1s in favor of any
Seller with respect to any consignment agreements that constitute Assets;
 
(o)  title certificates to any owned motor vehicles included in the Purchased
Assets, duly executed by the applicable Seller;
 
(p)  an opinion of in-house counsel to the Sellers as to the matters set forth
in Exhibit M;
 
76

--------------------------------------------------------------------------------


 
(q)  the Title Commitments;
 
(r)  the updated schedule described in Section 7.18;
 
(s)  releases and terminations of any Liens on the Assets that are not Permitted
Liens;
 
(t)  the Closing Proration Amount, if payable by the Sellers pursuant to
Section 2.7; and
 
(u)  a certificate of the secretary or an assistant secretary of each Seller
certifying resolutions of the board of directors (or similar governing body) of
such Seller, approving and authorizing the execution, delivery and performance
by such Seller of this Agreement and its respective Related Agreements and the
consummation by such Seller of the transactions contemplated hereby and thereby,
provided that such resolutions are required as a matter of Law or under such
Seller’s governing documents (together with an incumbency and signature
certificate regarding the officer(s) signing on behalf of such Seller).
 
9.3  Deliveries by the Purchaser. At the Closing, the Purchaser shall deliver to
the Sellers the following:
 
(a)  the Accounts Payable Note, duly issued by the Purchaser;
 
(b)  the Assignment and Assumption Agreement duly executed by the Purchaser;
 
(c)  the Bill of Sale duly executed by the Purchaser;
 
(d)  if determined by the Sellers and the Purchaser to be necessary, the Foreign
Implementation Agreements, duly executed by the Purchaser (or its designated
Affiliate(s));
 
(e)  the Ground Lease duly executed by the Purchaser;
 
(f)  the License Agreements duly executed by the Purchaser;
 
(g)  the Supply Agreements duly executed by the Purchaser;
 
(h)  the Transition Services Agreement duly executed by the Purchaser;
 
(i)  the Closing Proration Amount, if payable by the Purchaser pursuant to
Section 2.7;
 
(j)  the certificate described in Section 8.3;
 
(k)  a certificate of the secretary or an assistant secretary of the Purchaser
certifying resolutions of the board of directors of the Purchaser approving and
authorizing the execution, delivery and performance by the Purchaser of this
Agreement and its Related Agreements and the consummation by the Purchaser of
the transactions contemplated hereby and thereby (together with an incumbency
and signature certificate regarding the officer(s) signing on behalf of the
Purchaser); and
 
77

--------------------------------------------------------------------------------


 
(l)  the Initial Purchase Price in accordance with Sections 3.1, 3.2(a), (b) and
(c)(i) (if applicable) and 13.4.
 
ARTICLE 10.
TERMINATION
 
10.1  Termination. This Agreement may be terminated, and the transactions
contemplated herein may be abandoned, at any time on or prior to the Closing:
 
(a)  with the mutual written consent of the Sellers and the Purchaser;
 
(b)  by either the Sellers or the Purchaser, if the Closing shall not have taken
place on or prior to July 2, 2007; provided that the right to terminate this
Agreement under this Section 10.1(b) shall not be available to (i) the Sellers
if the failure of any Seller to fulfill any of its obligations under this
Agreement caused the failure of the Closing to occur on or prior to such date or
(ii) the Purchaser if the failure of the Purchaser to fulfill any of its
obligations under this Agreement caused the failure of the Closing to occur on
or prior to such date;
 
(c)  by the Purchaser, if there shall have been a material breach of any
representation or warranty of the Sellers hereunder which breach of such
representation or warranty would reasonably be expected to have a Business
Material Adverse Effect, or a material breach of any covenant or agreement of
any Seller hereunder, and in each case such breach shall not have been remedied
within 30 days after receipt by the Sellers of a notice in writing from the
Purchaser specifying the breach and requesting such breach be remedied;
 
(d)  by the Sellers, if there shall have been a material breach of any
representation or warranty of the Purchaser hereunder, or a material breach of
any covenant or agreement of the Purchaser hereunder, and such breach shall not
have been remedied within 30 days after receipt by the Purchaser of notice in
writing from the Sellers specifying the breach and requesting such breach be
remedied;
 
(e)  by either Purchaser or the Sellers if, but only to the extent: (i) there
shall be any Law or regulation that makes the consummation of all of the
transactions contemplated by this Agreement, finally and irrevocably illegal or
otherwise prohibited or that prohibits the Business as a whole, immediately
after the Closing, from being conducted as it is presently being conducted; or
(ii) consummation of all of the transactions contemplated by this Agreement or
the operation of the Business as a whole, immediately after the Closing, would
violate any nonappealable final judgment of any Governmental Authority having
competent jurisdiction; or
 
(f)  by the Purchaser, following the Purchaser’s receipt of the Audited
Financial Statements, to the extent permitted by Section 6.16(b).
 
78

--------------------------------------------------------------------------------


 
In the event of termination by the Sellers or the Purchaser pursuant to this
Section 10.1 (other than Section 10.1(a)), written notice thereof shall be given
to the other parties hereto.
 
10.2  Effect of Termination. If this Agreement is terminated pursuant to
Section 10.1, all obligations of the Sellers and the Purchaser hereunder shall
terminate, except for the obligations set forth in Sections 6.5 (Brokers), 6.8
(Confidentiality), 13.1 (Expenses) and 13.8 (Publicity), each of which shall
survive the termination of this Agreement, and except that no such termination
shall relieve any party from any Liability which such party may have to another
party for Losses arising out of any misrepresentation or breach of this
Agreement by such party which occurs on or before termination hereof.
 
ARTICLE 11.
EMPLOYEES AND EMPLOYEE BENEFITS
 
11.1  Offers of Employment. On or prior to the Closing Date and effective as of
and conditioned upon the Closing, the Purchaser shall make offers of employment
to each of the Business Employees other than (a) the Non-U.S. Employees and
(b) the individuals set forth on Schedule 11.1(a) (such offerees, the “Offered
Employees”) at the same seniority level and base salary and/or base wages
applicable to such Offered Employees immediately prior to the Closing and on
such other terms and conditions, including the terms of employee benefit plans,
programs, policies and arrangements that are substantially similar in the
aggregate to the terms and conditions provided by the Sellers and their
Affiliates to such Offered Employees immediately prior to the Closing and on
such other terms and conditions as determined by the Purchaser (the “Offers of
Employment”); provided, however, that the Purchaser shall not be required to
implement or maintain any retention pay program or arrangement other than a
program to effectuate the retention payments to the individuals and in the
amounts set forth on Schedule 11.5. Each such individual who accepts the
Purchaser’s Offer of Employment shall become an employee of the Purchaser as of
the Closing and shall be referred to herein as a “Transferred Employee.” Such
Transferred Employees shall not have a guarantee of employment for any specific
duration, and shall be considered at-will. The Sellers acknowledge that Offers
of Employment made by the Purchaser in accordance with this Section 11.1 shall
satisfy the Purchaser’s obligations under this Section 11.1 including with
respect to the individuals listed on Schedule 11.1(b). The Offers of Employment
shall be made in compliance with all applicable Laws.
 
11.2  Vesting and Service Credit. To the extent applicable with respect to
employee benefit plans, programs and arrangements that are established or
maintained by the Purchaser for the benefit of Transferred Employees,
Transferred Employees (and their eligible dependents) shall be given credit for
their service with the Sellers and their Affiliates (a) for purposes of vesting
and eligibility under the retirement plan of the Purchaser that satisfies the
requirements of section 401(a) of the Code, (b) for purposes of the Purchaser’s
vacation plan and severance plan, (c) for purposes of eligibility requirements
under the Purchaser’s welfare plans, and (d) for purposes of satisfying any
waiting periods, evidence of insurability requirements, or the application of
any pre-existing condition limitations and shall be given credit for amounts
paid under a corresponding Seller Plan during the same period for purposes of
applying deductibles, copayments and out-of-pocket maximums as though such
amounts had been paid in accordance with the terms and conditions of the plans
and arrangements maintained by the Purchaser. Notwithstanding the foregoing
provisions of this Section 11.2, service and other amounts shall not be credited
to Transferred Employees (or their eligible dependents) to the extent the
crediting of such service or other amounts would result in a duplication of
benefits.
 
79

--------------------------------------------------------------------------------


 
11.3  Non-U.S. Employees.
 
(a)  Notwithstanding the provisions of Section 11.1, the Purchaser shall make or
cause to be made offers of employment, effective as of the Closing Date, to each
of the Non-U.S. Employees listed on Schedule 11.3 (collectively, the “Offered
Non-U.S. Employees”). Each such offer of employment shall comply in all respects
with the requirements of applicable local Law and the Sellers and the Purchaser
agree to take any actions necessary to effect the transfers of employment of
such employees from the Sellers to the Purchaser or its agent and to agree upon
the terms and conditions of such transfers and other matters relating to such
transfers, which terms and conditions may be set forth in an Employee Exhibit
that will form a part of this Agreement and supersede any provisions of this
Agreement that are inconsistent with any such Employee Exhibit; provided,
however, that the Purchaser shall not be obligated to make or cause to be made
an offer of employment to any Offered Non-U.S. Employee unless and until the
Sellers and the Purchaser have agreed to an Employee Exhibit with respect to
such Offered Non-U.S. Employee. To the extent that the employment of any Offered
Non-U.S. Employee is transferred to an agent of the Purchaser or an agent of the
Purchaser becomes an employer of any Offered Non-U.S. Employee (any such Offered
Non-U.S. Employee, an “Agent Offered Non-U.S. Employee”), the Purchaser shall
cause such agent to comply in all respects with this Article 11 (and, for the
avoidance of doubt, with the applicable Employee Exhibit and applicable Law) to
the same extent as the same would have applied to the Purchaser. Except as may
otherwise be expressly provided in an applicable Employee Exhibit, the Purchaser
shall be liable for any costs of such transfer, employment and compliance and
the Purchaser shall indemnify the Sellers for any Losses or Liabilities that may
accrue to the Sellers as a result of (i) the transfer to or employment by an
agent of the Purchaser of any Agent Offered Non-U.S. Employee, or (ii) any act,
failure to act or non-compliance by the Purchaser or its agent with regard to an
Agent Offered Non-U.S. Employee (including any severance benefits, notice of
termination, pay in lieu of notice, or other similar pay, benefits or rights
required under any applicable Foreign Benefit Plan, contract or Law caused by,
due to or arising out of the Purchaser’s or its agent’s failure to comply with
this Article 11 (or, for the avoidance of doubt, with the applicable Employee
Exhibit or applicable Law).
 
(b)  Indemnification by Sellers. If any employee of the Sellers or any of their
Affiliates whose primary place of employment is in a non-U.S. jurisdiction and
who is not an Offered Non-U.S. Employee or a UK Employee is alleged to
automatically transfer or automatically transfers to the Purchaser under
applicable Law in connection with the consummation of the transactions
contemplated by this Agreement (a “Transferring Non-Business Employee”), the
Purchaser and the Sellers shall cooperate in good faith, and in accordance with
applicable Law, to effect the transfer of such employee to a Seller or any of
its Affiliates; provided, however, that if such transfer to Seller or one of its
Affiliates cannot be effectuated within 10 Business Days of such alleged
transfer or transfer, then (i) the Purchaser shall in accordance with applicable
Law, terminate such employee, and (2) Chemtura shall indemnify the Purchaser
against any documented costs, including any severance, penalty, or other payment
that is required to be paid (and that is paid) by the Purchaser to such
employee, his representative(s) or a Governmental Authority, incurred by the
Purchaser and arising directly out of the termination of such employee by
Purchaser. Without duplication of the indemnification provided in the
immediately preceding sentence, Chemtura shall indemnify the Purchaser against
any costs incurred by the Purchaser in connection with the defense of any claim
that a Transferring Non-Business Employee has automatically transferred to the
Purchaser under applicable Law in connection with the consummation of the
transactions contemplated by this Agreement.
 
80

--------------------------------------------------------------------------------


 
11.4  Severance Costs.
 
(a)  The Sellers agree to reimburse the Purchaser for severance costs for
terminations up to 26 technician positions and four salaried positions of
Transferred Employees (reduced by the number of terminations of employment in
such categories made by the Sellers prior to the Closing Date) in the event that
the termination occurs because the Purchaser stops producing the products set
forth on Schedule 11.4 or any of the products to be supplied to Chemtura under
the Purchaser Master Supply Agreement at the Geismar Facility within four months
after the Closing Date. The Sellers shall have no obligation to reimburse the
Purchasers for any amounts with respect to any individual pursuant to this
Section 11.4(a) unless, prior to such individual’s termination, (i) the
Purchaser has used commercially reasonable efforts, as determined in good faith
by the Purchaser, to offer employment to such individual at the Geismar Facility
or the Purchaser’s Baton Rouge facility on terms and conditions that are no less
favorable than those offered to such individual pursuant to Section 11.1, (ii)
after the exercise of such commercially reasonable efforts, the Purchaser is
unable to employ such individual, and (iii) to the extent a release would be
required under the applicable Chemtura Corporation Severance Plan, the
individual signs a release substantially comparable to the form of release the
Sellers have historically required under the applicable Chemtura Corporation
Severance Plan, releasing the applicable Seller and its Affiliates and the
Purchaser and its Affiliates from any liability or claims arising out of such
individual’s employment with the applicable Seller or the Purchaser or the
termination or transfer thereof. Notwithstanding the foregoing, no reimbursement
obligation will arise under this Section 11.4(a) with respect to any individual
who continues to be employed by the Purchaser, and the Purchaser shall refund
the Sellers any reimbursements made under this Section 11.4(a) with respect to
any individual who becomes reemployed by Purchaser or any of its Affiliates or
otherwise performs services in any capacity for the Purchaser or any of its
Affiliates (whether as a consultant, independent contractor, advisor or
otherwise), other than the performance of consulting services for a period of
time not to exceed three months, within a 24-month period following the Closing
Date.
 
(b)  In the event that (i) any Business Employee (other than a Transferred
Employee) or (ii) any individual who would have otherwise been considered a
Business Employee but for the termination of such individual as contemplated by
Section 11.4(a) prior to the Closing (and provided that the Sellers have made
the Purchaser aware of the identity of such individuals prior to the Closing)
becomes an employee of the Purchaser or any of its Affiliates or otherwise
performs services in any capacity for the Purchaser or any of its Affiliates
(whether as a consultant, independent contract, advisor or otherwise) within the
24-month period following the Closing Date, and if such Business Employee
received severance payments from the Sellers in connection with his or her
termination of employment from the Sellers, the Purchaser shall reimburse the
Sellers for any and all such severance costs; provided, however, that no
reimbursement obligation will arise under this Section 11.4(b) with respect to
any Business Employee who performs consulting services for the Purchaser or any
of its Affiliates for a period of time not to exceed three months during such
24-month period. The Purchaser shall promptly inform the Sellers of any event
that would entitle the Sellers to reimbursement pursuant to this Section 11.4.
 
81

--------------------------------------------------------------------------------


 
11.5  Retention Payments. The Sellers have agreed to provide retention payments
to the individuals and in the amounts set forth on Schedule 11.5 pursuant to the
terms of the retention agreements set forth on Schedule 4.17(a). The Purchaser
agrees to pay such amounts in accordance with their terms and applicable Law and
(i) the Sellers shall reimburse the Purchaser for one-half of the total amounts
so paid to the affected individuals until the amount paid in connection with
this Section 11.5, net of such reimbursements by the Sellers, has reached
$130,000 and then (ii) the Sellers shall reimburse the Purchaser for all of the
total amounts so paid to the affected individuals.
 
11.6  No Third Party Beneficiaries. No provision of this Article 11 or any
Employee Exhibit shall create any third party beneficiary or other rights in any
Person (including any Transferred Employee or any beneficiary or dependent
thereof) in respect of continued employment (or resumed employment) with either
the Purchaser or any of its Affiliates and no provision of this Article 11 or
any Employee Exhibit shall create any such rights in any such Persons in respect
of any benefits that may be provided, directly or indirectly, under any Seller
Plan or any similar plan maintained by the Purchaser.
 
11.7  UK Employees and Other Non-U.S. Employee Matters.
 
(a)  Notwithstanding anything else contained in this Agreement, the Sellers (on
behalf of themselves and their Affiliates) and the Purchaser acknowledge that it
is intended that EC Directive No. 2001/23, dated March 12, 2001, and domestic
legislation implementing this directive into the national laws of the UK
(collectively, the “Acquired Rights Directive”) shall apply to the transfer of
the employment of those employees of the Sellers or their Affiliates who are
wholly or mainly employed or engaged in the Business as of the Closing Date in
the United Kingdom (the “UK Employees”) from the Sellers or their Affiliates to
the Purchaser, which employees are listed on Schedule 11.7 (which the Sellers
represent as being true and accurate as of the date hereof). The Sellers (on
behalf of themselves and their Affiliates) and the Purchaser further acknowledge
that, in accordance with the Acquired Rights Directive, the employment of all
the UK Employees shall transfer with effect from the Closing Date to the
Purchaser and that each of the parties shall comply with their respective
obligations under the Acquired Rights Directive and the Sellers shall cause
their Affiliates to comply with their obligations under the Acquired Rights
Directive. Schedule 11.7 lists all Foreign Benefit Plans applicable to the UK
Employees.
 
82

--------------------------------------------------------------------------------


 
(b)  Indemnification by Sellers. The Sellers shall indemnify, keep indemnified
and hold harmless the Purchaser against any Losses in connection with (i) any
act or omission by any employer of any UK Employee prior to the Closing Date
arising out of or relating to the employment of any of the UK Employees under
the Acquired Rights Directive; (ii) any claim by a recognized trade union, works
council, staff association or other representative, person or body, (whether
elected or not) in respect of any UK Employee arising out of any failure on the
part of the Sellers or any of their Affiliates to comply with its legal
obligations to such union, council, association, representative body or person,
unless such claim arose as a result of the failure by the Purchaser to comply
with its obligations under the Acquired Rights Directive; and (iii) the
employment and/or the termination of employment of any employees connected to
the Business who transfer to the Purchaser in the United Kingdom as a result of
the Acquired Rights Directive and who are not the UK Employees listed in
Schedule 11.7, provided that if in the reasonable opinion of the Purchaser and
the Sellers the contract of employment of any employee who is connected with the
Business in the United Kingdom as of the Closing has or is likely to have effect
or is found to have effect pursuant to the Acquired Rights Directive as if it
was a contract of employment originally made with the Purchaser, the Sellers
agree that: (A) in consultation with the Purchaser, they shall within 10
Business Days of being so requested by the Purchaser make to such person an
offer in writing to employ him or her under a new contract of employment to take
effect on the termination referred to below; and (B) such offer of employment
shall be on terms and conditions which are no less favorable than the terms and
conditions of employment of such person immediately before the Closing. Upon
such offer being made or at any time after the expiry of 10 Business Days after
a request by the Purchaser for the Sellers to make such offer, the Purchaser
shall terminate the employment of the person concerned and the Seller shall
indemnify the Purchaser against any Losses in connection with the employment or
the termination of employment of such person incurred through the termination of
his or her employment.
 
(c)  Indemnification by Purchaser. The Purchaser shall indemnify, keep
indemnified and hold harmless the Sellers against any Losses in connection with
(i) any act or omission of the Purchaser before or after the Closing Date
relating to the employment or termination of the employment of any of the UK
Employees; (ii) any changes to the terms of employment of any of the UK
Employees to their detriment which are made on or after the Closing Date; and
(iii) any claim by a recognized trade union, works council, staff association or
other representative body or person (whether elected or not) in respect of the
UK Employees arising out of the Purchaser's failure to comply with its legal
obligations under the Acquired Rights Directive.
 
(d)  Other Non-U.S. Employee Matters. Schedule 11.7 contains a true and correct
list of each Foreign Employee Benefit Plan applicable to the Non-U.S. Employees
in the jurisdictions specified.
 
83

--------------------------------------------------------------------------------


 
ARTICLE 12.
INDEMNIFICATION
 
12.1  Survival. The representations and warranties of the Sellers and the
Purchaser contained herein shall survive the Closing for a period of 15 months
after the Closing, except that (a) the representations and warranties in
Section 4.19 shall survive the Closing until the Tax Statute of Limitations Date
and (b) Title and Authorization Warranties shall survive indefinitely. The
covenants and agreements contained in this Agreement shall survive indefinitely,
unless any such covenant or agreement terminates on an earlier date by its
terms. Neither the Sellers nor the Purchaser shall have any Liability with
respect to claims first asserted with respect to any such representation,
warranty, covenant or agreement after the survival period specified therefor in
this Section 12.1. In the event written notice of any claim for indemnification
hereunder shall have been given within the applicable survival period (and
otherwise in accordance with this Agreement), the representations, warranties,
covenants or agreements that are the subject of such indemnification claim shall
survive (solely with respect to the subject matter of such indemnification
claim) until such time as such claim is finally resolved in accordance with the
terms hereof. If more than one survival period applies to a particular claim,
the longest of such survival periods shall be the controlling survival period
for such claim.
 
12.2  Indemnification by the Sellers. Subject to Section 12.2(f) and 12.4, the
Sellers, jointly and severally, agree to indemnify the Purchaser and its
Affiliates (each, a “Purchaser Indemnified Party”) against, and agree to hold
the Purchaser Indemnified Parties harmless from, any and all Losses incurred or
suffered by the Purchaser Indemnified Parties to the extent arising out of,
resulting from or relating to any of the following:
 
(a)  any breach of or any inaccuracy in any representation or warranty made by
any Seller in this Agreement or in any Related Agreement;
 
(b)  any breach of or failure by any Seller to perform any covenant or agreement
of such Seller set out in this Agreement or any Related Agreement;
 
(c)  any Excluded Asset;
 
(d)  any Retained Obligation;
 
(e)  any noncompliance by any Seller with any Bulk Sales Laws or fraudulent
transfer Law in respect of any of the transactions contemplated hereunder; or
 
(f)  Notwithstanding any provision of this Agreement to the contrary, (i) the
sole and exclusive remedy of any Purchaser Indemnified Party with respect to any
Losses arising out of or relating to any capital expenditures that may be
necessary (A) to resolve or abate Environmental Violations or matters of
non-compliance with Environmental Law or (B) to restore the Business to
compliance therewith shall be a claim for indemnification under Section 12.2(a)
for a breach of the representations or warranties set forth in Section 4.21,
which claim must be brought no later than the one year anniversary of the
Closing Date, and no such claims may be brought by any Purchaser Indemnified
Party under Section 12.9 or any other subparagraph of Section 12.2; and
(ii) with respect to any Environmental Violation or matter of non-compliance
with Environmental Law existing as of the Closing and continuing uninterrupted
following the Closing that is (A) discovered by the Purchaser during the first
year after the Closing Date, the sole and exclusive remedy of the Purchaser
Indemnified Parties with respect to the period subsequent to the Closing (other
than with respect to capital expenditures contemplated by clause (i) above)
shall be recovery from the Sellers of any fines and penalties associated with
such Environmental Violation or matter of non-compliance with Environmental Law
incurred during the first year following the Closing, together with all
reasonable attorney’s fees and consulting fees to address such non-compliance,
or (B) discovered by the Purchaser after the first anniversary of the Closing
Date, the sole and exclusive remedy of the Purchaser Indemnified Parties with
respect to the period subsequent to the Closing shall be the costs of defending
any claim or fines or penalties attributable to the first year of operation of
the Business after the Closing.
 
84

--------------------------------------------------------------------------------


 
For the avoidance of doubt (and other than as otherwise provided in Section
12.2(f)), if a state of facts would allow a Purchaser Indemnified Party to seek
indemnification under Section 12.2(a) as well as any other subparagraph of this
Section 12.2 or Section 12.9, the Purchaser Indemnified Party shall be entitled
in its discretion to elect to seek indemnification under such other subparagraph
or Section 12.9.
 
12.3  Indemnification by the Purchaser. The Purchaser agrees to indemnify the
Sellers and their Affiliates (each, a “Seller Indemnified Party”) against, and
agrees to hold the Seller Indemnified Parties harmless from, any and all Losses
incurred or suffered by the Seller Indemnified Parties to the extent arising out
of, resulting from or relating to any of the following:
 
(a)  any breach of or any inaccuracy in any representation or warranty made by
the Purchaser in this Agreement or any Related Agreement;
 
(b)  any breach of or failure by the Purchaser to perform any covenant or
agreement of the Purchaser set out in this Agreement or any Related Agreement;
 
(c)  any Assumed Obligation;
 
(d)  the ownership and operation of the Business, or the ownership, operation,
use or sale of the Assets, in each case from or after the Closing;
 
(e)  any Liability arising under any Business Guarantee; or
 
(f)  any and all Environmental Claims, Environmental Violations or Environmental
Liabilities related to the Real Property constituting a part of the Assets or
the operation of the Business to the extent such Environmental Claims,
Environmental Violations or Environmental Liabilities are solely caused by
post-Closing Date actions, circumstances or occurrences.
 
12.4  Limitations on Liability. Notwithstanding any other provision of this
Agreement or any Related Agreement or any right or remedy available under any
Law except insofar as is provided in Section 12.9:
 
85

--------------------------------------------------------------------------------


 
(a)  The Purchaser Indemnified Parties shall have the right to payment by the
Sellers under Section 12.2(a) if, and then only to the extent that (after taking
into account the other provisions of this Article 12), the Purchaser Indemnified
Parties shall have incurred indemnifiable Losses totaling $1,350,000 and then
only with respect to indemnifiable Losses that exceed $10,000 from the first
dollar of each such Loss (provided that a series of similar events, claims or
items of Loss or damage can be aggregated together for purposes of this
Section 12.4(a) and in particular for purposes of reaching such $10,000
threshold)); provided, however, that the limitations in this Section 12.4(a)
shall not apply to claims or Losses arising from breaches of the Title and
Authorization Warranties.
 
(b)  The Sellers shall have no Liability under or otherwise in connection with
this Agreement or the Related Agreements or the transactions contemplated hereby
or thereby in excess of 18% of the Purchase Price in the aggregate, except that
(i) such limitation shall not apply to indemnifiable Losses (1) under
Sections 12.2(b), (c), (d), (e) or (f), and (2) indemnifiable Losses arising
from breaches of the Title and Authorization Warranties, in each such case for
which there shall be no limit, and (ii) any indemnifiable Losses (1) under
Sections 12.2(b), (c), (d), (e) or (f), and (2) arising from breaches of the
Title and Authorization Warranties, shall not be applied towards such limit. For
the avoidance of doubt, this Section 12.4(b) does not apply to the Sellers’
Liability under Section 12.9 and amounts payable by the Sellers under
Section 12.9 do not apply to the limit set forth in this Section 12.4(b).
 
(c)  Except for any claims seeking equitable relief in connection with the
failure of any Seller or the Purchaser to perform its covenants or agreements
hereunder or claims arising from fraud or willful misconduct, from and after the
Closing, the provisions of Article 3 and the indemnification provisions set
forth in this Article 12 and in Sections 6.5, 6.31, 11.3 and 11.7 shall be the
exclusive remedies of the Sellers and the Purchaser and their respective
Affiliates with respect to any and all claims in respect of the subject matter
of this Agreement or any Related Agreement or the transactions contemplated
hereby or thereby (including for any breach of or inaccuracy in any
representation or warranty or any non-compliance with or breach of or default in
the performance of any of the covenants or agreements contained in this
Agreement) and the Sellers and the Purchaser shall not be entitled to any
further indemnification, contribution, recovery or other rights or claims of any
nature whatsoever in respect thereof (whether under this Agreement or any
Related Agreement or under any common law theory or any statute or other Law,
including any Environmental Law, or otherwise), all of which the Sellers and the
Purchaser hereby waive.
 
(d)  Neither the Sellers nor any of their Affiliates shall have any Liability
under or otherwise in connection with this Agreement or the Related Agreements
or the transactions contemplated hereby or thereby for any Loss to the extent
arising from a change in Law that becomes effective after the Closing.
Notwithstanding anything to the contrary in this Agreement, as to Losses under
this Agreement and any Related Agreement that are not Losses related to a Third
Party Claim, such Losses shall exclude special, incidental, punitive, exemplary
and consequential damages and lost profits.
 
86

--------------------------------------------------------------------------------


 
(e)  The Sellers shall not be obligated to indemnify the Purchaser or any other
Person with respect to any matter to the extent that such matter was expressly
taken into account in the calculation of the adjustments, if any, to the
Purchase Price pursuant to Section 3.2.
 
12.5  Claims. As promptly as is reasonably practicable after becoming aware of a
claim for indemnification under this Agreement not involving a Third Party
Claim, but in any event no later than 15 Business Days after first becoming
aware of such claim, the Indemnified Person shall give written notice to the
Indemnifying Person of such claim in accordance herewith (the “Claim Notice”);
provided, that the failure of the Indemnified Person to give such notice shall
not relieve the Indemnifying Person of its obligations under this Article 12 (or
Section 6.5 or Article 11, as the case may be) except to the extent (if any)
that the Indemnifying Person shall have been actually prejudiced thereby. The
Claim Notice shall set forth in reasonable detail (i) the facts and
circumstances giving rise to such claim for indemnification, including all
relevant supporting documentation, (ii) the nature of the Losses suffered or
incurred or expected to be suffered or incurred, (iii) a reference to the
provisions of this Agreement, the Related Agreement or the certificate or
instrument delivered in connection with this Agreement in respect of which such
Losses have been suffered or incurred or are expected to be suffered or
incurred, (iv) the amount of Losses actually suffered or incurred and, to the
extent the Losses have not yet been suffered or incurred, a good faith estimate
of the amount of Losses that could be expected to be suffered or incurred, and
(v) information as may be necessary for the Indemnifying Person to determine
that the limitations of Sections 12.4(a) and (b) have been satisfied or do not
apply.
 
12.6  Notice of Third Party Claims; Assumption of Defense. The Indemnified
Person shall give a Claim Notice (in the form contemplated by Section 12.5) as
promptly as is reasonably practicable, but in any event no later than 10
Business Days after receiving notice thereof, to the Indemnifying Person of the
assertion of any claim, or the commencement of any Proceeding, by any Person
other than the Sellers or the Purchaser in respect of which indemnity may be
sought under this Agreement (a “Third Party Claim”); provided, that the failure
of the Indemnified Person to give such notice shall not relieve the Indemnifying
Person of its obligations under this Article 12 (or Section 6.5 or Article 11,
as the case may be) except to the extent (if any) that the Indemnifying Person
shall have been actually prejudiced thereby. The Indemnifying Person may, at its
own expense, (a) participate in the defense of any such Third Party Claim and
(b) upon notice to the Indemnified Person, at any time during the course of any
such Third Party Claim, assume the defense thereof with counsel of its own
choice and in the event of such assumption, shall have the exclusive right,
subject to clause (a) in the proviso in Section 12.7, to settle or compromise
such Third Party Claim. If the Indemnifying Person assumes such defense, the
Indemnified Person shall have the right (but not the duty) to participate in the
defense thereof and to employ counsel, at its own expense, separate from the
counsel employed by the Indemnifying Person (subject to the foregoing provisions
of this Section 12.6). If the Indemnifying Party (i) shall fail to notify the
Indemnified Party of its intent to exercise its rights to defend any Third Party
Claim within 30 days after receipt of any Claim Notice with respect thereto or
(ii) after commencing or undertaking any such defense or settlement, fails to
diligently pursue or withdraws from such defense or settlement, the Indemnified
Party shall have the right to undertake the defense or settlement thereof, at
the Indemnifying Party’s expense. The Indemnified Party shall not, however,
settle any Third Party Claim without the prior written consent of the
Indemnifying Party (such consent not to be unreasonably withheld), absent which
all rights against the Indemnifying Party for indemnification with respect to
such Third Party Claim shall terminate and be deemed waived. Whether or not the
Indemnifying Person chooses to defend or prosecute any such Third Party Claim,
the Sellers and the Purchaser shall cooperate in the defense or prosecution
thereof.
 
87

--------------------------------------------------------------------------------


 
12.7  Settlement or Compromise. Any settlement or compromise made or caused to
be made by the Indemnified Person (unless the Indemnifying Person has the
exclusive right to settle or compromise under clause (b) of Section 12.6) or the
Indemnifying Person, as the case may be, of any such Third Party Claim shall
require the Indemnifying Person’s or the Indemnified Person’s prior written
consent (such consent not to be unreasonably withheld) and, if such consent has
been given, shall be binding upon the Indemnifying Person or the Indemnified
Person, as the case may be, in the same manner as if a final judgment or decree
had been entered by a court of competent jurisdiction in the amount of such
settlement or compromise; provided, that the Indemnified Person shall consent to
any settlement, compromise or discharge of a Third Party Claim that the
Indemnifying Person may recommend and that by its terms (a) does not provide for
injunctive or other non-monetary relief adversely affecting the Indemnified
Person, (b) includes the giving by the relevant claimant or plaintiff to the
Indemnified Party of a full and unconditional release from all liability with
respect to such Third Party Claim, and (c) does not require the Indemnified
Party to contribute any moneys to the settlement, compromise or discharge of
such Third Party Claim.
 
12.8  Mitigation; Net Losses; Subrogation. Except with respect to any
indemnification under Section 12.9 herein:
 
(a)  Each Indemnified Person shall use commercially reasonable efforts to
mitigate any Losses that such Indemnified Person asserts under Article 11 or
this Article 12. If an Indemnified Person shall fail to make such commercially
reasonable efforts to mitigate any such Losses, then, notwithstanding anything
to the contrary contained in this Agreement or any Related Agreement, no
Indemnifying Person shall be required to indemnify any Indemnified Person for
that portion of any Losses that could reasonably be expected to have been
avoided if the Indemnified Person had made such efforts.
 
(b)  Notwithstanding anything contained herein to the contrary, the amount of
any Losses incurred or suffered by any Indemnified Person shall be calculated
after giving effect to any recoveries obtained by the Indemnified Person (or any
of its Affiliates) from any other third party (including insurers) in respect of
such Losses. Each Indemnified Person shall exercise commercially reasonable
efforts to obtain such recoveries. If any such recoveries are received by an
Indemnified Person (or any of its Affiliates) with respect to any Losses after
an Indemnifying Person has made a payment to the Indemnified Person with respect
thereto, the Indemnified Person (or such Affiliate) shall promptly pay to the
Indemnifying Person the amount of such recoveries (up to the amount of the
Indemnifying Person’s payment).
 
(c)  Upon making any payment to an Indemnified Person in respect of any Losses,
the Indemnifying Person will, to the extent of such payment, be subrogated to
all rights of the Indemnified Person (and its Affiliates) against any third
party in respect of the Losses to which such payment relates. Such Indemnified
Person (and its Affiliates) and Indemnifying Person will execute upon request
all instruments reasonably necessary to evidence or further perfect such
subrogation rights.
 
88

--------------------------------------------------------------------------------


 
12.9  Environmental Indemnification. With respect to any Environmental Claim or
Environmental Liability for which indemnification is sought pursuant to this
Agreement by either the Purchaser or the Sellers, the provisions of this Section
12.9 set forth the understandings of the Sellers and the Purchaser therewith.
 
(a)  Notwithstanding any other provision of this Agreement to the contrary,
except as provided in Section 12.9(c), the Sellers are solely responsible for
and shall defend, indemnify and hold harmless the Purchaser, without regard to
any limit on time or any dollar limit whatsoever, against all Environmental
Claims, Environmental Liabilities, or Losses arising out of, related to, or
based on:
 
(i)  All Known Pre-Closing Environmental Liabilities;
 
(ii)  All of Sellers’ Offsite Environmental Liabilities; and
 
(iii)  Any Releases of Hazardous Substances that were used by the Sellers in
their operations but that were never used by the Purchaser or any subsequent
owner or operator;
 
provided, however, solely with respect to the Geismar Response Action Costs, if
the surrounding facts and circumstances show that such Environmental Claims,
Environmental Liabilities or Losses were aggravated or worsened, in whole or in
part, because of the actions or omissions of the Purchaser or any Release of
Hazardous Substances arising out of the Purchaser’s operations after the
Closing, the Purchaser shall bear the responsibility for assuming and defending,
indemnifying and holding the Sellers harmless against such Environmental Claims,
Environmental Liabilities or Losses but only to the extent of any increase in
costs that are caused by such aggravation or worsening; provided, further, that
if the Purchaser wishes to construct any additions or modifications to the
Geismar Facility (i) in the area of the Geismar Landfill or the Fire Pond Buried
Drum Area as identified in the Geismar Facility Phase II (the “Restricted
Areas”) and such additions or modifications increase the Sellers’
indemnification obligations under Section 12.9(a)(i) or (iii), then the
Purchaser shall bear the responsibility for assuming and defending, indemnifying
and holding the Sellers harmless against such Environmental Liabilities,
Environmental Claims or Losses, but only to the extent of any increase in costs
that are caused by any aggravation or worsening arising from such additions or
modifications and (ii) in an area that is not a Restricted Area but in which
there are either Known Pre-Closing Environmental Liabilities or Unknown
Pre-Closing Environmental Liabilities, then, at the Sellers’ option, (A) the
Purchaser shall relocate the construction of such addition or modification to
another area of the Geismar Facility reasonably acceptable to the Sellers, and
the Sellers, on the one hand, and the Purchaser, on the other hand, shall each
bear 50% of the incremental capital costs of such relocation or (B) the Sellers
may consent to such construction, in which case the Sellers, on the one hand,
and the Purchaser, on the other hand, shall each bear 50% of any increase in
costs that is caused by any aggravation or worsening arising from such additions
or modifications.
 
89

--------------------------------------------------------------------------------


 
(b)  Except as provided in Section 12.9(c), the Sellers are solely responsible
for and shall defend, indemnify and hold harmless the Purchaser, without regard
to any limit on time or any dollar limit whatsoever, against all Environmental
Claims, Environmental Liabilities, or Losses arising out of, related to, or
based on all Unknown Pre-Closing Environmental Liabilities, to the extent that
they are presented to the Sellers by the Purchaser within 15 years of the
Closing Date; provided, however, solely with respect to the Geismar Response
Action Costs, if the surrounding facts and circumstances show that such
Environmental Claims, Environmental Liabilities or Losses were aggravated or
worsened, in whole or in part, because of the actions or omissions of the
Purchaser or any Release of Hazardous Substances arising out of the Purchaser’s
operations after the Closing, the Purchaser shall bear the responsibility for
assuming and defending, indemnifying and holding the Sellers harmless against
such Environmental Claims, Environmental Liabilities or Losses but only to the
extent of any increase in costs that are caused by such aggravation or
worsening.
 
(c)  The Purchasers shall be solely responsible for and shall defend, indemnify
and hold the Sellers harmless against:
 
(i)  any and all Unknown Pre-Closing Environmental Liabilities that arise more
than 15 years after the Closing Date;
 
(ii)  all Geismar Response Action Costs arising solely out of the actions or
omissions of the Purchaser in its operations after the Closing Date; and
 
(iii)  other than the Geismar Response Action Costs, all Environmental
Liabilities, Environmental Claims or Losses arising out of the actions or
omissions of the Purchaser in its operations after the Closing Date (for the
avoidance of doubt, to the extent any workers compensation claim or claim for
personal injury or property damage based on or arising out of exposure to
Hazardous Substances involves potential liability against both the Sellers and
the Purchaser, then the Environmental Liabilities, Environmental Claims or
Losses related to the same are to be divided between the Sellers, on the one
hand, and the Purchaser, on the other hand, according to their respective
proportionate shares).
 
For purposes of this Section 12.9(c), the “Purchaser” shall refer to the
Purchaser or any subsequent owner or operator.
 
(d)  The Geismar Response Actions and any other actions to address matters that
fall within subsections (a), (b) and (c) above shall be conducted as set forth
on Schedule 12.9(a).
 
(e)  Any Environmental Claims that are asserted against the Sellers or the
Purchaser shall be governed by the provisions of Sections 12.5, 12.6 and 12.7
herein.
 
90

--------------------------------------------------------------------------------


 
(f)  For the avoidance of doubt and notwithstanding any other provision of this
Agreement or any right or remedy available under any Law, and expressly waiving
any statutory and common law claims for indemnification or contribution, however
arising, the Sellers and the Purchaser agree that the sole remedy of any of them
(or any of their respective Affiliates) as to any claim with respect to those
matters falling within Section 12.9(a), 12.9(b) or 12.9(c) shall be what is set
forth in this Section 12.9 and the associated Schedule.
 
(g)  Before proceeding with any transfer to any third party of any of its
responsibilities or obligations under this Agreement with respect to any Known
Pre-Closing Environmental Liabilities or Unknown Pre-Closing Environmental
Liabilities, the Sellers shall obtain the consent of the Purchaser, which
consent shall not be unreasonably withheld.
 
12.10  Purchase Price Adjustments. To the extent permitted by Law, any amounts
payable under Section 12.2 or 12.3 shall be treated by the Purchaser and the
Sellers as an adjustment to the Purchase Price.
 
ARTICLE 13.
MISCELLANEOUS
 
13.1  Expenses. Except as contemplated by Section 3.2(c)(iv), 3.4, 6.10(b), 7.13
or 7.14, each party hereto shall bear its own fees and expenses with respect to
the transactions contemplated hereby; provided, however, that the Sellers, on
the one hand, and the Purchaser, on the other hand, shall share equally all
filing fees associated with the filings required by Section 6.3(b).
 
13.2  Amendment. Except as provided in Section 13.17, this Agreement may be
amended, modified or supplemented only in a writing signed by the Purchaser and
the Sellers.
 
13.3  Notices. Any notice, request, instruction or other document to be given
hereunder by a Seller or the Purchaser shall be in writing and shall be deemed
to have been given, (a) when received if given in person or by courier or a
courier service, or (b) on the date of transmission if sent by facsimile
transmission (receipt confirmed) on a Business Day during the normal business
hours of the intended recipient, and if not so sent on such a day and at such a
time, on the following Business Day:
 
  (i)  If to the Purchaser, addressed as follows:
 
c/o Lion Chemical Capital, LLC
9720 Cypresswood Drive, Suite 212
Houston, Texas 77070
Attention: Peter DeLeeuw
Facsimile: (281) 807-2646
 
91

--------------------------------------------------------------------------------


 
with a copy to:
 
Vinson & Elkins LLP
1455 Pennsylvania Avenue N.W.
Suite 600
Washington, D.C. 20004-1008
Attention: Jay H. Hebert
 
Facsimile: (202) 879-8901
 
 (ii)  If to any Seller, addressed as follows:
 
c/o Chemtura Corporation
Benson Road
Middlebury, CT 06749
Attention: General Counsel
Facsimile: (203) 573-4301
 
with a copy to:
 
Mayer, Brown, Rowe & Maw LLP
71 South Wacker Drive
Chicago, IL 60606
Attention: Scott J. Davis and Jennifer L. Keating
Facsimile: (312) 701-7711
 
or to such other individual or address as such party may designate for itself by
notice given as herein provided.
 
13.4  Payments in Dollars. Except as otherwise provided herein or in a Related
Agreement, all payments pursuant hereto shall be made by wire transfer in United
States dollars in same day or immediately available funds without any set-off,
deduction or counterclaim whatsoever.
 
13.5  Waivers. Except as otherwise provided in Article 12, the failure of the
Sellers or the Purchaser at any time or times to require performance of any
provision hereof or claim damages with respect thereto shall in no manner affect
its right at a later time to enforce the same. No waiver by the Sellers or the
Purchaser of any condition or of any breach of any representation, warranty,
covenant or agreement contained in this Agreement shall be effective unless in
writing, and no waiver in any one or more instances shall be deemed to be a
further or continuing waiver of any such condition or breach in other instances
or a waiver of any other condition or breach of any other representation,
warranty, covenant or agreement.
 
13.6  Binding Effect; Assignment.
 
(a)  This Agreement shall be binding upon and inure to the benefit of the
parties hereto and their respective successors and permitted assigns. Subject to
paragraph (c) and except as provided below, no assignment of this Agreement or
any rights or obligations hereunder (and, in the case of the Purchaser, no
Proposed Transfer) may be made by any party without the prior written consent of
the other parties (which consent shall not be unreasonably withheld, conditioned
or delayed), except that (i) prior to the Closing any party hereto may assign
all or any portion of its rights or obligations hereunder to an Affiliate of
such party (or, in the case of the Purchaser with respect to its right to
purchase the Brazilian Inventory only, to Parabor, subject to the satisfaction
of the conditions set forth in Section 6.30) (but no such assignment shall
relieve the assigning party of its obligations hereunder), and (ii) the
Purchaser may collaterally assign its rights and remedies hereunder (including
its right, title and interest in and to any and all sums due from any Seller
pursuant hereto) to financial institutions that are to provide or are providing
sources of financing in connection with the acquisition of the Assets and/or
their collateral or administrative agent(s).
 
92

--------------------------------------------------------------------------------


 
(b)  If the Purchaser wishes to effect a Proposed Transfer, it shall deliver to
Chemtura a written request for consent to such Proposed Transfer, which shall
include the identity of the proposed transferee and the principals and
management thereof and such other information reasonably necessary to allow
Chemtura to evaluate the request (such as, if known, the individuals who will be
operating the acquired portion of the Business). Within 10 Business Days after
receipt by Chemtura of such written request, Chemtura shall notify the Purchaser
in writing if it elects to withhold its consent to the Proposed Transfer
(including Chemtura’s reasons therefor in reasonable detail). Chemtura shall be
deemed to have approved any Proposed Transfer if Chemtura fails to respond to
the Purchaser’s written request for consent within such 10 Business Day period,
and shall be deemed to have waived any right to object to such Proposed Transfer
hereunder. Chemtura acknowledges that the Purchaser may request consent to a
Proposed Transfer prior to the negotiation of a definitive purchase and sale
agreement with respect to such Proposed Transfer. A “Proposed Transfer” shall
mean (i) a transfer or assignment (other than a collateral assignment of the
Purchaser’s rights and remedies hereunder as permitted pursuant to Section
13.6(a)) of all or substantially all of the EPDM Business, the Chemical Foaming
Agent Business or the Monochem Business, or any combination thereof (whether by
purchase of equity interests, purchase of assets, merger or other form of
transaction); or (ii) the issuance or transfer in one or a series of
transactions of any ownership interest in the Purchaser (directly or indirectly)
that results in a Person that does not currently own an interest in the
Purchaser owning (directly or indirectly) 50% or more of the ownership interest
in the Purchaser.
 
(c)  Chemtura shall be deemed to have acted reasonably in withholding its
consent to any assignment of this Agreement or any rights or obligations
hereunder by the Purchaser or to any Proposed Transfer if (i) the proposed
assignee or transferee (or its principals or employees) has a history of
demonstrating significant deficiencies in operations or environmental compliance
or (ii) the assignment of this Agreement or any rights or obligations hereunder
is requested other than in connection with the sale of all or substantially all
of the EPDM Business, the Chemical Foaming Agent Business or the Monochem
Business, or any combination of them (whether by purchase of equity interests,
purchase of assets, merger or other form of transaction). If Chemtura reasonably
withholds its consent to a Proposed Transfer and the Purchaser nevertheless
effects such Proposed Transfer, the Sellers’ indemnification obligations set
forth in Article 12 shall terminate with respect to any claims not yet asserted
by the Purchaser Indemnified Parties, and thereafter none of the Purchaser
Indemnified Parties nor any of the Purchaser’s successors or assigns shall have
any further claims against the Sellers for indemnifiable Losses pursuant to
Article 12 (and the Purchaser shall have irrevocably waived any such claim).
 
93

--------------------------------------------------------------------------------


 
(d)  In connection with any permitted assignment of this Agreement or any rights
or obligations hereunder, the applicable assignee shall expressly assume the
obligations of the assigning party under this Agreement by execution of an
assignment and assumption agreement in form and substance reasonably
satisfactory to the non-assigning party. The restrictions on assignment and
transfer in this Section 13.6 shall continue for each and every subsequent
assignment of any entity’s interest in this Agreement and any subsequent
assignee or transferee of this Agreement shall notify any potential assignee or
transferee of this obligation.
 
13.7  No Third Party Beneficiaries. This Agreement is solely for the benefit of
the parties hereto and, to the extent expressly provided herein, their
respective Affiliates, and no provision of this Agreement shall be deemed to
confer upon any third party any remedy, claim, Liability, reimbursement, cause
of action or other right.
 
13.8  Publicity. Each of the parties agrees that it shall not disclose publicly
the existence or terms of this Agreement or any of the Related Agreements or the
transactions contemplated hereby or thereby (or permit any of its Affiliates or
representatives to make any such public disclosure); provided, however, that
(a) a party (or its Affiliate) may, without the prior consent of any other
party, issue such public disclosure as may be required by applicable Law or any
rule of any securities exchange or market to which the disclosing party is
subject and (b) the Purchaser shall be permitted to disclose this Agreement, to
the extent reasonably necessary and under terms of confidentiality at least as
restrictive as those contained in the Confidentiality Agreement, to any
financial institution or lender or potential equity investor who is
investigating the provision of financing to or investment in the equity of the
Purchaser. Without limiting the foregoing, each party shall (and shall cause its
Affiliates and representatives to) consult with the others before issuing (or
before any of its Affiliates issues) any press release or public statement with
respect to this Agreement or any of the Related Agreements or the transactions
contemplated hereby or thereby, and provide the others the reasonable
opportunity to review and offer comments upon such release or statement (which
need not be accepted by the issuing party or its Affiliate or representative).
 
13.9  Further Assurances. In case at any time after the Closing any further
action is necessary or desirable to carry out the purposes of this Agreement,
the Sellers and the Purchaser will take such further action (including the
execution and delivery of such further instruments and documents) as any other
party reasonably may request, all at the sole cost and expense of the requesting
party (unless the requesting party is entitled to indemnification therefor under
Article 12).
 
13.10  Severability. If any provision of this Agreement shall be held invalid,
illegal or unenforceable, the validity, legality or enforceability of the other
provisions hereof shall not be affected thereby, and there shall be deemed
substituted for the provision at issue a valid, legal and enforceable provision
as similar as possible to the provision at issue.
 
94

--------------------------------------------------------------------------------


 
13.11  Entire Understanding. This Agreement, the Related Agreements, the SAP
Letter Agreement and the Confidentiality Agreement set forth the entire
agreement and understanding of the parties hereto with respect to the
transactions contemplated hereby and thereby and supersede any and all prior
agreements, arrangements and understandings among the parties relating to the
subject matter hereof.
 
13.12  Language. The Sellers and the Purchaser agree that the language used in
this Agreement is the language chosen by the parties to express their mutual
intent, and that no rule of strict construction is to be applied against any
Seller or the Purchaser. Each of the Sellers and the Purchaser and their
respective counsel have reviewed and negotiated the terms of this Agreement.
 
13.13  Applicable Law. This Agreement shall be governed by and construed and
enforced in accordance with the internal laws of the State of New York.
 
13.14  Remittances. All remittances, payments, mail and other communications
relating to the Assets or the Assumed Obligations received by any Seller at any
time after the Closing Date shall be promptly turned over to the Purchaser by
such Seller. All remittances, payments, mail and other communications relating
to the Excluded Assets or the Retained Obligations received by the Purchaser at
any time after the Closing Date shall be promptly turned over to the applicable
Seller by the Purchaser.
 
13.15  Bulk Sales. The Purchaser hereby waives compliance by the Sellers with
the provisions of the Laws of any jurisdiction relating to a bulk sale or
transfer of assets that may be applicable to the transfer of the Assets.
 
13.16  Jurisdiction of Disputes; Waiver of Jury Trial. Each party to this
Agreement hereby (a) agrees that any Proceeding in connection with or relating
to this Agreement, any Related Agreement or any matters contemplated hereby or
thereby, shall be brought by any party solely in a court of competent
jurisdiction located within the County of New York, in the State of New York,
whether a state or federal court; (b) agrees that in connection with any such
Proceeding or action, it will consent and submit to personal jurisdiction in any
such court described in clause (a) of this Section 13.16 and to service of
process upon it in accordance with the rules and statutes governing service of
process; (c) agrees to waive to the full extent permitted by Law any objection
that it may now or hereafter have to the venue of any such Proceeding in any
such court or that any such Proceeding was brought in an inconvenient forum; (d)
designates, appoints and directs CT Corporation System as its authorized agent
to receive on its behalf service of any and all process and documents in any
such litigation, proceeding or action in the County of New York, in the State of
New York; (e) agrees to notify the other parties to this Agreement immediately
if such agent shall refuse to act, or be prevented from acting, as agent and, in
such event, promptly to designate another agent in the County of New York, in
the State of New York to serve in place of such agent and deliver to the other
parties written evidence of such substitute agent’s acceptance of such
designation; (f) agrees as an alternative method of service to service of
process in any such litigation, proceeding or action by mailing of copies
thereof to it at its address set forth in Section 13.3; (g) agrees that any
service made as provided herein shall be effective and binding service in every
respect; and (h) agrees that nothing herein shall affect the rights of any party
to effect service of process in any other manner permitted by Law. EACH PARTY
HERETO IRREVOCABLY AND ABSOLUTELY WAIVES THE RIGHT TO A TRIAL BY JURY IN ANY
DISPUTE IN CONNECTION WITH, ARISING UNDER OR RELATING TO THIS AGREEMENT, ANY
RELATED AGREEMENT OR ANY MATTERS CONTEMPLATED HEREBY OR THEREBY, AND AGREES TO
TAKE ANY AND ALL ACTION NECESSARY OR APPROPRIATE TO EFFECT SUCH WAIVER.
 
95

--------------------------------------------------------------------------------


 
13.17  Schedules; Communication.
 
(a)  Any information disclosed pursuant to any Schedule hereto shall be deemed
to be disclosed to the Purchaser for all purposes of this Agreement and the
Related Agreements to the extent the relationship of such matter to such other
Schedule is reasonably apparent on its face. Neither the specification of any
Dollar amount or any item or matter in any provision of this Agreement or any
Related Agreement nor the inclusion of any specific item or matter in any
Schedule hereto or thereto is intended to imply that such amount, or higher or
lower amounts, or the item or matter so specified or included, or other items or
matters, are or are not material, and neither the Sellers nor the Purchaser
shall use the fact of the specification of any such amount or the specification
or inclusion of any such item or matter in any dispute or controversy between
the Sellers, on the one hand, and the Purchaser, on the other hand, as to
whether any item or matter is or is not material for purposes of this Agreement
or any Related Agreement. Neither the specification of any item or matter in any
provision of this Agreement or any Related Agreement nor the inclusion of any
specific item or matter in any Schedule hereto or thereto is intended to imply
that such item or matter, or other items or matters, are or are not in the
ordinary course of business, and neither the Sellers nor the Purchaser shall use
the fact of the specification or the inclusion of any such item or matter in any
dispute or controversy between the Sellers, on the one hand, and the Purchaser,
on the other hand, as to whether any item or matter is or is not in the ordinary
course of business for purposes of this Agreement or any Related Agreement.
 
(b)  From the date of this Agreement until the Closing Date, the Sellers and the
Purchaser agree to communicate in good faith regarding the Business and the
transactions contemplated hereby and to discuss any material events or
developments relating to the Business or the Assets. Notwithstanding the
foregoing, the Purchaser agrees that it shall not assert any claim against any
Seller for breach of this provision and that no breach or alleged breach of this
provision shall be considered in determining whether the condition set forth in
of Section 7.2 has been satisfied.
 
96

--------------------------------------------------------------------------------


 
13.18  Disclaimer of Warranties. The Sellers make no representations or
warranties with respect to any projections, forecasts or forward-looking
statements made available to the Purchaser, including the 2007 Capex Budget.
There is no assurance that any projected or forecasted results will be achieved.
Except to the extent of the express representations and warranties contained in
Article 4, the Sellers are selling the Assets on an “as is, where is” basis and
disclaim all other warranties and representations, whether express or implied.
The Sellers make no representations or warranties as to merchantability or
fitness for any particular purpose and no implied representations or warranties,
and disclaim all such representations and warranties. The Purchaser understands
and acknowledges that except for the representations and warranties expressly
set forth in this Agreement, none of the Sellers or any of their Representatives
has made any representation or warranty, express or implied, as to the accuracy
or completeness of any memoranda, charts, summaries, schedules or other
information, written or oral, heretofore made available to the Purchaser or its
Representatives by or on behalf of the Sellers (the “Evaluation Material”). The
Purchaser agrees that none of the Sellers or their Representatives shall have
any Liability to the Purchaser or any of its Representatives relating to or
resulting from the use of the Evaluation Material or any errors therein or
omissions therefrom, except for any liability resulting from the breach of the
representations, warranties, covenants and agreements set forth in this
Agreement. The Purchaser also agrees that, except for the representations and
warranties expressly set forth in this Agreement, neither it nor any of its
Representatives has relied upon any representations or warranties of any nature
made by or on behalf of or imputed to any Seller or any of its Representatives,
and the Purchaser acknowledges that, in entering into this Agreement and the
Related Agreements, it has relied solely on its own investigation of the Sellers
and the Business and the representations or warranties expressly set forth in
this Agreement, subject to the limitations and restrictions specified herein.
 
13.19  Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument.
 
* * *
 
97

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered as of the date first above written.
 

 
LION COPOLYMER, LLC


By:
Its:
 
By:                             
Name:
Title:
 
CHEMTURA CORPORATION
 
By:                                  
Name:
Title:
 
CHEMTURA CANADA CO./CIE
 
By:                                  
Name:
Title:


CHEMTURA INDUSTRIA QUIMICA DO BRASIL LIMITADA
 
By:                                  
Name:
Title:
 
By:                                  
Name:
Title:



Signature Page to Asset Purchase and Sale Agreement
 

--------------------------------------------------------------------------------


 
 

 
CHEMTURA ITALY S.R.L
 
By:                                  
Name:
Title:
 
CHEMTURA CORPORATION, S.A. DE C.V.
 
By:                                  
Name:
Title:
 
By:                                  
Name:
Title:


CHEMTURA NETHERLANDS B.V.
 
By:                                  
Name:
Title:
 
By:                                  
Name:
Title:
 
MONOCHEM, INC.


By:                                  
Name:
Title:



Signature Page to Asset Purchase and Sale Agreement
 

--------------------------------------------------------------------------------


 
 

 
UNIROYAL CHEMICAL TAIWAN LTD. 


By:                                  


By:
Name:
Title:



Signature Page to Asset Purchase and Sale Agreement
 

--------------------------------------------------------------------------------

